Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 19 May 2000.
Tribute
We are very sad to hear of the death of Mrs Adelaide Aglietta on 20 May 2000 in Rome. We all remember that throughout her intense political activity Mrs Aglietta was the political secretary of the Italian Radical Party. She was Co-President of the Group of the Greens between 1990 and 1994. She was tireless in leading a number of campaigns, particularly those promoting a federal Europe and human rights.
Mrs Adelaide Aglietta was a very courageous woman. In the first place, she had the courage of her convictions and argued passionately in favour of them, but always with respect for the other party. In spite of her long illness, she continued to pursue her political and parliamentary activities working tirelessly on her report on comitology and stubbornly continuing negotiations with the Commission and the Council until May 1999. I may say that, for all of us, she will continue to be a model of courage and dedication to Parliament and to Europe, and I therefore ask you to observe a minute' s silence in her memory.
(The House rose and observed a minute' s silence)
Statement by the President
Ladies and gentlemen, since our last part-session, the European Union has been hit by blind and brutal terrorism once again: in Greece, with the murder of Brigadier Stephen Saunders, military attaché at the British Embassy, killed by the terrorist group 'November 17' and in Spain, with the murder of Jesus Maria Pedrosa, a municipal councillor in the Basque Country. In this way, for the third time in a few months, terrorism has once again attempted to silence the people in this region who continue to fight by democratic means to defend their freedom of expression and to work to promote the right to live in peace.
On the very day that these murders occurred, I felt bound, both in a personal capacity and on behalf of the European Parliament, to express our deepest sympathy and sincere condolences to the families of the victims. I also assured the governments concerned of our utmost support in their fight against terrorism.
I am about to propose a minute' s silence as a tribute to the two victims but, as a stronger expression of our solidarity, I should like to tell you that I am quite prepared, if the Spanish authorities and the Spanish Members of the House deem it useful and appropriate, to visit the Basque Country to convey the constant message of this unanimous House, which is our utter condemnation of terrorism and our disgust at these barbarous and cowardly acts, and our support for all those who fight courageously, at the risk of their own lives, to ensure that peace and democracy finally triumph in the Spanish Basque Country.
(The House rose and observed a minute' s silence)
Madam President, I believe we must take good note of the fact that a representative of Euskal Herritarrok has expressed his regret at the murder of an honourable local councillor in the Basque Country. All that remains in this case is for him to also condemn political methods such as shooting people in the back or in the back of the neck, because, Madam President, the Spanish Basque Country, which has the greatest degree of self-government of any Autonomous Region in the European Union, is unfortunately the only place in the European Union where this barbaric and condemnable political method still persists.
Madam President, on a point of order, on behalf of Euskal Herritarrok I would like to express my regrets at the death of Jesús María Pedrosa. We should like to show our solidarity with the family and friends of the deceased. Once again political confrontation shows its most dreadful aspect. We are witnessing tragic moments, in human and political terms, that demand of all of us not to fall into uselessly reiterated condemnations which do not offer anything in the search for solutions.
We should remember that Nelson Mandela, winner of the Nobel Prize and of the Sakharov Prize, was imprisoned for 27 years because he refused to condemn the violent actions of the ANC. The leaders of Sinn Fein have never condemned the IRA's violence. This clear attitude has permitted a political breakthrough to a definitive settlement in the bloody conflicts in South Africa and Northern Ireland.
We in Euskal Herritarrok will stick to our commitment to work together with all those eager to find a democratic solution to the ongoing conflict in the Basque country. Could we in this Parliament at last look for something new that will help a political dialogue in the Basque country, something similar to the Downing Street Declaration?
Madam President, I am grateful for your political will and for your willingness to go to the Basque Country so that the European Parliament' s anti-terrorist commitment may be clearly demonstrated to the Spanish, and particularly the Basque, public.
On the other hand, I believe that the words of the MEP from Euskal Herritarrok are a disgrace.
The MEP in question has no right to class himself alongside Mandela. Nelson Mandela deserves a different kind of respect. We heard Mandela in the European Parliament. He fought against violence and represented the legitimate interests of his people. The legitimate interests of the Basque people are represented by the people who have been democratically elected. I must tell the whole of Parliament, as Mr Barón Crespo has already done, that Mr Gorostiaga' s party sometimes goes as far as to regret the deaths caused by terrorists, perhaps because it has no choice, but it does not condemn them. This attitude has even led the democratic nationalist parties to break municipal coalitions with Euskal Herritarrok because it is not possible to accept and comprehend the shot in the back and continual violence as political methods.
Words are insufficient when it comes to condemning not only the murderers, but also those who give them political support.
Madam President, I would also like to add my voice to those who this morning do not wish the current conflict in the Basque Country to be misinterpreted, because, Madam President, words are also lethal weapons and also lead to deaths in the Basque Country. There must be no such ambiguity, when it comes to analysing death, in a forum such as the European Parliament, which is the temple of democracy.
Madam President, you will be very welcome in the Basque Country. You will speak for the enormous majority of this House, because the enormous majority of the Basque people are against those people who, while claiming to speak for the Basque people, ride rough-shod over freedoms and fundamental rights. Mr Gorostiaga represents nobody but that minority which, showing a complete disregard for the best European democratic traditions, tramples upon fundamental rights.
Madam President, go to the Basque Country, speak for us and show that we are crying out - hopefully not in the wilderness - for this to be the final death.
Madam President, I would like to thank you for your words of condemnation and condolence. Of course, we also very much welcome the fact that you are prepared to visit the Basque Country.
Madam President, murder and shootings in the back provide no solution for the problems of the Basque Country. Nor does the failure to condemn those people who carry out the most vile acts in this Europe which we are trying to build day by day - the Europe of freedom, security and justice. I am talking about the attacks on life, which is the most horrendous of all attacks on human rights.
Madam President, on behalf of the Basque Nationalist Party - which is the majority party in the Basque Autonomous Region - I wish to express our total condemnation and rejection of the death of Jesús María Pedrosa Urquiza, Municipal Councillor in Durango in Vizcaya, and our condemnation of any act of violence which takes place in the Basque Country or any other part of the world.
We have constantly rejected the use of violence in order to achieve political objectives. I must also say that I regret having to take the floor in these circumstances, following this very recent act of violence. Madam President, I am grateful for the fact that - as I said to you in my letter last week - in circumstances such as these, you are diligent enough to defend democratic principles, rejecting acts of terrorism on behalf of Parliament and expressing your support for the Spanish Government in the fight against this terrorism.
I reminded you that the Basque Government has spent 20 years working for peace in the Basque Country by democratic means and striving for a better future for all of us. I believe that it is also fair to recognise the contribution, the action and activity of the Basque Government.
However, I must also point out that, over and above the terrorist acts and the violence which is and has been carried out in the Basque Country by ETA and also by the apparatus of the State - which we should not forget - there is a political conflict there which existed long before ETA. There is a section of the Basque population which does not feel comfortable, which does not feel at ease with the current legal-political set-up in the Basque Country. I believe that it is a good thing for all political parties with an open and democratic approach to sit down together to hold a dialogue so that we may, once and for all, find a way for all citizens in the Basque Country to feel at ease and to be able to live in peace, which is what we all wish to see.
Madam President, in my own name and on behalf of my political party, the Coalición Canaria [the Canary Islands Coalition], I would like to make public in this House my rejection and condemnation of the murder of Councillor Jesús María Pedrosa.
I would like secondly to make a call - an idealistic one perhaps - for peace and dialogue in that autonomous region. Lastly, I think it is very positive and opportune that the President of this Parliament has announced this visit to the Basque Country.
Madam President, you have already mentioned the murder in Athens of the military attaché to the British embassy, Stephen Saunders. I would like on behalf of the MEPs of the New Democracy party and our group to express our outright condemnation of these attacks, not only this specific attack, but all the attacks carried out over the last 25 years by this phantom terrorist organisation, and my deep regret that we have as yet been unable to find the murderers.
Not only is there no justification for these attacks, they also bear no relation to events in the Basque country, not that there is any justification for those events, but the circumstances are different; they are merely blind and unacceptable attacks, the basic aim of which is to damage Greece' s relations with the other countries.
I should like to repeat our outright condemnation and to thank you very much for putting this matter at the top of the agenda today because it is through you that the outright condemnation of the European Parliament will be conveyed to Greece. I should like to express my deepest condolences to Stephen Saunders' wife and children, whom we have seen on television. We have witnessed their pain and we have seen that terrorists do not of course only hurt those they attack; they also in essence murder all those around them.
Madam President, ladies and gentlemen, I should like to state on behalf of the Communist Party of Greece that we most strongly and categorically condemn the murder of the military attaché to the British embassy in Athens, Brigadier Stephen Saunders.
At the same time, we condemn the orchestrated plan being deployed against Greece and the attempt to establish a connection between this monstrous deed and the anti-imperialist sentiment of the Greek people. We must not overlook the fact that the murder was carried out a few days after the report to the United States Congress describing Greece as a country which fails to cooperate fully in the fight against terrorism. A few days after the Americans expressed their anxiety about security arrangements for the 2004 Olympic Games and just before the police cooperation agreement between Greece and the United States of America was due to be signed.
We have no choice but to conclude that certain parties are taking advantage of this provocative act in order to demand even more oppressive measures against the political and democratic freedoms of the Greek people and it is among them that the physical and moral perpetrators are to be found.
Madam President, I too should like to thank you for your statement in connection with the attack on and murder of the British military attaché. The Socialist Group happened to be in session when the murder took place and I immediately took the opportunity, from the Socialist Party tribune, of expressing the condemnation of PASOK and of the Greek nation as a whole, which, of course, abhors such acts of terrorism, acts which are directed not only at the victims but at the security and political and economic welfare of Greece.
We cannot deny that a terrorist phenomenon has been a thorn in Greece' s side for many years. We are taking and we shall continue to take all the measures needed to crush this organisation, but its greatest defeat, Madam President, is the fact that it is completely isolated within the Greek people, it does not strike the slightest political chord and these murders are simply tragic, abominable, monstrous deeds perpetrated by a group of fanatics which the Greek nation as a whole abhors and rejects.
Madam President, I too should like to express my outright condemnation of the murder of the British military attaché in Athens both in a personal capacity and on behalf of the party which I represent, the Social Democrat Movement. At the same time, I should like to express our undivided support for his brave wife and remarkable children. We feel the deepest regret and trust that, at long last, the authorities will succeed in cracking down on this terrorist organisation which has been a thorn in the side of Greece and its international relations for the past 25 years.
Madam President, I would like to draw your attention to something that has happened since our last part-session. The German Foreign Minister, Joschka Fischer, made a speech about the future of European unification at the beginning of May. Although some of the passages in this speech may have been contentious, it was important in as much as it provided food for thought as to how unification is to be accomplished with 25 or 30 Member States.
The reaction of Mr Chevènement, the French Minister for the Interior, was all the more astounding. What he said in essence was that anyone advocating a European federation or European constitution must have failed to process our experiences under National Socialism properly. I consider this to be a faux pas of the kind that should meet with protest on the part of the European Parliament. Mr Chevènement endeavoured to qualify his statement, but what he did in essence was to repeat it, thereby reiterating the thrust of his argument. We parliamentarians have repeatedly pronounced ourselves in favour of a European constitution and a federal Europe - from Spinelli to Herman through to the most recent reports. I therefore feel that Mr Chevènement' s statement is an insult to Parliament' s work. I call upon you to duly register the European Parliament' s protest.
As you perhaps are aware, immediately after Mr Chevènement made these remarks, I issued a press statement to express my personal outrage at such comments, which I considered quite out of order. And, of course, even though I took the precaution of saying that this was my own personal opinion, since the European Parliament had not adopted any particular stance, I am sure that Mr Chevènement clearly understood that, in so saying, I was reflecting the opinion of a significant majority of the Members of the European Parliament.
Madam President, I carefully read your statement in response to the speech by the French Minister for Home Affairs. I believe that the matter of nationhood is a concept that is far too complex to be dealt with like this, on a point of order, in a forum such as this.
This is a far-reaching debate, engaging all European Union Member States, not one that can be brushed aside. I think that the words of the French Minister for Home Affairs were understood correctly in Germany, and that we should follow the example of the sensible way in which the authorities there reacted.
Madam President, we are indebted to Mr Leinen for reminding us about this incident. However, I would expressly like to thank you for taking the stance you did, in your own name as our President. I would like you to know that you have our full and unequivocal support, and that we owe you a debt of gratitude. Incidentally, we should refrain from entering into debate on this issue at present.
Madam President, the final draft agenda is based on a part-session starting on Tuesday 13 June. On 7 June, I sent you a letter regarding the proceedings for Monday 12 June, Whit Monday. You granted the request a while back to cancel the parliamentary sitting due to take place on this Christian public holiday, and rightly so. Later on, however, it was announced that the Members could sign the attendance register between 3 p.m. and 10 p.m. It now looks as if we will need to be financially reimbursed for cancelling a working day.
Madam President, how will yesterday' s attendance register be published and what can still be done to prevent this attendance register from costing the European taxpayer any money? The electorate expect us to extend their democratic rights, not to act in our own self-interest. To reimburse a day' s expenses for a public holiday would result in the electorate staying at home in even greater numbers at the next elections.
I would ask you to give Parliament the opportunity, by no later than July, to state that Monday' s signatures should not lead to reimbursements of any kind. An exception could possibly be made for those who can demonstrate that they were required to leave on Sunday on account of the remoteness of their homes, if, for example, they live in Finland or Greece.
Mr Meijer, I think that you have not got the information quite right. The group meetings were indeed held yesterday, attended by a great many Members, and it would not be fair if these Members were penalised.
Madam President, I should like to say that this is a very great day for the Danes. We too have now been successful in obtaining television in our own language here in Strasbourg. I am sorry that Mrs Banotti is not here, for I had promised to thank her personally if the bid were successful, but I hope you can pass on to her what I have said. I just want to say, 'Mary, you are fantastic. A small country was successfully taken into account, even if it did take a hell of a long time for this to happen.'
Thank you, Mr Blak. We shall pass your satisfaction and thanks on to Mrs Banotti.
Madam President, on a point of order. I will ensure that Mrs Banotti gets that information. I will also be pressuring her to have Irish television here too.
I rise on a slightly more serious matter although, of course, I welcome the extension of all the media to our proceedings. Madam President, you will be aware that since we met here last the Northern Ireland Assembly has been reconstituted. Could I, through you, on our behalf, request that our sincere good wishes be sent to all concerned and all parties? Let us hope that we are on the road to something extremely successful in the north of Ireland.
I can see that the House approves of your proposal, and I shall gladly do so, Mrs Doyle.
Madam President, just now you had to announce some extremely sad news.
Here, however, is a happier piece of news, and I believe I can speak for us all in expressing our relief and joy at the release, at long last, of the French journalist, Brice Fleutiaux, after more than eight months of being held captive by Chechen kidnappers. I should like to pay tribute to his courage, but also to his clear-sightedness, because, even in his initial statements, he drew a clear distinction between his kidnappers and the Chechen people as a whole.
Many of us had some concerns for developments over the next few weeks, since the forthcoming summer recess appeared likely to lead to a decline in the competent political authorities' interest in the matter, and a consequent decline in the efforts undertaken. We therefore planned to invite Brice Fleutiaux' s brother to visit the European Parliament, and he was happy to do so, as well as the journalists' unions, who were, likewise, ready to do so, and indeed, Madam President, you gave your personal endorsement to ensure the success of this initiative. I should like to thank you for that.
Fortunately we have no further need for this initiative, but I think we would be happy to welcome Brice Fleutiaux, should he wish to visit the European Parliament, this time as a free man and a man of honour.
Madam President, I am absolutely amazed that the Council does not wish to concern itself with the sanctions the Fourteen are taking against one Member State. The European Parliament is best placed to know that refusing to engage in dialogue is not the way to solve problems.
Madam Chairman, what I want to speak about is the framework agreement between the Commission and Parliament which was approved by the Conference of Presidents last Thursday. The agreement is still not available in Danish, it has still not been distributed to the majority of MEPs and it has not been discussed in any committee, and not at all in the Committee on Constitutional Affairs where I think we have the right and the duty to go through it. It ought to be read and discussed among the Members before it is signed. The text, which is available in French and which I obtained yesterday evening, is not, moreover, one and the same as that which was arrived at last Thursday as a result of the negotiations. You will remember that, towards the end of the negotiations, Mr Prodi agreed that the word 'institutions' in the text should be changed to 'the Council and the Commission' , so that it will be possible, upon the President' s intervention, for documents which are issued by the Commission to recipients outside the Council and the Commission also to be issued to MEPs. I have two criticisms of the framework agreement. It does not solve those problems typically faced by MEPs. One of the problems is that, when we sit in a Committee and discuss a bill, the representatives from the different Member States, including trainees from the permanent representations who sit behind us, have the 'restrained' editions of the documents which we are debating but which, as MEPs, we ourselves are not entitled to receive. It is a humiliating situation when students are sent documents to which we ourselves do not have access. Another typical problem, which the framework agreement does not solve either, is that we often find ourselves in a situation in which we are able to read in the daily newspaper about a document which has been leaked from the Commission. We are then asked by journalists if we can comment on this, but we do not even have access to the document. I have just one more sentence....
(The President cut the speaker off)
Contrary to what you tell me in your letter, this framework agreement will be tabled before the plenary part-session in July, not in the course of the present part-session. You have made a mistake in this case. The groups will naturally have adequate time to examine this document.
Madam President, I should like to apprise you and the House of the following incident: last Tuesday, 6 June, I travelled from Brussels to New York in order to attend the UN World Conference on Women. The travel document which I used was the pass issued to all MEPs by the European Parliament. However, at New York airport I encountered serious problems with the authorities because I did not have a visa. That is because I am Greek and Greece is the only country in the European Union whose citizens need special permission to enter the USA.
I never realised, Madam President, that the special European Parliament pass was not valid for certain members because of their nationality and I spent two trying hours at New York airport until the authorities decided to grant me a visa so that I could attend the UN conference.
With all due respect for the laws and regulations under which a sovereign state is run, I consider that the problem which I encountered was more political than personal and I therefore ask that you give it your due attention.
Thank you. I shall take note of your comments. We shall look into what we can do to proceed as you suggest.
Madam President, I should like to draw Members' attention to a very disturbing recent report by Amnesty International. Amnesty International is an organisation that Parliament has used on many occasions to highlight human rights abuses around the world. The rogue states that Amnesty International points the finger at have always dismissed the reports by Amnesty International and it is very alarming that in this case the same thing is happening again.
The report in question is the report on the war in Kosovo. Amnesty International has found that NATO was in breach of many international laws as regards human rights. It is extremely important that the Member States do not dismiss Amnesty International's report, because its reports have always been balanced, they have always highlighted any human rights abuses that are occurring, irrespective of how the report will be received.
Javier Solana, who is now head of CFSP within the European Union, was Secretary-General of NATO at the time and because of this gross abuse of human rights, Parliament has to take Amnesty International's report seriously. We cannot allow NATO or any other organisation around the world to abuse human rights, to ignore international law and to kill innocent civilians. This is not acceptable.
Adoption of the Minutes of the previous sitting
The Minutes of the sitting of Friday, 19 May have been distributed.
Are there any comments?
Madam President, in Item 5 of the Minutes, on the "Readmission of third-country nationals" , after Mr Duff' s intervention on the verification of the quorum, it says: "The following spoke on this request: Mr Ribeiro Castro, Mr Knörr Borràs,... etc." . However, if we read the verbatim report, we can see that Mr Knörr Borràs' intervention said: "Madam President, I should like to convey our support and sympathy for the people of Paraguay in the light of another attempted military coup. That is all I wished to say. I should like the position of this House to be made very clear" . I must point out that what Mr Knörr Borràs said has nothing to do with the quorum, but with an important issue of international policy, i.e. an attempted coup in Paraguay.
There has been a declaration on this issue by the President of a political group - the Socialist Group - and we are also going to present a motion for a resolution on it, but I would like to ask the President, firstly, whether the Minutes should be corrected and, secondly, whether the Presidency has made any declaration, because I believe that it is important for us to show our solidarity with Paraguayan democracy.
Thank you, Mr Medina Ortega. We shall check all this and correct the Minutes, if necessary.
Are there any other comments on the Minutes?
There are no further comments.
(The Minutes were approved)
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 110 of the Rules of Procedure.
Relating to Thursday: Relating to Thursday, and the debate on topical and urgent subjects of major importance, I have received several requests for amendments. Firstly, the Group of the European Liberal, Democrat and Reform Party and the Group of the Greens/European Free Alliance have sent me a request to replace the item on "Fundamental freedoms in Serbia and Kosovo" with a new item on "Coups d' état in Fiji and the Solomon Islands" .
Who wishes to speak to propose this?
Madam President, naturally we are very concerned about the situation in Kosovo. You will understand that we are keen to keep this text. The European Union is spending an enormous amount of money on the situation in the Solomon Islands and Fiji, and even Papua New Guinea. We hope that these countries will retain their political stability but unfortunately, the situation over there is taking a turn for the worse. This is why we think, due to the topicality and not on account of the content per se, it is necessary for the European Parliament to send out a signal. We have always stressed prevention. The entire region is in a state of disarray, which requires the greatest care and concern from the entire European Parliament. This is why I would like to call on the MEPs to continue caring about Kosovo and Serbia. We can return to this at some later stage, but for the sake of topicality, let us focus on Fiji, the Solomon Islands and the Pacific Ocean region for now and say something of significance about them.
Madam President, ladies and gentlemen, if we are going to talk about topicality then all I can say is that you cannot get more topical than Kosovo and Serbia. The Committee on Budgets and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy have just got back from a joint trip to Kosovo. While we were there we promised that we would do our best to adopt a motion of this kind this week. I urge the honourable members to support this motion for a resolution. We must bring pressure to bear on Serbia, and also on the Albanians in Kosovo, so as to make them put things to rights. We can only do this using the modest means at our disposal, namely a motion for a resolution. The Balkans region is a little nearer to us than Fiji as matters stand, and if it is money we are worried about then I am bound to say that we are footing the bill rather a lot in Kosovo!
Mr Corrie, I am quite happy to give you the floor, but I should like to know whether you are speaking for or against the proposal. We are not here to start a debate. We followed the efforts undertaken by yourself and by Mrs Kinnock, and we supported you in your endeavours. We were behind you all the way, and we were delighted with the successful outcome achieved. Let me make that point. Having said that, I should be grateful if you would stand down at present, and let us proceed to vote on the proposal from the Greens and the Liberal Group.
(Parliament rejected the proposal)
Still on the subject of the topical and urgent debate, I have received another request on Venezuela. This is from the Group of the Party of European Socialists, to replace the item on 'Venezuela' with a new item on the 'Coup d' état in Paraguay' .
Madam President, there are two reasons as to why we are not debating the Venezuela issue. Firstly, there is the respect we have for our own Rules of Procedure. We are no longer in earnest about these debates on topical and urgent subjects of major importance, nor is our attitude to be taken seriously. We decided in the AFET committee that we would adhere strictly to Rule 50 and Annex 3 of our Rules of Procedure, according to which an issue of this kind, i.e. an event that happened months ago, can no longer be dealt with as an urgent procedure, even if it is, of course, very important.
Secondly, demands are made in this motion that have been neither considered nor discussed in budgetary terms. Hence we are calling for this issue to be withdrawn and replaced by an issue that is genuinely urgent and highly topical, i.e. the attempted coup in Paraguay and the arrest of the former rebel General Oviedo.
(Parliament approved the proposal)
(The order of business was adopted thus amended)
Madam President, I am astounded that there has been no mention of the request from my Group, which I sent you last night, on "Echelon" .
The fact is that, on 13 April, the Conference of Presidents gave an initial response to the request from 185 Members of Parliament for a committee of inquiry, with a majority in the Conference voting against the proposal. Then, another proposal for a temporary committee of inquiry was tabled by our fellow Member, Mr Barón Crespo. This is still under discussion, but although it looked initially as if the two proposals might be combined in such a way as to satisfy the requirements of the House as a whole, it now seems that the other request for a temporary committee of inquiry does not in any way agree with the proposal from 185 Members of Parliament. Indeed, Parliament' s legal advisors have told us that it was impossible for any sort of investigation to be conducted, within the framework of a temporary committee of inquiry, into the involvement of Member States in the "Echelon" project and the role of the European institutions. In short, no such inquiry is possible.
In my opinion, the logical course of events, although the Rules of Procedure are rather ambiguous, and Rule 151(3) is debatable, is that the decision by the Conference of Presidents should be followed up with a vote in plenary session on the Conference of Presidents' proposal not to set up a committee of inquiry.
My feeling is that the plenary assembly alone has the authority to make a decision on this matter or, if not, then we are falling short of the terms of the Treaty. Article 193 of the Treaty clearly specifies that, potentially, this is Parliament' s responsibility.
Mr Lannoye, I did indeed receive your request yesterday at 10 p.m. I have to tell you that, at the present time, I have some doubts as to the admissibility of this request.
I wish to look into the matter in depth rather than adopt a position in haste. It is, however, true, as you yourself indeed pointed out, that it is not particularly clear how Rule 150(3) of the Rules of Procedure applies in this case.
As I say, I wish to look into the matter in greater detail, and I shall inform you tomorrow morning at the start of the sitting whether there are grounds for including your request in the agenda, in which case the matter would then be put to the vote at noon, which is in fact what you would like, I believe. Nonetheless, I wish at this stage to reserve judgement on the admissibility of this amendment. Even if I had worked on the matter solidly since 10 last night, I think this would not have been nearly enough.
Madam President, Mr Lannoye has referred to certain decisions of the Conference of Presidents which I believe he has not described correctly. I am not going to go into the background to the issue.
In its meeting of 13 April, the Conference of Presidents decided by a majority to create a temporary committee. According to the Rules of Procedure, that is a different option to the committee of inquiry.
I requested a report from the Legal Service which was received a week ago. The issue was included in the agenda of last week' s Conference of Presidents. Since the priority was to deal with other issues, it could not be discussed. I understand that the final agreement reached was that we are going to discuss this issue at the Conference of Presidents.
Therefore, Madam President, I understand that the intention of Mr Lannoye and the Group of the Greens/European Free Alliance will become legitimate when you present the Conference of Presidents' proposal to this House, which may be in July, but at the moment I believe that Mr Lannoye' s proposal is not appropriate.
I believe that a proposal by the Conference of Presidents can be objected to, but the Rules of Procedure are very clear: it is the Conference of Presidents which must make the proposal. In my opinion, it would not be normal to deal with this issue tomorrow, but rather an objection can be raised when you present the Conference of Presidents' proposal to this House.
I understand that it will not be possible before July because the only possibility this month would be Friday, and I do not believe the President of the Group of the Greens/European Free Alliance wants it to be this Friday.
Madam President, it is not my intention to start a debate on the interpretation of the Rules of Procedure at this point, but since you are going to look into the matter, Madam President, I should like to draw your attention to the fact that if the Conference of Presidents rejects a request for a committee of inquiry, then the Conference will naturally not make any such proposals and its vote against the request therefore means that the matter cannot be referred to the opinion of the plenary assembly.
There is an obvious gap in the Rules of Procedure in this respect. In my opinion, the plenary assembly should make the decision. Proposing that a committee of inquiry should not be set up is effectively a decision as much as a proposal. I think the House must decide. The temporary committee of inquiry is a different problem, since this is not in response to a request by 185 Members of Parliament.
Mr Lannoye, I have taken note of your comments, and those of Mr Barón Crespo.
Request for the waiver of the parliamentary immunity of Mr Brie
The next item is the report (A5-0151/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Andreas Brie.
Madam President, this is a request from the Generalstaatsanwalt of the Landgericht of Berlin to lift the immunity of Mr André Brie, a Member of this House. The Legal Affairs Committee recommends to the House that we decide not to waive immunity in this case. It would be helpful if I say a few brief words about the grounds for our recommendations.
The case concerns a demonstration mounted by Mr Brie and supporters in September 1998 when he, with eight others, unrolled and exhibited a placard at the Brandenburg Gate in Berlin protesting against the gap in society between the haves and the have-nots. This was repeated on other occasions. The local prosecutor characterised this as a breach of Article 26(2) of the German Assembly Law, because it was held to be an assembly conducted without prior authorisation by, or information to, the appropriate authorities. This gives rise to a question of immunity because, as Members of the House are aware, they enjoy immunity in their own Member States on the same terms as if they were members of their own parliament.
Under Article 46(2) of the Basic Law of the Federal Republic, Members of the Bundestag may not be called to account or arrested for a punishable offence, except by permission of the Bundestag, unless they are apprehended in the course of committing the offence or on the following day. Under these circumstances, it is clear that were Mr Brie a Member of the Bundestag he would enjoy immunity from prosecution which has been launched against him. Therefore, under European law he, as a Member of this House, enjoys immunity but Parliament may choose to waive that immunity.
Our recommendation is that we should not waive immunity. This is a case of the conduct of political activity and the expression of political opinion. The tenor of decisions of Parliament in such cases has always been that immunity is not waived. There has been only one exception to this, where speeches directly and deliberately express holocaust denial or other forms of xenophobic attack on persons. This is by no means such a case and it follows all the precedents in which Parliament has held that political activity should be protected.
This is not a matter of a benefit conferred on individual Members as politicians. It is a matter of sustaining the conditions of a democratic assembly with free, open and frank public debate. I have great pleasure in proposing to the House the report of the Legal Affairs Committee.
Madam President, I would like to confirm what the rapporteur, Mr MacCormick, has said in relation to the request for the waiver of Mr Brie' s immunity. As he has highlighted, it has now become normal for this Parliament to guarantee immunity with regard to acts which have been related in some political sense to parliamentary activity. We believe that the displaying of a placard at 6.50 in the morning, opposite the Brandenburg Gate, an action which involved just the 6 or 8 people who unrolled it, does not really constitute a serious disturbance of civil peace.
As Mr MacCormick has pointed out, there have been cases where Parliament has decided to waive immunity. These cases particularly relate to Mr Le Pen, where he has denied, for example, the existence of the holocaust or made statements of a racist nature. This also involves those cases where words were accompanied by actions, such as when a stone was thrown and acid sprayed at the President of the United States.
In every other case, the judgement of this House has been to maintain immunity in the event that the political activity may have involved, at a low level, the violation of some administrative regulation, but this has never been put into practice. I therefore agree with Mr MacCormick' s proposal not to waive Mr Brie' s immunity.
Madam President, it is possible that the rules concerning immunity which exist in many national parliaments, and also in our European Parliament, are in fact an historical remnant which is really not needed. As long as these rules exist, however, they must apply equally to everyone.
In the case of Mr Brie' s crime, which we are now discussing, this clearly relates, in the first place, to political activity. It is a matter of a demonstration. What is more, his crime really only has to do with the administrative rules in the police regulation and of his not having sought and obtained prior permission in accordance with these.
This is, of course, not enough to justify waiving immunity for, in that case, serious offences need to have been committed, for example assault or some other crime or an action which puts other people' s lives and security in danger. This case is concerned only with a purely administrative violation. I understand that the same view has been expressed by members of different parties in Germany. I therefore think that the matter is quite clear. On behalf of my group, I would therefore express support for the draft decisions tabled by the rapporteur.
Request for the waiver of the parliamentary immunity of Mr Kronberger
The next item is the report (A5-0158/2000) by Mr Zimeray, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for the waiver of Mr Johann Kronberger's immunity.
Madam President, Mr Zimeray has asked me to defend this report by the Committee on Legal Affairs and the Internal Market since he is unable to attend.
The situation in the case of Mr Kronberger is completely different from the last situation we dealt with. In this case we are dealing with a mere traffic offence, which has nothing to do with politics. Mr Kronberger was returning from his parliamentary work, he turned left and caused an accident which injured two people. There is no political element, no element of fumus persecutionis. Mr Kronberger himself accepts the waiver of his immunity and has no objection whatsoever.
The closest precedent to this case was more serious, since it involved not only a traffic offence but also the MEP fleeing the scene. I therefore believe that it would set a bad example if we were to safeguard the immunity of an MEP in the case of a violation of a mere traffic regulation. Therefore, the Committee on Legal Affairs and the Internal Market' s proposal in this case is that Mr Kronberger' s parliamentary immunity be waived so that justice may be done in the normal way.
That concludes the debate.
The vote will take place at 5.30 p.m.
Manufacture, presentation and sale of tobacco products
The next item is the report (A5-0156/2000) by Mr Maaten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (COM (1999) 594 - C5-0016/2000 - 1999/0244 (COD)).
Mr President, with regard to tobacco, many wonder what business it is of the European Parliament, the European Commission or our Health Ministers. Tobacco is a natural stimulant. You are supposed to enjoy it and politicians should not spoil this enjoyment. But, Mr President, this is not how it is of course. Needless to say, the element of freedom of choice and personal responsibility should be retained. This is based on the premise that the decision is taken by an adult who knows all the facts, and therein lies the difficulty.
I believe that smokers are ill-informed on the effects of using tobacco and that they do not give their environment sufficient consideration. This is our business. And rightly so!
With a directive of this kind, the health aspects will inevitably be the focus of attention. However, we are principally dealing with an internal market directive, which is why Article 95 of the Treaty has been taken as a legal basis. There is doubt about this within the Committee on Legal Affairs and the Internal Market, and their rapporteur has expressed this hesitation quite openly to us in the Committee on the Environment, Public Health and Consumer Protection. This doubt is probably exacerbated by fact that the tobacco advertising directive case is now before the Court in Luxembourg. I, however, do not share this doubt at all. If it had been a public health directive, then other measures would have been proposed. Then, we would have discussed points of sale, smoking at work, smoking in public places, possibly minimum age, which I personally do not support in any case. We would certainly have mentioned the most effective policy against tobacco, namely a price policy. We only need to look at the British and Swedish examples to see that this policy works.
What we are talking about here is the amalgamation and updating of three existing directives, two of which have already been assessed by the Court, where the legal basis was not commented on. This draft directive has far too little in common with the one currently under discussion in Luxembourg to warrant a fair comparison.
However, we need to harmonise the internal market for tobacco products as a matter of urgency. At the moment, we are entangled in national rules, which leads to barriers to trade and legal inequality among consumers. Harmonisation, therefore, will benefit industry and public health. For example, our discussions have led to the development of common testing methods and a positive list of additives, as is already in place in France, Germany and Belgium. I would have liked to propose a list of this kind myself, but I believe that, at the moment, there is too much uncertainty surrounding such a list, to warrant such a proposal. But the proposals made by the Committee on the Environment, Public Health and Consumer Protection could mean that such a list could be a reality as early as 2004.
In addition, this test procedure will bring about more openness regarding ingredients and additives, as well as prescribe conditions for the import to, sale within and of course - logically - the export from the European Union. We, however, are keeping an open mind with regard to the problems which European industry could face in this respect, and so the committee has embraced the possibility of postponement until 2006.
We want to provide consumers with free choice based on more extensive information. The best means of communication is the packet itself. It has transpired that the current warnings which cover 4% of the front and back of the packet are completely ineffective and insultingly simplistic. First and foremost, the information is misleading. The terms 'light' , 'ultra light' , 'low-tar' and such like, are incorrect. But indicating the different tar, nicotine and probably carbon monoxide yields also creates a false illusion - and young women, in particular, fall into the trap that certain cigarettes are less harmful than others. This terminology should be withdrawn.
But in addition to this, we need more useful information, and this is what smokers want too. They know that smoking is not good for you but they know precious little else. I have tabled an amendment that tidies up the proposals made by the Committee on the Environment, Public Health and Consumer Protection in this respect. The message on the packet should take up more space and should ideally be illustrated. How much space, you may ask? Well, enough space. According to the Committee on the Environment, Public Health and Consumer Protection, it should take up 40% or 50%. I suggested 35% or 45% in a proposal which I re-submitted via my group. But in any case, messages should not take up less than 30% of space on the packets, which is the proportion currently specified in Poland. This is why, in my opinion, the 25% suggested by the European Commission is insufficient, although it is a huge step forward.
Finally, I would like to thank the delegates for their remarkable cooperation and I am also grateful to the European Commission and the President-in-Office of the Council. This is bound to result in better policy. Similarly, the dialogue with the health organisations and industry has been a positive step. This Parliament has freedom of choice too and can now use it. A choice between tinkering at the edges or taking forceful measures. I call on Parliament to display the courage it takes to go far, because this will be to everyone' s benefit.
Mr President, unfortunately, I only have an unreasonably short amount of time to present my opinion of the legal basis, and that of the Committee on Legal Affairs and the Internal Market. This is not about having some kind of hidebound discussion for legal experts, an exercise in legal hair splitting as it were, but concerns an eminently political issue, namely that of competences and the demarcation thereof.
Even a court of law does not simply apply law on its own in such cases. It creates and drafts law, and further develops it. As co-legislators, we would do well to take part in this drafting process. And we are doing just that in as much as we are performing this demarcation, this separating off, of our own accord.
Turning briefly to the points I would like to make: Article 152 of the Treaty expressly rules out approximation of laws in matters pertaining to health. This may be regrettable - I also have every sympathy as to why this should be so - but that is how matters stand. Article 95, the general clause on the internal market, as it were, serves as a legal basis as far as the strengthening of the internal market is concerned. And we should not complain if health issues are acknowledged as a matter of priority in this context.
Demarcation and assessment cannot be undertaken on the basis of headings, nor can it be done by drafting a directive of the kind that the Commission puts forward in a markedly mechanical and often completely disjointed manner. It cannot be accomplished in the way that it used to be either, particularly as the principle of subsidiarity has now been enshrined in the Treaties. It can only be done on the basis of the factual content of a proposal, and when it comes to amendments, on the basis of the factual content of these amendments. However, the decisive factor will not be whether it has any implications for the internal market. This will always be the case, which is why any attempt at demarcation would actually be pointless. All that ever matters is whether the main emphasis and aim of a directive serve to promote the internal market, to dismantle barriers to trade and to promote the free movement of goods, or whether the main emphasis is different. Indeed no one has so much as mentioned yet whether that is the main emphasis of this proposal.
Therefore on a final note, I urge you to reject the committee' s proposal, the directive in its present form - and I stress, in its present form, not in any form - on account of its lacking a legal basis and transgressing the principle of subsidiarity.
Mr President, I too have only two minutes to present the position adopted by my committee. Firstly, I have little to add to the points Mr Lechner made about the legal basis. Had the legal basis been correct then it would have been for the Committee on Legal Affairs and the Internal Market to handle this directive. The Commission has made no reference to this effect. The two obstacles to the internal market, i.e. different levels of taxation and derogations, in the case of Greece for example, remain unchanged.
Secondly, the draft directive proposes a restriction on exports. As regards ingredients, the same values are to apply to exports from Europe to third countries as well. We consider that to be wrong and excessive and believe that this proposal should be dropped.
Thirdly, the following wording has been proposed for the health warnings: 'smoking kills' . 'Smoking can kill' . My committee takes the view that not only are such warnings misleading, they also discriminate against those who manufacture the legal luxury item or trade in it, particularly in view of the European Union' s highly ambivalent attitude in this respect. Total tax revenue from tobacco is EUR 70 billion in the Member States and tobacco cultivation is subsidised to the tune of EUR 1 billion - none of this adds up.
Fourthly, as far as the size of the health warnings is concerned, we believe that the decisions taken by the Committee on the Environment, Public Health and Consumer Protection are completely immoderate and so we reject them.
My fifth point relates to the designations 'mild' and 'light' which we believe are used predominantly to describe taste and colour alone, and should stay that way. Accordingly we propose that these designations continue to be modified.
My sixth point concerns the uniform measuring procedure, or rather, the Commission' s demand that comprehensive data be exacted from the companies themselves. In this connection, we recommend that a scientific committee, in conjunction with the ISO, develop uniform measuring and testing procedures to be introduced on a pan-European basis. It makes more sense to go down this route - even if industry has its doubts - than to go for the comprehensive compulsory registration proposed by the Commission.
We are aware that opinions will differ on this subject. I would advocate that we keep our heads and a sense of perspective on this issue, at first reading, so as not to jeopardise the jobs we so badly need in Europe.
Mr President, smoking is bad for the health. It is, however, naive to assume that we will manage to banish smoking altogether. What matters most in our view is that we have a responsibility to make every effort to prevent people from taking up smoking at an increasingly young age. With this in mind, Member States could consider increasing cigarette prices and prohibiting the sale to children under the age of 16. I would like to make the following observations about the directive. With regard to the legal basis, I welcome the fact that the directive will now be put to the vote. The European Parliament has political responsibility in this respect, and we do not need to wait for legal procedures. This would be a first, we have never done this before and there is always something being drawn up somewhere. Moreover, the legal offices of the European Parliament and the European Commission have confirmed the correctness of the legal basis.
Secondly, I would like to touch upon health. First of all, I am in favour of excluding yields from the packets, which seems to have a misleading effect. Lower tar, nicotine and carbon monoxide yields are just as harmful to health and are, in fact, sometimes even more harmful. It is sufficient to indicate that these products are in the packets and that they are harmful to health. People should, however, be able to gain easy and free access to product information. Strangely, this proposal facilitates export for health organisations and industry alike, and has a positive effect on the votes.
With regard to health warnings, Mr President, given the range of wishes regarding the warning size, I have now decided in favour of maintaining the percentages quoted by the European Commission, which can now be considered a compromise.
It is also important to point out the dangers of passive smoking. So far, these have been underestimated, but the serious effects are becoming increasingly clear. Other than that, I am of the view that warnings should be kept as brief and punchy as possible. Longer texts render the warnings less forceful.
With regard to subsidies, I am in favour of phasing these out. It is not credible to discourage smoking on the one hand and to stimulate the cultivation of tobacco on the other. With regard to the market, Mr President, an open internal market entails developing equal starting positions for the industry in the different Member States. This is why I am in favour of scrapping the ban on snuff. This product is not healthy but not much worse than other products to warrant sole exclusion.
As for export, Mr President, I am of the opinion that the same health requirements should apply to sales within and outside the EU. Concerning warnings, the rules of the importing countries could prevail.
In respect of the testing method, Mr President, it is important to arrive at a uniform testing method within the EU that has been established by an independent scientific body comprising experts from different related disciplines who would then be required to develop the testing methods. Each Member State should then appoint a competent laboratory, either on their own territory or not, as the case may be, and tests carried out in these recognised laboratories should then have to be recognised across all Member States. It would be a useless exercise if the same tests were to be carried out in all the Member States in accordance with uniform testing methods.
Finally, Mr President, I would like to point out the difference between cigarettes, pipes and cigars. Smoking is bad for the health and all tobacco products are bad, but there are distinctions between the different products. Everyone will agree that the target group of pipe and cigar smokers will be different to that of cigarette smokers. Hence my proposal to draw a distinction in the directive between pipe and cigar tobacco with regard to the size (a smaller percentage) and colour of the warnings (namely not black and white but also to allow contrasting colours). Cigar and pipe smokers are older, less frequent smokers in the main, and are mainly social smokers. The product concerned is also more expensive. If we mainly wish to discourage people from taking up smoking at a young age, this is not the target group. Hence the distinction drawn.
Mr President, on the eve of the vote on this motion, I would like to focus on the problems raised by this directive and stress the responsibility we have had to display in order to iron them out. Since the fight against smoking, which is the main cause of death in the Union, is the leading element in the fight to uphold of the right to health, it is important to be aware that this fight can only be won through dynamic but realistic consideration of the implications for production and employment.
I would argue that the balance achieved between these two elements of the text adopted by the Committee on the Environment, Public Health and Consumer Policy makes up for the hard work of the last few months, and, in connection with this, I would like to thank the rapporteur, who joined us in taking a flexible approach to the matter and liasing openly with both the health associations and the producers of tobacco and tobacco products.
With regard, briefly, to the contents of the draft, I would stress that the Commission' s proposal has not only been adhered to but also further consolidated in terms of public health protection. Indeed, the Committee on the Environment, Public Health and Consumer Policy proposes to ban all terms such as light, ultralight or mild, since they are considered to be completely misleading for smokers, and eliminate any possibility of derogation for the States.
The Committee and my group have declared that they are in favour of harmonising the ingredients and additives of tobacco products, and have called upon the Commission to present a proposal for a list of authorised ingredients before the end of 2004. The rules governing warnings have also been consolidated: we were not content simply to increase the amount of space dedicated to warnings but the messages have been made clearer and more personal as well so that they will be more effective in dissuading consumers from smoking.
As I said before, this reinforced line of health protection could not have been sustained if we had not found common ground with the requests for gradual phasing-out put forward by the tobacco and tobacco-related production industry. The most problematic aspect of this directive may well be, in fact, that it lays down the same shorter time frames and the same maximum contents for all cigarettes produced in the Union, whether they are intended for sale within the Union or for export. Nobody wants to deny the principle that cigarettes are bad for Europeans as well as for the citizens of third countries, but you cannot ask an entire sector to change overnight.
In order to take into account the requirements of the tobacco producers and industry, we propose, in accordance with the outcome of the vote of the Committee on the Environment, Public Health and Consumer Policy, to introduce a new amendment, Amendment No 98, to uphold the position which keeps the objective of converting the sector to another activity unchanged but grants slightly longer time periods for this to be implemented, through the application of maximum content levels for internal production as of 2004 and for export as of 2006. In this way, we do genuinely frustrate the attempts of those who, in the name of production, even reject the requirement to introduce maximum levels of tar, nicotine and carbon monoxide. And that is what counts.
Another delicate point is the granting of the derogation to Greece to allow it to continue to produce strong cigarettes up until 2006. In this context, having discussed the matter at great length in the Group, we considered that we should keep the situation as it is: that is, keep the derogation for Greece and refuse to extend it to nicotine and carbon monoxide.
Finally, I would like to mention that all the work put in during these last months has been carried out in close cooperation with the Council working party, and inform you that the Portuguese Presidency has placed the adoption of this directive high on the agenda of the 'Health' Council to take place on 29 June.
We are on the point of a major achievement - forgive me, Mr Langen - because in voting for the Maaten report and rejecting the amendments which challenge the validity of the legal basis of the directive, we have the chance to make our contribution to a more general anti-smoking strategy and, thus, to the improvement of our health.
Mr President, ladies and gentlemen, there is just one figure to remember and keep in mind throughout the debate and, particularly, during the voting: 500 000 deaths per annum within the European Community are due to tobacco, which is to say, more than AIDS, tuberculosis or other infectious diseases. And if we were to issue a directive on the social costs or on public health, then it would have to be a discussion about simply banning this fatal poison outright.
This is not, however, the case. Here we are presented with a directive intended to facilitate the free movement of goods throughout the European Union by approximating Member State laws, regulations and administrative provisions on the manufacture, presentation and sale of tobacco products. We must therefore concern ourselves not with prohibition but with establishing the same conditions for consumer information throughout all of the European Union regarding the content but also the potential risks they run in consuming these products.
In particular we must give thought to young people who do not have the necessary objectivity, and have only the image of young men and women smokers, and not the viewpoint that I was able to gain as a doctor on a respiratory medicine or cancer ward where I saw smokers dying in great pain from lung cancer. This is not the future we want for our own children. Let us also give a thought to other people' s future. From this point of view, we must be pleased with Mr Maaten' s report and the amendments voted by the Committee on the Environment, Public Health and Consumer Policy, which improve the proposed directive.
All these provisions, however, still fall short of what is necessary in the way of consumer information, and too often the determination to reach a compromise has prevailed. We must not let the text be distorted by amendments direct from the headquarters of the tobacco industry. We must remain vigilant as to the content, size and presentation of these warnings, which must not be changed.
Several contentious issues still remain. The labelling of tobacco products other than cigarettes must be subject to the same conditions. The difficulty of measuring values or the fact that these products are not targeted at young people must not be used as an excuse for forgetting that these products, such as cigars, rolling tobacco or snuff, are harmful and must be labelled as such, especially since some, like the cigar or the pipe, may occasionally prove more attractive to young people. The maximum tar content of 10 mg is still excessive and does not take into consideration the real amount actually inhaled and the habits acquired. Tar content must be limited still further.
More worrying is the fact that the Technical Committee set up includes specialists from the tobacco industry. How is this body supposed to be neutral when it includes so-called experts that have spent their time deceiving public opinion, now supposed to become impartial judges of the harmfulness and toxicity of the products sold by their own employers? I feel that one would have to be extremely naive, and not, one hopes, just corrupt, to believe that such a body might be truly objective. Especially since these consultants to the industry are prepared to allow the introduction of ingredients not only to increase consumption but also to increase habituation.
In conclusion, confronted with 500 000 deaths annually, confronted with the money spent by the tobacco lobbies, infiltrating even this House, we must, ladies and gentlemen, make a choice in favour of life.
Mr President, the Commission proposal introduces a series of stricter regulations for the marketing of tobacco products. Our group shares the concerns about the harmful effects of tobacco and, apart from a few reservations, generally approves the Commission' s proposals, together with many of the amendments in Mr Ìaaten' s report, although I do not know how effective they will be, especially those which go over the top, as other members have pointed out. Be that as it may, we shall vote in favour of most of them, together with those approved by other jointly responsible parliamentary committees.
However, there are a number of proposals and amendments which either have no bearing on the matter or which will cause serious economic problems without solving the problems which they are supposedly addressing. The problem has been raised, albeit indirectly, of reducing and abolishing production aids for tobacco. Clearly such a move will not help to reduce smoking because I have not seen any of the members on their high horses proposing a ban on tobacco imports and such a move would therefore merely promote tobacco production in third countries.
As for the proposals which say that money saved by abolishing subsidies will be put to certain uses, the members making these proposals obviously have no idea how the budget works. Ex ante commitments are worthless unless they constitute actual policy worked out by the relevant bodies, rather than just a statement made in a parliamentary committee.
Another amendment abolishes the derogation previously granted to the Greek tobacco industry for nicotine, tar and other yields. In other words, it will upset the investment and production plans based on our decisions, based on the deadline previously granted. And it will upset them retroactively. What sort of law school did the people who approve such arbitrary reversals attend? I should be most interested to hear the Commission' s comments on this.
Finally, industry is required to apply the same specifications to export products as it is to those marketed in the European Union, even if the importing countries require no such thing. This measure is presented from a moral standpoint, which, however, does not prevent tobacco industries from moving outside the European Union and exporting their products throughout the world from third countries. Multinationals are already doing just that. Obviously, the rest will follow, with huge repercussions on economic activity and employment within the European Union. Of course, the European Union could try - quite rightly - to impose its specifications on candidate and other countries with which it has close ties, perhaps even on the World Trade Organisation. But instead of focusing on serious matters, we prefer a simple, or rather a highly simplistic and ineffectual solution. I assume that the Commission, which has conducted a more in-depth analysis, will be able to enlighten us further so that, at the end of the day, we opt for a more balanced, more effective and more logical way forward.
Mr President, I must say it is rather paradoxical today to be discussing the intention to harmonise tobacco products and, at the same time, the intention to facilitate the free movement of what we all acknowledge to be a substance that is extremely harmful to health.
If the European Union sincerely believes that it can protect public health by covering cigarette packets with increasingly larger labels advertising the fact that "smoking kills" or "smoking causes cancer" , we are surely in the realm of the absurd. Is harmonising these warnings a credible step when these toxic products are free to be distributed throughout the European Union, with the authorisation of the Union? So let us leave the national states to deal with tobacco, with their own structures and their own cultural messages; let us leave them to engage in their own discussions with producers and consumers.
I refuse to believe that, in harmonising the warnings and labels, the European Union simply wishes to act for the common good. I reject the idea that European citizens should feel reassured in a tobacconist' s in Lisbon or Paris, simply because the Europeanised, standardised product they will recognise there will be familiar to them. As we all know, warnings serve no purpose, whether or not they are written in 'Helvetica' typeface. Surely our duty is rather to increase consumers' responsibility rather than to make children of them by telling them what is good or bad for them.
Even if smokers have freedom of choice, we still have a duty to take preventative action, mainly with regard to younger generations. We therefore support the amendments prioritising the protection of public health, particularly those prohibiting product descriptions for, whether it is "light" , "ultralight" or "mild" , tobacco, in the form of cigarettes, cigars or snuff tobacco, seriously damages one' s health. Doctors in respiratory medicine, no doubt, but cardiologists too, are well aware of the fact, which they can observe every day, that tobacco is extremely harmful to health.
Calendar of part-sessions for 2001
I now have a brief announcement to make and would be grateful for your attention. The President has just requested this of me. The proposals of the Conference of Presidents that were drawn up in relation to the calendar of part-sessions for the year 2001 must be imparted orally here in plenary sitting. All MEPs will already have received this in writing.
The deadline for tabling amendments is today at 12 noon. The vote will take place tomorrow, Wednesday 14 June 2000.
The following dates are proposed:
15.1. 19.1.2001
31.1. 1.2.2001
12.2. 16.2.2001
28.2. 1.3.2001
12.3. 16.3.2001
2.4. 6.4.2001
2.5. 3.5.2001
14.5. 18.5.2001
30.5. 31.5.2001
11.6. 15.6.2001
2.7. 6.7.2001
3.9. 7.9.2001
19.9. 20.9.2001
1.10. 5.10.2001
22.10. 26.10.2001
12.11. 16.11.2001
28.11. 29.11.2001
10.12. 14.12.2001
Manufacture, presentation and sale of tobacco products (continuation)
Mr President, as far as debates go, Parliament is familiar with some absolute classics which crop up regularly: human rights, bananas, mad cows, and now tobacco. We are here involved in revising three directives on the manufacture, presentation and sale of tobacco, cigarettes, snuff tobacco and other tobacco products. And, at this point, we have yet another classic debate, the one which concerns the legal basis: is this a matter to do with the market, in which case Article 95 of the Treaty establishing the European Community applies, or the rules of operation or indeed health policy? The matter has been referred to the Court of Justice of the European Communities. The rapporteur from the Committee on Legal Affairs and the Internal Market suggests kicking the ball into touch by referring the debate back. Whatever the case, we are required to examine the content of the report before us.
Regarding the content of the report, then, an accurate observation is made and the rapporteur makes some sensible proposals but, in the final analysis, the sideways shift sets in. As everyone recognises, the observation that tobacco causes disease and ultimately death is perfectly accurate, in the same way that the poverty generated by ultraliberalism is also ultimately harmful to health. Cigarettes contain tar, nicotine, carbon monoxide, additives, citrates, tartrates, acetates, nitrates, sorbates, phosphates, even fungicides, and all these end up causing lung cancer, cardiovascular disease and cot death in infants, with 500 000 people dying every year. Of course, many more people die too.
On the basis of these facts, then, some sensible proposals have been made. Tar content must be limited to 10 mg per cigarette and nicotine content to 1 mg per cigarette. There are even sensible suggestions to prohibit ammonia, which increases nicotine ingestion and thereby also dependence, and to earmark 2% of the profits made by tobacco multinationals for scientific research. These are intelligent and reasonable suggestions. There are also plans to provide information on the dangers of tobacco, and to protect children and even the infants at risk from sudden infant death syndrome. This, however, is the start of the sideslip into lack of realism, self-righteousness and fundamentalism. In other words, from an accurate observation and reasonable proposals, we move towards a problem that is even worse than tobacco itself.
What is this sideways shift? In the first place, there is the bureaucratic sideslip with the business of the label. We are putting labels on everything. Indeed, the ecologist' s neurosis is revealed by the fact that the subject of labelling is raised. We have labels on meat, wine, GM products, chocolate. It is the trump card that beats any freedoms. And now, labels on tobacco but, mark you, for labelling tobacco we are talking serious business. The label must cover 30% of the packet surface, 35% if the wording is bilingual, and 12.5% of the outer surface of the wrapping for pipe tobacco. The label must be printed in black on a white background and the borders must be at least 3 mm and at most 4 mm wide, an average of 3.5 mm. The labels must feature text, but not just any old text, it must be printed in black Helvetica bold type, 100% intensity. Thus proving that tobacco affects not only the lungs but also the brain.
The label must also feature a free telephone number for a body which the smoker can call to ask what dangers his habit involves. There must also be a slogan like 'smoking kills' , 'smoking is harmful to those around you' , 'smoking impairs fertility' , and 'smoking causes impotence' . So, seeing how impotent our governments are to deal with immigration, lack of security, tax problems, and unemployment, we can only conclude that they are heavy smokers.
This is clearly not, however, a sensible measure. Let me give one example: tobacco was introduced into Europe at the same time as the potato. Tobacco farming was started immediately but it took several centuries for the potato to catch on. That is how irrational things can be. Even if there had been a label on the apple to say that there was a risk of being thrown out of Eden, Eve would still have bitten into it!
What does that prove? Well, it goes to show that slogans are not effective, just as a price increase would not be effective, as it would only increase smuggling and crime. This is the sideslip into self-righteousness and hypocrisy. We are told that there are social costs. Yet the smoker pays excise duties of between 75 and 85% included in the price of tobacco. In my own country, revenue from excise duties is greater than that from recording rights. In other words, by smoking, the smoker is paying for the cost of his own cancer treatment. People have said that it is inconsistent to allocate a billion to tobacco farming and then pay out for the campaign against tobacco. True, but it is just as inconsistent to bomb Kosovo and then pay to rebuild it, or to eliminate internal borders and lose customs duties and then set up OLAF to defend the financial interests of the European Union. In demographic terms, is it not inconsistent, ladies and gentlemen, to permit the loss of 5 million Europeans per annum due to abortions and then to weep over 500 000 deaths due to smoking?
Then there is the puritanical sideslip. The rapporteur sends a shiver down my spine when he speaks of social aberrations, social instincts. What I hear is: the Social Democratic Sweden of the 1960s sterilising fifteen year old adolescents because they were social misfits. I hear: moral order, the Salem witches. I hear: the Puritanism of northern Europe, these reformers desperate to reform everything, including the way we eat and drink. I hear: northern Europe banning wine, on the pretext that wines are harmful to health, but not banning injecting oneself with all sorts of substances. It is the same puritanical streak shared by Robespierre, Pol Pot, the Greens and the Quakers. Our rapporteur is a Liberal and should not forget the lessons of laissez-faire Liberalism: let them live, let them be born, let them drink and let them smoke.
Mr President, we are right to be worried when ideology oversteps the limits of the law and merrily tramples individual freedoms underfoot to the point of advocating a tobacco-free Europe. It is only totalitarian regimes that attempt to regulate the happiness of their citizens. Nonetheless, the aim of this directive proposing to harmonise legislation on tobacco products is actually to oppose tobacco by every means possible, including those that are the most questionable on legal grounds.
The Commission is effectively misusing EC Treaty Article 95 which stipulates that the object of the single market may be sufficient justification to undertake approximation, but the Commission is justifying its action on the grounds of public health and consumer protection, which are covered by EC Treaty Article 152, and this authorises only encouragement and not actual harmonisation.
What are we to think of this crude misuse of Articles 95 and 152? What are we to think of the rejection voted by the Committee on Legal Affairs and the Internal Market? What then will be the use of this committee and, indeed, of the European Union' s legal consultants? What are we to think of the unemployment unavoidably generated by this directive which, in eliminating all subsidies to production, will toll the knell for the tobacco sector? This affects one million jobs in Europe. In France, 40 000 small producers are scraping a living thanks to this additional activity which is extremely labour-intensive. What are we to think of a Europe which, according to the power of lobbies and special interests, permits the addition of vegetable fats to chocolate, authorises the use of GMOs and imposes restrictions liable to jeopardise the sale of local products on the markets and now to threaten tobacco production, even though it is perfectly legal?
As you will have understood, we shall be voting against this directive. Is it too much to ask that Articles 95 and 152 be respected? All we are asking for is a minimum of subsidiarity and a modicum of tolerance.
Mr President, the actions of the European Union, the Commission and, in particular, Parliament, in their endeavour to regulate the tobacco industry, continue to give the impression that they are disregarding the needs of the workers and growers of the industry - and by the industry I mean the production, industrial and, in particular, tobacco-growing sections. You are all aware of how heated the debate in the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Policy was. There have been a large number of amendments, including the one tabled by myself, attempting to defend the production sector and the tobacco-growing sector in particular.
In Europe, 135 000 families work in the tobacco industry and it employs as many as 800 000 workers, most of whom are seasonal workers hired at harvest time and during production periods. This is a major industry which, moreover, hires more women than men to do seasonal work. Furthermore, from a production perspective, it would be very hard to change from growing tobacco to another crop. The Committee on the Environment, Public Health and Consumer Policy has adopted an amendment withdrawing subsidies for European tobacco production. We are concerned as to whether this instrument will genuinely be an effective means of reducing tobacco consumption. The most immediate effect will be to weaken the situation of European tobacco-growers to the benefit of production elsewhere in the world, and the price reduction will penalise the entire production system of the European continent.
Are we saying that, in order to reduce smoking in Europe, it is necessary to kill off European tobacco growers without even any guarantee that this will reduce cigarette consumption by a single cigarette? From where I stand, a responsible smoking reduction policy needs to be based on an awareness and prevention campaign, especially in schools. It should not penalise those who are contributing to Europe' s wealth.
Mr President, Commissioner, ladies and gentlemen, there seems to me to be no question as to the validity of the proposed directive on harmonisation of the manufacture, presentation and sale of tobacco products. Obviously, the proposal to tighten up standards for maximum nicotine, tar and carbon monoxide content in cigarettes must be considered one of the ways of ensuring better public health protection.
As a member of Parliament' s Committee on Agriculture and Rural Development, I should particularly like to highlight the fact that tobacco producers are not opposed to the changes proposed by the Commission, insofar as these changes are justified on public health grounds. Like them, however, I deplore the fact that the Commission has not carried out an impact study concerning the effect of the proposal on the production sector, as it did for a number of businesses, particularly small- and medium-sized businesses. They thus failed to take account of the fact that, on the whole, European producers will not be capable of supplying products to the required quality by the deadline of 2003.
This leads me to advocate delaying the date when these new provisions come into force. Let me remind you that the tobacco sector, involving 130 000 producers and 400 000 seasonal workers, is more often than not located in regions which present very few alternatives for farm production. This is a social reality which must not be forgotten, especially since, in economic terms, European production accounts for less than 25% of European tobacco consumption. In these circumstances, jeopardising the situation of European producers would only be of benefit to the multinationals involved in import and export. I should not like to think that this might be our objective.
Mr President, I am keen to follow the line taken by our rapporteur, Mr Maaten, and would like to ask you, fellow-Members, to do the same. Tobacco is no ordinary product of course. We are familiar with the fatal risks associated with tobacco, we know the statistics which have already been quoted here today. We also know about its addictive effect. Typical use of cigarettes is extremely dangerous, life-threateningly so. You can be unlucky and have a car crash, or abuse alcohol, but with tobacco, the life-threatening aspect is always there. I very much welcome the emphasis which Mr Maaten placed on the dangers of passive smoking. A tobacco ban would be inefficient and socially unattainable at present. But it still remains clear that those who market cigarettes should not be allowed to do so. The product is far too dangerous.
What can we do as regulators? First of all, we need to realise that we are in an extremely absurd situation, straddling enormous state revenue on the one hand and enormous expenditure in health insurance on the other. We should be able to admit to this. European policy on tobacco is not very logical, to say the least. We as regulators should at least try to practise damage limitation. We should compel producers to make the warnings to users as clear as possible. It may be bureaucratic, but if you see how producers deal with other requirements, then I have to say that it is necessary to spell out our regulations very clearly.
Later on this week, Parliament will be discussing phthalates and PVC softeners, and when I see how very circumspect we MEPs are, how very careful we are in dealing with these products, if I compare this with the little we are asking with regard to a dangerous product such as tobacco, I have to conclude that this Parliament can be very selective in its indignation.
Mr President, ladies and gentlemen, I shall not go over the health aspects of the directive again, for indeed I support the rapporteur wholeheartedly as well as the amendments tabled by my fellow Member, Mrs Roth-Behrendt.
I should like briefly to mention the matter of the potential unemployment created by this directive. The tobacco industry presents itself as the harbinger of employment in Europe and claims to defend jobs, but what has the management in the tobacco industry actually achieved between the late 1980s and the present? Jobs in the industry have been "rationalised" by 50%. Employment levels in tobacco production, which formerly stood at 120 000 people, now involves no more than 60 000 people.
A World Bank study shows that a reduction in tobacco consumption worldwide will lead to an increase in job creation: for if the money spent today on tobacco is spent in future on some other luxury product, for example, this will create more jobs because the tobacco industry is one that has been rationalised to the bone. It is therefore not true that the directive will cause job losses.
To return to the question of exports to third world countries, is the health of an African worth less than the health of a European? The speeches made by some Members of this House, who I sincerely believe to be inspired by the arguments of the tobacco industry, are reminiscent of the debate on chocolate. As soon as certain industries and certain employers in Europe stand to gain something, the solidarity advocated in our speeches no longer seems to apply. This is one more reason to support Mr Maaten' s report, and also the European Commission' s efforts to extend the directive to exports too.
Mr President, for a long time, we have held the belief that to many, tobacco is a harmless stimulant and that its production creates employment for farmers and workers, particularly in economically weak regions. The production and consumption of tobacco increased dramatically in the nineteenth and twentieth centuries. It was then thought that smoking was normal and that any self-respecting man should light up a cigarette. In my language, which is Dutch, there are two expressions which illustrate how smoking was viewed then. The first one is: 'het is geen man die niet roken kan' [he who does not smoke is not a man], whilst the second one reads: 'een tevreden roker is geen onruststoker' [a satisfied smoker does not cause any trouble].
Since then, the production and distribution of tobacco has increasingly ended up in the hands of large international chains in whose interest it is to keep successive new generations of consumers dependent on them on a permanent basis. Their growth market lies with young people, women and people with little education, those on low incomes and with few prospects in life. However, there are also many men, especially those who are well-educated, who are trying to kick the habit of smoking, but it is just as difficult as it is to abstain from alcohol or drugs. Tobacco generates big bucks. This is why there are stakeholders who would prefer to continue to keep everything as free as possible within this market. Freedom of production, import and advertising, and freedom to mislead and sponsor events which attract large crowds of people. Tar, nicotine and carbon monoxide make people ill, as a result of which they die prematurely of heart or lung diseases.
Non-smokers run risks too because they are obliged to inhale the smoke of those smoking around them. Accordingly, tobacco is not just about economic interests, rather it is far more of a public health problem. It makes little sense to remind people that it is their individual responsibility whether they smoke or not. This is not about one case in isolation but about the responsibility of all of us together. We cannot leave the market free and subsequently blame the victims of smoking for their bad health. This is not how we treat consumers of heroin or cocaine. It is necessary to ensure that tobacco products are hard to come by and to warn the rest of the users about the risks as best we can. The norm should be that smoking is abnormal and that new generations must be protected from this addiction.
From the public health point of view it is necessary that we no longer take the interests of tobacco producers and sellers into account. The situation would hugely improve if the packets were to display the largest possible warning sign and if advertising and sponsoring were banned altogether. In addition, it should not be possible for people to buy cigarettes at supermarkets, cafés or petrol stations as an afterthought. If you are 100% determined in your mind that you want to buy a tobacco product, you should have to visit an outlet which only sells this product. This could best be achieved in the same way as in the Netherlands, where soft drugs can only be sold in a limited number of outlets which need to have a council permit.
Some opponents of the currently proposed measures blame the rapporteur for making outrageous proposals. To those opponents, I would like to reveal that in the Netherlands, Mr Maaten belongs to the Liberal Party which adopts the most non-interventionist approach to industry' s interests and which has turned the free market principle into its cardinal ideology. If even a representative of such a party proposes to further regulate the market, then this is all the more proof that public health is at serious risk. As representative of the Socialist Party, I would even go further than Mr Maaten or the majority within the Committee on the Environment, Public Health and Consumer Protection. I represent the section of my group which denounces the idea that tobacco production could only fall or disappear altogether once people have kicked the habit of smoking largely or completely. I believe it has to precede it.
We do, however, fully agree with the other opinions in our group that American chains should not be in a position, on account of free imports, to plug the gap which will emerge if European production drops, and that economically weaker regions in Southern Europe should be given support in order to create replacement employment when tobacco production disappears.
Mr President, the Maaten report on today' s agenda has lead to this interesting debate. However, we must not forget that our business here is politics, which is quite a different matter from merely sitting here listening to technical arguments or pressure from the varies lobbies such as Philip Morris or the large multinationals: we should be thinking about the future of Europe!
In my opinion, the Maaten report, which is certainly technically sound and lays down appropriate parameters, represents a move towards the political will to protect the right to health, a right which must be protected and guaranteed for each and every European citizen. It is, in effect, all part of the realisation throughout the world that smoking is harmful, and we have the figures to prove it. Having established that, we can then discuss any other justifications we may wish to. Smoking is harmful and we must use the Maaten report to regulate tax reductions, labelling and the other initiatives proposed in the report which are certainly, for the time being, important but not decisive measures.
I feel that the main point to be stressed is the need to create a 'non-smoking' culture. Last century, smoking was part of the culture. It was important and provided a sense of security. Now, however, we have to turn that culture on its head. Of course, we must also stress the freedom of each one of us, of all citizens, to choose, and in this case I hope that we will choose the freedom not to smoke, freedom which, however, does not hide the harmful results and dangers of smoking itself. On the other hand, I also have to consider the 400 000 workers and the 150 000 or so tobacco growers of the tobacco industry. In this past century, we have succeeded in changing nuclear energy into something different, into clean energy. It would seem absurd not to be able to change or contribute to the transformation of such industries into equally productive industries which will develop economically and socially in the future. It would be completely absurd, especially at the dawn of a new millennium, in an era in which man landed on the moon, if we do not manage to bring about a change in this industry or to provide accurate information regarding the genuine harm caused by smoking.
Well, in my opinion, we have two main tasks: we must endeavour to provide accurate information and give everybody the chance to choose whether to smoke or not, and I hope that they will choose not to - my own family has suffered bereavements through this - and, at the same time, we must bring about a change of culture in the relevant industries.
Mr President, smoking forms a serious threat to public health. In the European Union, more than half a million people die each year as a result of smoking. Due to the addictive effect, it appears very difficult to stop smoking. Unfortunately, it is still the case that many young people take up smoking. Tobacco manufacturers pursue a deliberate policy in this direction by lending cigarette smoking a sporty and macho image in advertising. Once the tobacco industry has won over a young person, the industry is generally guaranteed another regular customer. This policy of reeling in customers is helped by the fact that the addictive effect is enhanced by adding substances to cigarettes so that the nicotine is better absorbed. In addition, with misleading messages such as "light" and "ultra light" , the tobacco industry is trying to create the impression that the relevant tobacco products are less harmful.
The European Commission' s proposal and Mr Maaten' s excellent report adequately address the above-mentioned problems. I do, however, have two further remarks to make.
Firstly, European tobacco policy is not consistent, a point which has already been argued. On the one hand, the use of tobacco is discouraged, but on the other hand more than EUR 1 billion is spent annually on subsidies for the tobacco industry. It is high time that these subsidies were phased out gradually down to zero.
My second comment concerns labelling. I am in favour of strict labelling i.e. 40% or 50% of the packaging for health warnings is a workable compromise. As for the content of the warnings, I think that the text "als u rookt, bent u uzelf aan het doden" [if you smoke, you are killing yourself] has just crossed the boundary of what is reasonable. Warnings should appeal to the smokers' own perception of the environment and should not be formulated such that their effect is like water off a duck' s back.
Mr President, today' s debate reminds me, word for word, of the debate we had at the second reading of the directive on the advertising of tobacco products. The same legal arguments are being used as a scapegoat by the very same Members of Parliament who, under cover of a putative sacrosanct legal coherence, are in fact defending vast financial interests.
I am sorry to see that over the years there has been no development in their arguments. I regret this all the more because now even the cigarette industry itself is tending to acknowledge the fact that this debate should be obsolete. Those who are now hypocritically rehashing yesterday' s legal arguments are taking part in an outmoded rearguard debate. From a legal point of view, the debate of the future is the one dealing with the court cases which we are starting to see in Europe.
How is it possible to weigh the financial interests of a number of industrialists against the devastating effects of tobacco consumption upon health? Every year, tobacco kills more people. And, in comparison with the restrictions we are subject to in the context of mad cow disease, how is it possible that we are doing nothing about the 500 000 smoking-related deaths every year in Europe? How is it possible not to shudder when thinking of our young people, our young women and our young mothers?
On the specific subject of agricultural subsidies in favour of tobacco production, I should like to see the European Union at long last adopting a consistent policy. It is not possible, on the one hand, to offer significant subsidies to tobacco production while, on the other hand, releasing ever inadequate funds to combat smoking and cancer. For years the Committee on the Environment, Public Health and Consumer Policy has been denouncing these budget decisions. In terms of the common agricultural policy, new plans must be thought up with a view to finding alternative solutions for farmers.
I should like to see this directive apply to all tobacco products, not just cigarettes but also cigars, rolling tobacco and pipe tobacco for, while consumption of such products does not cause the same diseases, tobacco for oral use causes equally terrible devastation.
This directive will not, unfortunately, solve all the problems related to tobacco consumption, but it does at least aim to attempt to inform the consumer.
Mr President, anyone who follows this debate will see that there is a kind of war going on between those who are trying to protect health and those who defend tobacco. However, as Mrs Grossetête has pointed out, the problem stems from the fact that legal arguments have been given and that, by a small majority, the Committee on Legal Affairs decided that Article 95 was not the appropriate legal basis.
As a Socialist member and spokesperson in the Legal Affairs Committee, I would like to reiterate the objection to this point of view. Article 95 is the article which takes up the former Article 100A of the Treaty, on the basis of which the three previous directives, which are now being remodelled in this new directive, had been adopted. Therefore, to reject that legal basis now is to go against our previous tradition, to cast doubt upon what we had done, which seems to me to be above all very dangerous for the construction of a European legal system.
To speak of subsidiarity in this area, an area strictly relating to the internal market, which specifically involves the health of the citizens, regulated by Article 95, is a way of diverting the battle and, in my view, this is very dangerous because, while the defence of an economic sector seems to me to be important, and worthy of respect, it must not lead this Parliament to change the legal basis or, as is intended for example in another amendment, to suspend any decisions until the decision of the Court of Justice on the directive on tobacco advertising is adopted. This directive which we are discussing today has nothing to do with the directive on tobacco advertising.
Therefore, Mr President, I believe that we must be consistent, maintain our previous attitude in this respect, maintain the legal basis proposed by the Commission and endorsed by the Legal Services of the three institutions and refuse to accept this abuse of the subsidiarity theory which would truly put an end to the existence of the European Union and the competences of this Parliament.
Mr President, as I was coming to Parliament this morning I remembered the night I sat by my father's bedside looking at his wasted body as the lung cancer finally claimed him. I am sure I am not the only person in this Parliament to have lost friends or family through smoking.
The fact is that if the laws on drugs which apply in most countries across the European Union were applied consistently, then tobacco manufacturers would all be locked up behind bars and condemned as murderers for deliberately making their products addictive. Yet when it comes to the greatest killer drug of all, we apply different rules. There is no consistency and we say that people should be allowed to choose for themselves. As a Liberal, I agree with that position: people should be allowed to choose for themselves. However, everything possible must be done to ensure that those decisions are made with full knowledge of the consequences.
The manufacturers say that everyone knows the risks already; that there is no need to increase the size of the health warnings, and that they certainly should not adopt the sort of proposal I am putting forward, to supplement the health warnings with some hard-hitting pictures to drive home the consequences.
Frankly, the manufacturers have an addiction of their own: an addiction to trying to mislead us. If the rules on advertising were changed, manufacturers would grasp the opportunity to promote their products in every possible way, because they believe that advertising works. And we should accept that fact: advertising does work. We should seek to turn the tables on them. We should seek to ensure that the cigarette packs themselves are turned into instruments to promote health, not death. We should follow the Canadian example and ensure that advertising is used effectively. And the bigger the better.
Mr President, ladies and gentlemen, I would like to start by congratulating Mr Jules Maaten on his first-class report. Smoking is a dangerous habit which even harms non-smokers, but at the end of the day, I am liberal enough to say that everyone should decide for themselves whether they smoke cigarettes, use dope, drink alcohol, or whatever. But it is up to the government to point out the harmful effects to addicts and other citizens. The tiny label of 10% which we have at present is not effective then. We need warnings which are much bigger. But 80% of new smokers are young people under the age of 18. The traditional warning that smoking harms your health cuts no ice with them. The warning that smoking causes impotence could possibly work, especially if it is illustrated, as young people take a great interest in sex.
I would like to add one other point. Anyone who has seen the film "The Insider" knows that the cigarette industry adds ammonia and other substances in order to encourage addiction. The Committee on the Environment, Public Health and Consumer Protection has endorsed the green amendment in order to rule this out. Fellow MEPs, I would like to call on you to back Jules Maaten' s excellent report.
Mr President, ladies and gentlemen, one cannot fail to notice the confusion - we hope not deliberate confusion - in the report by the Committee on the Environment, which is turning the campaign against smoking into a campaign against tobacco producers.
We do not dispute the fact that smoking damages your health and we therefore agree with the spirit of the directive proposed by the European Commission. However, we must not forget that very little, in fact just under 30%, of the tobacco consumed in the European Union is produced in the European Union. Most of it is imported. Consequently, measures to reduce tobacco production will do nothing to reduce consumption; they will merely boost imports. We need to take measures against imports and, once consumption has fallen to production levels, we shall have no objection to discussing production cut-backs.
I should like to concentrate on three separate points: first, we are categorically opposed to Amendment No 17 by the Committee on the Environment, which recommends a gradual reduction in production aids for tobacco. This would spell financial disaster for hundreds of thousands of tobacco producers in Greece and other southern countries of the European Union, at no benefit to public health, for the reasons already stated.
Secondly, we are also categorically opposed to Amendment No 21 in the report, which abolishes the European Commission' s proposal to extend the date of application for tar yields by Greece to the end of 2006. This extension was proposed because of the special nature of certain varieties of tobacco cultivated in Greece and abolishing it will hit tobacco production in Greece extremely hard.
Thirdly, we agree with the view that reductions in the amounts of harmful substances should apply both to cigarettes consumed in the European Union and to cigarettes produced for export. It would be absurd to maintain that people from countries outside the European Union have greater resistance to harmful substances.
Mr President, I am satisfied that there is general consensus within the fifteen Member States that legislation governing the sale, presentation and advertising of tobacco products must be fundamentally changed. The protection of the general public health of the citizens of the Union, must be a central priority for all European Union legislators at any time. As a result of the Amsterdam Treaty we now have an equal say with the EU governments in the area of legislation on public health matters. Let us use it intelligently.
The issue of cigarette smoking and the damage which cigarettes do to the health of the citizens of the Union is a very serious public health matter indeed. For the most part I support the key amendments which were passed by the Committee on the Environment last month, in their call for the warnings on cigarette packets to be larger than proposed by the Commission. The warning about the public health risk of cigarette smoking should cover 40% of the front of every packet and 60% of the back of every cigarette packet sold within the Union. Labelling requirements in general should be stricter and include fuller health warnings and the list of ingredients should also be available on request. Descriptions such as low tar, mild and light must in future be banned. I support the elimination of such descriptions because they give the impression that smoking such cigarettes does not damage the health of individuals as badly as other cigarettes: this is clearly misleading. Such slick advertising by tobacco manufacturers must not be permitted.
The Committee on the Environment has also called for warnings to be printed only in black on a white background, so as to give such warnings more impact. The committee members also consider that general warnings such as smoking kills are inadequate and I agree with this analysis. Messages such as "Smoking kills half a million persons each year in the European Union", or "85% of lung cancers are caused by tobacco" should be the messages printed on cigarette boxes in the future.
Mr President, I suspect that in my group as in most others there is a wide range of views, from people who think that smoking is a matter for consenting adults, largely but not necessarily in private, to those who think that sellers of tobacco should suffer capital punishment and that those who smoke should be incarcerated in secure hospitals. But all of us would agree that the primary purpose of this measure is to protect children and to deter them from a habit that may kill them.
The best way is not to worry about maximum levels of content but to worry about minimum levels, so that the first taste for a child is so foul that they do not seek to repeat the experience. Certainly we should support the ban on the use of labels such as mild and light or anything that suggests that the product is safer. The truth is that people inhale more deeply to get the taste and so can actually damage themselves more. Such labels are deceptive and dangerous and should be banned.
Otherwise labelling is of marginal and temporary impact, whatever the picture, whatever the words, and there is some danger of a cigarette card mentality emerging, with the different messages becoming collector's items.
The export issue is probably the most difficult. It is one for balanced judgment: on the one hand, it is odd to say that what is not good for our citizens is okay to export to other countries; but on the other hand, it is presumptuous of us to say what standards other countries should adopt and on balance I come down in favour of the second approach.
Lastly, we have the issue of subsidies for growing tobacco, paid by our taxpayers to people in our Europe. It is immoral and obscene that we allow subsidies for growing something that we know will kill and will cost us billions of euros in health care for smokers. Our governments must stop this and we must stop them supporting it.
Mr President, this was a highly controversial report within the Industry Committee which only approved its opinion by 29 votes to 26. The division in the Environment Committee was overcome as the major groups managed to agree a compromise.
On behalf of the Socialist Group, we support this compromise. We reject the view that the legal basis of the report is wrong. We support the creation within the EU of a single market in cigarette and tobacco products. At the same time, within the limits of Community law, we would like to use the opportunity of maintaining and strengthening public health protection within the EU. We believe that nicotine and tar levels need to be further limited and new limits should be imposed on carbon monoxide levels. We believe that health warnings should be bolder, clearer and larger. Nevertheless, my concern is that in some areas, our good intentions are in advance of common sense.
If we are to have a single market, surely we should have mutual recognition of the common procedures for testing. It would be absurd to make each Member State test separately. Secondly, I hope that countries outside the EU will follow our lead in cutting limits on nicotine, tar and carbon monoxide. It seems absurd that we insist on exporting jobs from the EU to applicant countries and others to produce cigarettes that will be legal to import for personal consumption within the European Union.
Thirdly, I accept that the latest research indicates that smokers compensate for lower tar levels by smoking light cigarettes differently. Nevertheless, banning such terms as "mild", "light" and "low" threatens to make illegal long-established extra-European brands like "Mild Seven" with all the consequences for the WTO rules and it will merely increase sales of thesauruses to the tobacco industry.
If I were to be mischievous, I would recommend "Organic Green" or "One" as appropriate substitutes. Despite these reservations, I hope the general thrust of the report will receive strong support from Parliament.
Mr President, allow me to adopt a rather Swedish and personal tone. Swedish snuff is most certainly not good for you and is not to be confused with any sort of 'health food' . It is a very addictive drug, and I most certainly would not want the tobacco industry, by which I here mean Swedish snuff manufacturers, to be given the opportunity to market snuff in the rest of Europe as something healthy. That would be devastating.
In spite of these misgivings of mine, I cannot quite understand our allowing all other forms of tobacco product - cigarettes, cigars and pipes - which are in themselves more dangerous for the individual who uses them. These tobacco products are most certainly and without any doubt harmful to health. The fact that snuff is less dangerous to people who use it is, in actual fact, less important. What gives snuff an advantage is the fact that nicotine addicts can use it without affecting the environment. Passive smoking is probably the most insidious effect of tobacco. We can experience this on a daily basis, both in this Assembly and in this House too. There is smoking going on everywhere, something which sometimes causes acute difficulty in breathing for those who are allergic to smoke, among fellow Members of Parliament too.
One ought not perhaps to refer to one' s own experience in this Assembly, but I myself took up smoking when I was very young. At that time, it was not only cool to smoke, but it was even useful. Rather tubby young ladies, in particular, were extremely well served by cigarettes. Fifteen years ago, my husband contracted a serious lung disease. Then, if not before, I painfully learned the cost in terms of suffering of the smoke produced by myself and all smokers. I now regard myself as a nicotine addict. But I am not bothering anyone else.
Mr President, smoking kills! Tobacco is the only product that when used as directed, kills its consumers. Yet we have the absurd situation where additives used in Gummibärs, for example, are better labelled than the additives in tobacco products. It is preposterous that it is unclear, for example, as to whether ammonia, which increases addiction, has to be labelled or not. It is also absolutely grotesque that we are going to carry on allowing advertisers to use such misleading descriptions as light or ultramild. I feel people should be left in no doubt as to the fact that there should be a ban on this.
It is also hypocritical that many people lament the risks smoking poses to health on the one hand - from hardening of the arteries in the leg to cancer - and the associated costs incurred by the national economy, yet they are against the risks being stated in large and clear lettering on the packet. I believe it has become evident - and this is borne out by experiences in Canada - that the larger the health warning on the packet, the greater the deterrent effect. As a Parliament, we have really nailed our colours to the mast where the ban on tobacco advertising is concerned. I make no bones about the fact that I think it is disgraceful how the Red-Green Federal Government followed the former Federal Government' s example in lodging a complaint against this at the European court of Justice. However, I hope we really succeed in nailing our colours to the mast this week, as in the case of the ban on tobacco advertising, and that we do not bow to the pressure of industry but are able to make it clear that everything possible must be done to protect children and young people, in particular, from taking up smoking.
Mr President, I welcome the Commission' s initiative because I feel that the old directive on the regulation of tobacco products in Europe is out-of-date. Several years ago, we dealt with the BSE crisis here in Europe and left no stone unturned in terms of health and consumer policy. We brought about a great deal of change, and rightly so. When you consider how much was spent in connection with BSE, it is shocking to note how lacking in courage the European Union is when it comes to actually doing something for health on the tobacco front.
There are four or five key points at issue here, to my mind. We must reflect on the subsidisation of tobacco growing in Europe. We must pluck up the courage to do more to promote transparency where health policy is concerned. We must provide the citizens with more information, which is not a matter of whether the logo should cover 15% or 45% of the surface area of the packet, but of bringing about a change of mentality in society.
I believe it is vital that we do all we can to get the message across to young people that they must not take up smoking. God knows, at my age it probably does not matter if I carry on smoking or not. But our children must not start smoking. That is what this directive should aim to achieve.
It is absolutely scandalous that we are subsidising the tobacco industry. We allocate enormous sums of money for the production of tobacco that we in Europe should not smoke on account of a pathetic set of standards. We are going one step forwards and two steps back. What we must aim to do is to help farmers not to grow tobacco. Supporting non-production, that is the goal. I would like to see less tobacco overall in Europe.
Permit me to say a few words about the legal basis. It is not for me to decide who is right. Nor is it for this House to decide. Let the courts decide. What we need is a directive that makes sound recommendations, so that we can be sure to reduce tobacco consumption in Europe in the future.
Mr President, the right to health should be enjoyed by all citizens of the European Union, which is why we consider the draft directive on the manufacture, presentation and sale of tobacco products to be extremely important.
It has been proven that certain types of cancer and cardiovascular and lung diseases are directly related to smoking. It is our duty to provide proper and adequate information on what smoking does to your health. It is our duty to promote health through a public awareness, information and behaviour modification programme, especially for the most easily swayed section of the population, i.e. the young.
The Commission proposal is based on Article 95 of the Treaty, taking account of a high level of protection of public health by harmonising the internal market in tobacco products and we agree wholeheartedly with this. We also agree that tar, nicotine and carbon monoxide yields should be reduced and that the terms 'light' and 'ultra light' should be abolished because they create the erroneous impression that smokers are at less risk.
We would also like to have a positive list of additives. As far as the form and content of the message are concerned, it is important that it should be clear, comprehensible and brief if it is to be noticed at once, and we therefore consider it imperative to increase the surface area covered.
However, I should like, Mr President, to touch on what I consider to be another important matter. It is idealistic to believe that we will stop smokers smoking if we abolish production aids for tobacco in Europe. Those who have still not been persuaded that smoking damages your health will continue to smoke cigarettes imported from third countries, thereby undermining agricultural production in certain areas of the Union. I think that a fundamental study of the financial and social fallout is needed if we are to avoid hitting tobacco producers.
Mr President, 500 000 EU citizens die each year from smoking - that is 1 400 a day. Even if a small number of people stop, it will have huge health implications, not only for smokers but for passive smokers as well. It is important that we fight delaying tactics today. The EU already regulates health warnings and tar yields. Smokers also have a right to know that there are more than 600 additives licensed for use in tobacco products. They have a right to know that "light" and "mild" branding is misleading. People inhale more if they have a light cigarette than any other cigarette. The health warning should be large and explicit. We must warn of the dangers of smoking, the dangers of lung cancer and also the danger of bronchitis and asthma. People must know that it is not just lung cancer but other lung diseases and other diseases as well. We must warn of the dangers of passive smoking.
I know the dangers of smoking and the dangers of passive smoking. I started smoking when I was 11 years old. I ended up smoking 40 a day. I had chronic bronchitis and I was told by the doctor that I had to give up as otherwise my life would be in danger. My health has been damaged by smoking.
There was no warning when I took up smoking. Maybe I would not have taken it up if there had been. Now I am the victim of passive smoking. I just have to pass a cigarette and I have an asthma attack, especially in this building. I have asthma attack after asthma attack. I am a good example of why we should adopt this report now. Even if one person stops smoking as a result of this, or does not take it up; even if one person is not inconsiderate any more; even if it stops one person being hospitalised because of other people's smoke, it is worth it.
Mr President, ladies and gentlemen, smoking is unhealthy and smokers should be aware of this. Sound and clear warnings about all kinds of diseases and disorders are therefore, in our opinion, a matter of greatest importance. I would like to take this opportunity to congratulate the rapporteur on the dynamism and perseverance he has displayed in this connection. The European Union too, should know that smoking is unhealthy. In fact, it should put its money where its mouth is. The Tobacco Directive is a good opportunity to demonstrate that the internal market is not just about the free movement of goods. We have to attach clear health requirements to the goods within the internal market. It is not just the tar and nicotine yields which are at issue here, but also mainly additives. Additives which encourage addiction should be banned at the earliest opportunity, as far as I am concerned.
The other aspect of the Union policy is the issue of tobacco subsidies. It would indicate a lack of consistency if we continued subsidising tobacco products in the knowledge that smoking is unhealthy. If phasing out subsidies has social and financial implications for the tobacco growers in the poorest regions, we are all jointly responsible for finding a solution. Smoking is unhealthy. We are all agreed on this, but should we be sharing this with the entire world? This is one of the most interesting and principle questions in today' s debate. It would be a considerable change in policy if we were to impose European standards on other countries. If this change were extended to other fields, it could mean that European companies would only produce for the European market. This would, as such, lead to a certain degree of regionalisation of the world economy, a regionalisation which, in the case of the tobacco industry, would be at the expense of the position of Europe-based companies. The question is whether we want this. To impose standards on other countries can come across as presumptuous, moralistic or patronising. After all, other countries can set their own standards which industry has to comply with. A sound approach, however, would be to make the European standard compulsory in the case of export to countries where such standards are lacking. In this way, we would at least avoid other countries, especially Third-World countries, being lumbered with second-rate cigarettes.
Mr President, although I value the work of rapporteur Maaten, I have to say that I am greatly disturbed by the European Parliament' s inconsistent line with regard to tobacco.
The report once again reflects the ambivalence of the European Union - as has been highlighted in this debate - which subsidises the tobacco cultivation by more than EUR one billion and collects more than EUR 70 billion in tax money annually on the one hand and which curbs the sale of tobacco products on the other. I would also like to emphasise that it is not up to the European Parliament to deny tobacco products, which are legally available on the market, a fair chance of commercialisation.
What strikes me in the debate is that we seem to overlook the objective of this directive. It aims to reinforce the internal market by promoting better harmonisation and by removing barriers to trade. In this respect, I notice an imbalance in the present report, an imbalance between the need for harmonisation and the aim of protecting the consumer.
I take exception to the fact that the consumer is considered as someone who cannot judge for himself what he should or should not do. The proposed warnings on the packet completely miss the point. Whatever the dimensions, the information will remain ineffective. Information on the dangers of smoking will need to be conveyed in a more effective way if we want to achieve the objective. Above all, we should not forget that it is - and should remain - up to the citizens to decide for themselves how they wish to conduct their lives and they should be able to continue to do so.
Mr President, I believe that the objective of achieving greater protection for the consumer in relation to tobacco consumption is absolutely shared by all of us. To this end, it also seems to me to be fair and beyond all doubt that the tobacco industry will have to adapt to stricter conditions of manufacture, presentation and sale, such as those proposed by this directive. In this respect, I congratulate Mr Maaten on his work.
Nevertheless, we cannot put the cart before the horse if we want this work to succeed. The reality is that Europe produces and exports tobacco and, furthermore, its cultivation is subject to significant subsidies. As has been pointed out, this does not just involve the interests of the large multinationals. It involves the legitimate and fair way of life of hundreds of modest families. If we wish to prohibit these subsidies, let us prohibit them, but not without truly seeking alternatives which are proven to be viable.
With regard to exports, it seems logical that the European Union should apply the same levels of content for cigarettes for consumption within the internal market as for those intended for exports. In this respect, a proposal of time limits may seem logical. However, we cannot deny or forget the authority of each state to manage the risks within its own society. If we believe that we can and must teach someone something, we must do so firstly - and this has been said here - through education and increasing awareness and not through an imposition which has dubious results as an instrument for reducing the consumption of tobacco.
Mr President, I should like to begin by thanking Commissioner Byrne, something which has not been done today, for I do in fact think that it is a good proposal that the Commission has come up with, a proposal which I should really like to have voted for without changes. It is a good contribution to reducing the poison content of cigarettes and to providing far better information about the damaging effects on health of cigarette smoking. I find it sad that there are MEPs who are trying to weaken the Commission' s proposal. I am thinking, for instance, of the discussion about the legal base. In my opinion, this is a ridiculous discussion. The legal services have agreed that the legal base is in order, and I must say, as a lawyer, that I am rather embarrassed about the fact that the majority of members of the Committee on Legal Affairs and the Internal Market are so unqualified and frivolous and completely confuse the law with their own political wishes. On the question of when the proposed legislation is to come into effect, I would say that I do not think that there is any argument, either technological or industrial, in favour of postponing the date when the lower limit values are to come into force. I should like us to decide on the end of 2003 as the time when the legislation is to come into effect but, as a compromise, we could agree to the end of 2004, if necessary. In my opinion, what is at issue here is an unnecessary impairment of public health. Turning finally to the question of exports outside the EU, I wish to say that, in my view, it would be immoral if we were to allow the export of cigarettes which, on health grounds, we prohibit our own citizens from smoking. Under those conditions, I simply do not think that we can allow ourselves to export more cigarettes which are a danger to health. I could live with a compromise in the form of the year 2006, but I could not compromise any further on this point. I hope that, in the voting tomorrow too, we shall arrive at a result here in Parliament which does not significantly weaken the Commission' s proposal.
Mr President, tobacco use is the single most preventable cause of ill health and premature death throughout most of the world. In Scotland, which I represent, one in five people will die of smoking-related diseases. We have an opportunity of doing something about that this week. We must pass this report into law and thus save lives.
The reality that smoking kills is not getting across at the moment. We need a bigger, bolder and clearer health message to make smokers more aware. If the size of the health warning directly reflected the risk to health, the label would cover the whole cigarette packet.
Half of all long-term smokers will eventually be killed by tobacco and of these half will die during middle age, losing 20 to 25 years of their lives. This directive will save lives because it is going to alter the content of cigarettes by reducing tar, nicotine and carbon monoxide yields and do away with misleading descriptions, such as "light" and mild". Consumers, especially young women, are being sold the idea that so-called "light" or "mild" cigarettes are better for them, as if they were the tobacco equivalent of low-fat yoghurt. However, low-fat yoghurt does not rot your teeth, blacken your lungs or put you on a ventilator. Yet smokers of mild cigarettes smoke more deeply to get the same nicotine hit as smokers of other products and receive the same level of damage.
I want to make health warnings bigger, better and bolder: 40% on the front, 50% on the back. Health Canada recently carried out research on the effects of increasing the size of the area occupied by health warnings on cigarette packets. The result proved that larger warning messages better encouraged smokers to stop. Adoption of the directive would open the possibility for the improvement of health for millions. We have the opportunity and responsibility to act positively on this today.
Mr President, we are talking about a directive which attempts to harmonise marketing, manufacture, the different ingredients of tobacco (nicotine and tar content etc.), as well as their presentation to potential consumers. I believe that nobody can rationally oppose this.
This harmonisation directive is necessary, and it is necessary that we carry out this harmonisation in all respects, without leaving significant gaps, with regard to the possible use or non-use of certain terms, such as "light" or "ultra-light" , to the discretion of the Member States.
If we are going to harmonise, let us harmonise and not be fainthearted about it, within the technological possibilities which may be available to us. However, to ask in passing for the removal of aid to tobacco growers is to hijack a different debate: that attitude is, 'while we are on the subject of tobacco, let us ask for the removal of aid to the growers' .
I believe that it is truly hypocritical to ask, within this harmonisation directive, for the removal of aid to tobacco growers. Why not simply talk about the processing of tobacco? Why not talk about the multinationals established in some Member States who tear their hair out when we discuss the production and consumption of tobacco? Why not talk about this processing?
There is no way that I can accept this request for the removal of aid to tobacco. When the proposed amendment of the COM in tobacco is presented to us, then we will either discuss it or not and we will reach an appropriate agreement. However, this harmonisation directive should be restricted to harmonising.
Commissioner, you have the responsibility for harmonising, and harmonising in the real sense, and to this end I believe you have the support of the majority of this House.
Mr President, it is very difficult to find new things to say at the end of this kind of debate. Allow me therefore to say something slightly provocative, which I relish doing: when I listen attentively and hear confirmed what I have known to be the case for thirty years, i.e. that smoking is dangerous - we all know that is the case and have done for thirty years - then I ask myself why we do not actually ban the production of cigarettes. It would be very much the logical thing to do and perhaps the Commission could give some thought to the matter. But I would not wish to overdo being provocative and will become a little more serious. I have this to say to the Commission: if we are serious, not just about creating transparency and informing people, but above all, about trying to make a harmful product as tolerable as possible - assuming we can - then surely one of the first things we need to do is to clarify the issue of additives.
I ask myself, and would like to know from the Commission, why there is still no harmonisation, no approximation of permitted additives? Why does the European Union not have a list of permitted additives, or a regulation specifying permitted amounts? What is stopping us from drawing up a positive list and labelling accordingly? We should put our money where our mouth is. That is not what is happening here. There is another point I would like to add: why are we not being consistent in our approach and harmonising taxation, if we are convinced that cigarettes are harmful? Why are you doing nothing in this respect? I, for one, would support you if you did. Why are we not going to harmonise taxation, preferably at a high level? I urge all the honourable members who have spoken today to support this. Harmonisation of taxation at a high level within the European Union. If we know that smoking is dangerous then we cannot have a situation where tobacco is being used and consumed in one Member State at a high rate of taxation, and at a very low rate in another Member State. Do something about this please, Mr Byrne, and put your money where your mouth is in this respect as well.
In my next point I would like to raise the issue of subsidies. Even if this point does not belong here, I know that we must raise it nonetheless, Mr Byrne. If you are serious about protecting people' s health, then when it comes to the budget, I would like to see you fight to have subsidies spent on something other than tobacco cultivation!
Mr President, may I start by declaring an interest in this debate: I am a passionate non-smoker and I wish to share my passion with other Members of the House. But I am also passionate about something else, that is, deregulation in the field of employment and the opportunity for Member States to become increasingly competitive in the global market place. The idea that we should ban not only the marketing of certain types of cigarette and tobacco products, but also their manufacture, in other words, that we ban the possibility to export, is wrong in principle and absurd in practice, given that those markets exist and flourish elsewhere.
I should like to quote two brief articles from today's Financial Times for those who have not seen them. One is in the letters page and is headed "Tobacco proposal would be a slap in the face for workers". One paragraph says that if exports are banned, it will deeply affect our competitiveness in world export markets and may cost hundreds of jobs in Germany alone, maybe even cause the regional closure of plants. That is a comment from one of the leading trade unions in Germany. On the facing page is an article written jointly by the prime ministers of the UK and Spain, not about the tobacco directive but about market liberalisation, which says: "It is so important to avoid the sort of heavy-handed regulation that could drive investment and jobs out of Europe".
That, Mr President, is what we are in danger of doing - we are not just stopping exports of cigarettes we are actually promoting the export of jobs. We have an opportunity today to send two signals - first, that we care very much about health, but also that we care very much about jobs, employment and deregulation.
The final point I would make is a little plea to the Commissioner. We have had this conversation before, but when we vote today on the labels, can we please have a larger-scale version as posters and spread them throughout the institutions so that we are not just talking to others but also addressing ourselves. If his support cannot be strong, it can at least be mild!
Mr President, Commissioner, ladies and gentlemen, as a Bavarian delegate I would like to highlight a point in this draft directive which has a crucial bearing on my homeland Bavaria. It is undoubtedly right to make people aware of how damaging cigarettes are to health. The citizens of the EU are entitled to a high level of health protection, as enshrined in the Article on the internal market in the Treaty. However, the present draft fails to differentiate between cigarettes and other tobacco products such as pipe and fine cut tobacco, cigars, cigarillos, mouth and chewing tobacco, as well as the traditional European snuff.
In this connection, I would like to refer to the market shares of the various tobacco products. Cigarettes have a share of approximately 91%. Pipe tobacco, cigars and snuff account for 9%. These products are manufactured by small and medium-sized enterprises. Many types of tobacco reflect the cultural characteristics of the region where they are produced. For example, snuff is a crucial component of the Bavarian culture and way of life. For over 400 years, taking snuff has been the healthiest and most environmentally friendly way to enjoy tobacco. This is precisely what led to the Commission stating, in its explanatory statement in the draft directive, that scientists are no longer insisting on a strict health warning in the case of tobacco products not intended for smoking, snuff for example. Therefore, in comparison with all other tobacco products, snuff is the least harmful to health. This has been scientifically proven beyond doubt. That being the case, it is both unnecessary and factually wrong to apply a health warning, as provided for in current Amendments Nos 48 and 120. For this reason, I would urge you to vote against Amendments Nos 48 and 120 and to accept the original text of the Commission' s proposal as it is.
Mr President, ladies and gentlemen, I would first like to express my heartfelt thanks to Mr Maaten for his report, particularly for the way it focuses on the protection of public health but also for the way it deals with the issues affecting tobacco growers and producers.
At last, we have an institutional, comprehensive text on tobacco products which will ensure that, in the future, we work together with the other institutions towards regulating tobacco products at world-wide level. Until such legislation to regulate tobacco products is introduced, we will have to ensure that we keep a balance in responding to the challenge facing us, for, on the one hand, we must provide for improved consumer information and more intense awareness-raising to dissuade consumers from smoking tobacco, and, on the other, we have to safeguard the rights of producers and growers.
We cannot, therefore, include the idea of eliminating production subsidies even as an aim in the recitals. In fact, this approach does not take into consideration the fact that the problem cannot be resolved by terminating our own production, for that would just prompt the citizens to use tobacco produced outside the Union. Rather, we need to raise awareness and adopt global directives, directives with world-wide scope. It is only in this context that there would be any point in providing incentives to our tobacco growers to change the type of crop they grow.
Moreover, we cannot disregard the concerns which weaken the solution adopted in the area of production for export. The directive governing the matter, which is the product of a partly successful compromise, has a clear, acceptable moral basis. Indeed, it is immoral to produce for consumption by others that which we retain to be too harmful for our own consumption, but one wonders: will the health of tobacco consumers from outside the Union genuinely benefit from this decision, or will they just smoke non-European tobacco?
Do we not therefore risk penalising our industry, which would have to convert entire sections of production for export, without achieving an appreciable result in terms of health? In conclusion, the moral principle is acceptable but the solution is unsatisfactory.
Mr President, ladies and gentlemen, manufacture, presentation and sale of tobacco products: this is where the Commission wants to combine the three existing internal market directives. The simplification of regulations as such, is only to be welcomed, yet the debate about tobacco has certainly taken on a very biased tone in many quarters. There is no doubt about it: our citizens must be protected against the damaging effects of tobacco consumption and given the appropriate warnings. I say that as a confirmed - but hopefully very tolerant - non-smoker and am wholeheartedly in support of this.
However, the debate about labelling is completely over the top to my mind. Every smoker is aware of the risks tobacco consumption poses to health. If people do not have the willpower themselves to give up cigarettes then as I see it, a statement covering a large area of the packet is not going to deter them from smoking either. Overdoing the statements will do neither the consumer nor the industry any favours.
The death' s head on the packet has no real bearing on whether or not someone decides to take up smoking. We need to hit the consumer where it hurts the most, which is the wallet in my view. Temptation is best tackled with a lack of money. If we do not want to drive the industry to take up the habit as well, then we must support an extension of the deadline for reducing the tar and nicotine content of tobacco products until December 2006.
The limit values proposed by the Commission for the year 2003 are not workable in our view. The tobacco industry in Europe constitutes a highly significant economic factor. I am therefore against putting companies at a disadvantage competitively, especially small and medium-sized enterprises. The Commission talks about harmonisation of internal market regulations, yet these small enterprises will be the ones to suffer the most from the stranglehold of special conditions and measuring procedures.
Mr President, I shall not repeat what our fellow Members have already said, but I believe that all Members of Parliament would agree that overall, culturally appropriate solutions must be found for consumer health. We have a duty to take action. The problems will not, however, be solved by adopting puritanical positions and eliminating aid to producers.
Ladies and gentlemen, the consumer and his health must be protected, but this must be achieved logically, by implementing coordinated policies rather than by eliminating the premium for producers. Reducing consumption will cause a decrease in production. Health problems will not be solved tomorrow by importing 100% of our tobacco. On behalf of tobacco producers I would urge the European Parliament, a responsible body, that an overall alternative be proposed to protect consumer health.
Mr President, ladies and gentlemen, I am concerned about the health of my daughter, Elisabetta, who has been elected a regional councillor in Lombardy in Italy where I was a councillor for five years. Unlike in the European Parliament, all the councillors smoked like chimneys during committee meetings. I was very happy when I arrived at the European Parliament and found that here, hardly anybody, or rather nobody at all smokes in committee meetings. This is just to emphasise the fact that passive smoking is harmful for everyone, even Members of the European Parliament.
I totally agree with Mr Martinez who spoke earlier. There is no point in us writing 'Smoking kills' on cigarette packets if all the young people then sit down in front of the television at 3 o' clock on a Sunday afternoon and watch Hakkinen or Schumacher, who drive like maniacs on the race track, are idolised, especially by young people, and whose clothes, helmets and cars are covered in advertising for different brands of cigarettes.
I support anyone who protects health. I am in favour of this report but I do not agree with its hypocrisy. We must be more courageous!
Mr President, ladies and gentlemen, we have had heated discussions about this directive in the committees. The question remains as to whether this proposal should be viewed as a health policy initiative. For the fact is that it will mean a massive tightening up of provisions, not based on internal market criteria. Obstacles to trade will not be dismantled, which is what the main aim of the legal act should be, rather they will actually be preordained for when the directive comes into force. The directive would weaken the position of EU manufacturers on third country markets. That would lead to manufacturers pulling out of the European Union. We must make a clear assessment of the consequences. We cannot afford to lose jobs and tax revenue. The small and medium-sized companies acting as suppliers would also experience considerable difficulties.
However, I would also like to raise the issue of tobacco cultivation in the EU. The subsidies for this are part of structural aid. They should be cancelled without offering the farmers an alternative. Even now, 80% of the tobacco requirement is imported. Therefore, if we are talking about scrapping subsidies then we are going to have to think in global terms, otherwise our tobacco farmers in the EU will be the only ones to suffer. Jobs will be lost and cultural landscapes will decline. Yet this will not mean a decrease in smoking. We must strive for international regulations here.
The consumers are not innocents abroad. They are aware of the risks of smoking. Even reducing the maximum tar content will not give us healthy cigarettes. Putting health warnings resembling obituary notices on the packet instead of factual information - which I am emphatically in favour of - is intended to have an impact on people' s emotions. Consumers will have no truck with that, for that is not far short of discriminatory authoritarian control.
Public health is an issue of major concern to us all. That is why we need unambiguous and reasonable conditions and laws that tie in with the objectives of the health authorities and create stable framework conditions at the same time. When I think of the science fiction film 'The Year 2036' that was shown on Sunday evening - cigarettes are prohibited, as are meat, chocolate, sweets and wine of course - I ask myself if this is the shape of things to come.
Mr President, the European Union spends EUR 1 billion each year subsidising tobacco production - EUR 1 billion. That kills over 500,000 EU citizens - half a million of our citizens. It would be cheaper to go out and shoot them. It would save money on health services. How many billion euros are spent on health services trying to save the lives of people who try to kill themselves with cigarettes?
As you have gathered, I am an intolerant non-smoker. I do care, and I am extremely concerned about the increasing number of people, particularly young girls, who are starting to smoke. We can write off those of my age and older who have been at it virtually all their lives but young people are missing the message. Surely, it is not beyond the best brains of the political world, the medical and scientific world and the marketing world to get the message right so that our young people do not start to smoke. That is my plea. Can we not get the marketing message to them?
We would have to protect the tobacco farmers. There would have to be alternatives, but surely it can be done. It is immoral to spend EU taxpayers' money on subsidising a product that kills half a million of our people. We must find alternatives.
In my country, and I suspect in all the other 14 Member States, you can have drink rehabilitation paid for by the public health medical system, you can have hard drug rehabilitation paid for by the public health medical system, but anyone trying to come off cigarettes gets no help from state public health services. We must correct that anomaly. In my country nicotine replacement therapy is only available by medical prescription. Madness! It should be available next to where all cigarettes and tobacco products are sold. You can opt to buy replacement therapy rather than overdose on cigarettes. What is the difference?
The general medical services systems, which in Ireland is our public health care system, should fund those who want to come off cigarettes and provide nicotine replacement therapy prescriptions free. The state should fund it.
Mr President, I would like to thank the rapporteur, Mr Maaten, for his valuable work. After all the secretive work carried out by the Committee on Legal Affairs and the Internal Market and the Committee on Industry, External Trade, Research and Energy, the compromise reached in the Committee on the Environment, Public Health and Consumer Policy is a very good one. Plenary should adopt the report in the form presented in that Committee.
The fact is that tobacco kills. Anyone who claims otherwise is either completely ignorant or, for one reason or another, a puppet of the tobacco industry. Everyone knows that we cannot change the centuries old tobacco culture merely through legislation. Our most important task is to ensure that consumers receive objective information on the dangers of smoking. It is foolish to claim that the miserably small warnings on cigarette packets are enough to inform consumers of just what sort of product they are actually using. The tobacco companies use clever image marketing on their cigarette packaging, targeted precisely at different consumer groups - generally the young. We have to fight the tobacco companies using their own weapons. About half of the surface area of a cigarette packet should be reserved for health information, to weaken the supremacy of the tobacco companies.
For many, smoking is not a question of choice or pleasure. Tobacco gets you in its grip, just like any other drug, on account of the fact that it contains nicotine. It is tremendously important that the maximum quantities of the poisons contained in tobacco - not only nicotine, but tar and carbon monoxide as well - become harmonised at the lowest possible level. This will also be important in the prevention of harm caused by passive smoking. In future, greater consideration should also be given in EU legislation to the rights of non-smokers, who suffer from the effects of tobacco smoke.
Mr President, Commissioner, ladies and gentlemen, when you are one of the last to speak in such a debate you may appear to be at a disadvantage. However, I actually see it as a definite advantage, because, firstly, I am in a position to take up some of the comments made by previous speakers, and secondly, the Commissioner has no chance whatsoever of ignoring the questions I put to him, because he cannot forget them that quickly. It is not possible to cover all the issues in a long debate but I would like to put several specific questions to the Commissioner and would appreciate some specific answers.
I believe the Commission has come up with a proposal containing many sound ideas. The document affords many excellent initiatives but there is definitely plenty of room for improvement. One aspect which the Committee on the Environment, Public Health and Consumer Protection has improved on is that of the compulsory health warning in connection with passive smoking. It is just as important to work far harder to get the message across to consumers - indeed it should be made compulsory - that when they smoke, it is not just themselves they are harming but also their fellow human beings. It has been scientifically proven that the risk of cot death increases five-fold when the parents smoke twenty cigarettes per day, not just during pregnancy but also during the child's first year of life. The environmental authorities in the United States calculated that every year, 5 000 people die of cancer caused by passive smoking. In other words, the number of deaths due to passive smoking is far higher than the number of fatalities that can be traced back to environmental pollutants, which is something we discuss on a very regular basis in Parliament.
The second point that I think needs to be improved on is the so-called hotline. It certainly is not possible to include all the necessary information on cigarette packets, but consumers should be given the opportunity to obtain more information from a source independent of industry. I would be very interested to hear what the Commission thinks to this idea. Firstly, does it agree with the content of this proposal? Secondly, how might the proposal be reformulated in legal terms with a view to making it fit for adoption?
The third point is surely the most controversial, and is the one that the Committee on the Environment, Public Health and Consumer Protection has made drastic changes to in my view, i.e. the point relating to tobacco subsidies. I know it is a difficult issue. Nevertheless, I have tabled the proposed amendment, which the committee adopted, in this form. At the same time though, I also gave some serious thought to what would become of the farmers that currently make a living from growing tobacco. As Mrs Klaß rightly said, this is structural aid. But surely structural aid does not necessarily have to go towards tobacco cultivation?
Commissioner Flynn - I am actually addressing you as Commissioner Flynn because your predecessor had major difficulties on this very subject! Commissioner Byrne, you are Commissioner Flynn' s successor and I hope you prove to be more successful - perhaps you will raise this argument in discussion with Mr Fischler. If our strategy for stopping people from smoking tobacco is successful then it will be even more of an uphill struggle for the tobacco farmers to eke out an existence growing tobacco. That is why we need alternatives and why we should not cut subsidies but restructure them for the same recipients.
Mr President, allow me to start by saying that I agree with many of the proposals and amendments because, as we all know, smoking is a scourge, it is a threat, it causes thousands of deaths and we have no choice but to take steps to help the anti-smoking campaign. However, this does not mean that we should want to use the powers granted to us by this act to intervene where it would, I think, be highly unfortunate to do so.
To start with, I shall not endorse the attempt by certain members to use this act to stop production aids for tobacco because, as you know, first of all, the European Union has a deficit and imports tobacco from abroad and, consequently, the only outcome would be to penalise poor Greek farmers and benefit producers of imported tobacco. This is not the way to solve the problem of smoking. On the contrary, we need to engage in an anti-smoking campaign. Consequently, I shall not vote in favour of this proposal. On the contrary, I should like to see a logical programme which will really help tobacco producers to gradually restructure their crops and they cannot do so overnight. We must not create unemployment and underemployment in poor regions of the European Union.
The second point with which I disagree is this: it is wrong and it is inconsistent and incoherent on the part of the European Union to use this directive to repeal previous directives and timetables granted to the Greek tobacco industry and used as the basis for its business plans. Now we want to repeal them. It is wrong; we need to be consistent and coherent.
I am very pleased to note the continued wide support in Parliament for this legislative initiative which builds on three existing directives dating from the late 1980s. The Valverde Lopez report which Parliament adopted in 1997 called on the Commission to bring forward this proposal as a matter of urgency - a call which has been repeated by the Health Council.
The proposal consolidates the existing internal market rules on product regulation, including tar content of cigarettes and the use of health warning labels. It proposes reducing the level of tar in cigarettes, their main carcinogenic component. It also proposes increasing substantially the size of the health warnings and bringing them up-to-date in line with scientific advice. It introduces harmonising rules for nicotine, the addictive agent in cigarettes, and for carbon monoxide, the agent associated with cardiovascular disease.
It also limits the use of misleading descriptions which could lead people to assume that light cigarettes are safer, while the opposite seems to be the case.
I am aware that some in Parliament would prefer to ban such descriptions immediately. However, I do not consider that this is appropriate. Instead, in future, these terms would have to be subject to Member States authorisation and the Commission could act to rectify any internal market distortions.
The proposal imposes an obligation to declare additives in tobacco products which results in making the products easier to smoke or perhaps reinforce the impact of the nicotine by increasing addiction.
The Commission has decided in this proposal, as was the case with the existing directives from 1989, 1990 and 1992, that the correct legal basis for action is Article 95 of the Treaty. This is clearly so because the differences in national rules between the Member States on a product so widely traded as tobacco can lead to very real problems in the internal market and public health protection is potentially put at risk.
Even if the national rules were fully applied this would lead to unequal treatment of economic operators as the content of present national laws is very different. By adopting Community-level rules, as has been done since the late 1980s, we ensure that certain basic standards are set and respected for all European citizens.
I should now like to refer to the report presented on behalf of the Committee on the Environment, Public Health and Consumer Policy. The amendments proposed in this report are of a very high quality. I should like to congratulate the rapporteur, Mr Maaten, for the contribution he has made in preparing these amendments in such a positive and constructive manner. I should now like to set out the Commission's position on the amendments proposed.
A total of 48 amendments have been proposed in this report. Of these, I am pleased to inform you, the Commission can accept 38, either totally or partially. It cannot, however, accept Amendments Nos 9, 17, 20, 21, 34, 36, 37, 40, 42 or 46.
The accepted amendments include the proposal to increase the size of labels. However, we need to be very careful not to stray from consumer information to the area of consumer harassment which would be counterproductive.
Banning certain additives is premature until further information on their use and effects is available. The industry has not in fact provided the relevant information to Member States and it is my belief that the establishment of a law to enable Member States to request the tobacco industry and individual companies to provide this information is the first necessary step. This would lead to the situation which people have called for this morning with a positive list being established, but first we must get the accurate information to enable us to do so.
In this connection the cooperation of the tobacco industry will be essential. We need to bring their experience and knowledge of the tobacco products sector into the process of regulation and revision.
Dealing with the common agricultural policy is also inappropriate in an internal market text, as is mentioning warnings on vending machines which are not covered in this proposal. All in all, therefore, the majority of the amendments which the Commission has accepted will make this a much improved text, whilst several of those rejected can also be taken into account outside this text but within the framework of other initiatives.
I should now like to turn to the other 71 amendments submitted last Thursday. Of these the Commission can accept a further 34 - either totally or in part. However, the Commission considers that Amendment Nos 49 and 50, 52, 54, 56, 59 to 61, 64, 65, 68 to 73, 77, 79, 80, 82 to 85, 89, 93, 94, 96, 99, 101, 104 to 106, 110 to 112, 114 and 117 are not compatible with the proposal's scope, intention and legal basis and should not be accepted.
In particular, I would mention that this proposal is a recasting of three existing internal market directives. Amendments undermining that legal basis, which has been considered valid for over ten years, would not be considered constructive and would ignore the advice of the legal services of all three of the legislative institutions of the European Union, namely the Commission, the Council and indeed the European Parliament itself.
Similarly, amendments which would seek to totally exclude exports from the scope of the directive are not considered acceptable since we need to cover all products manufactured in the Union in order to ensure that products finally consumed here respect the rules. However, a transition period for exports can be justified in order to allow firms to change brand formulae as appropriate and to modify their marketing strategies.
This extension must also be viewed in conjunction with the upcoming WHO negotiations of a Framework Convention on Tobacco Control. This convention aims to put in place worldwide tobacco product standards. If we succeed in this respect, there will be no need to distinguish between tobacco products for domestic consumption and those for export.
On the issue of additives, the Commission will report under Article 10 of the Proposal concerning the use of additives in tobacco products, a subject of great concern to consumers. Unfortunately, it is not possible to introduce immediate harmonisation of additives as some in Parliament would like.
In order to ensure a full and detailed report, the proposal envisages a declaration of these additives by the manufacturers and importers. This is a necessary first step before we can go any further. It would be premature at this stage to introduce bans on particular substances. I would hope that a constructive dialogue can be built with industry experts in order to develop Community legislation in full knowledge of technical data.
The Commission recognises the complex issues covered in this proposed directive; particularly, the need to ensure that in drawing up the reports provided for in Article 10 and any accompanying proposals, full scientific, technical and other data are taken into account. In order to provide advice on a long-term basis, the Commission intends to create a Multidisciplinary Tobacco Group, the first meeting of which will take place before the end of this year.
Finally, the Commission does not consider that cigars and pipe tobacco should be treated as if they were made of something other than tobacco. Consumers of all tobacco products, regardless of their age or social class, must be informed on an appropriate basis.
I would like to thank Members for their positive contributions and the rapporteur, Mr Maaten, for his excellent work and note that this is yet another example of our two institutions working closely together to good effect.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Accidental or deliberate marine pollution
The next item is the recommendation for second reading (A5-0148/2000) on the Council common position with a view to the adoption of a European Parliament and Council decision setting up a Community framework for cooperation in the field of accidental or deliberate marine pollution (12612/1/1999/Rev1 - C5-0101/2000 - 1998/0350(COD) (Committee on the Environment, Public Health and Consumer Policy) (Rapporteur: Mrs McKenna).
Mr President, marine pollution, accidental and deliberate, is one of the major threats to the marine environment in western Europe. This region represents one of the most intensely industrialised areas of the world, where chemical, radioactive and hydrocarbon materials are routinely discharged into the marine environment and carried by cargo ships.
The region also contains one of the highest concentrations of shipping and includes several of the busiest shipping lanes in the world. There are several tragic examples of accidental pollution from tankers and from other ships carrying other forms of dangerous cargoes. The recent example of the Erika shows what can happen from an environmental, human and economic point of view. It is a catastrophe.
More by good fortune than good planning there has not yet been a major accident with a ship carrying radioactive materials that has resulted in a major spillage. However, it must be said that there have been a number of incidents. In 1973 a cobalt 60 source was lost in the North Sea, never to be found again. In 1984, the Mont Louis sank in the English Channel with 375 tonnes of uranium hexafluoride. Also, in relation to releases into the sea, in 1983 Sellafield leaked high-level waste into the sea. In 1985, there was a leak into the sea at Hinkley Point. In 1986, 135 cubic metres of radioactive water was released into the sea at Wylfa. The Commission's refusal to take on board and include explicitly radioactive materials, is not acceptable and it will have to revise its position on that.
Historically the marine environment has been used as the ultimate dumping ground for much of our industrial waste. Although industrial and radioactive discharges continue from a range of sources, the practice of direct dumping with little thought for the future is now widely regarded as unacceptable. However, the legacy of the years when materials were simply dumped remains and sometimes comes back to haunt us, with severe consequences. It is a lesson which shows that we cannot just throw things away: that is not possible, as they are still there in some shape or form.
This report acknowledges the need for establishing cooperation in the field of accidental marine pollution. Furthermore, there is a need to broaden the definition of accidental marine pollution to include both operational, historical, radioactive and other harmful substances.
Although much attention is rightly paid to the impacts of marine accidents in terms of chronic pollution, it is the operational spills and discharges of hydrocarbons, radioactive materials and other harmful substances which, because they go largely unnoticed, are a cause of major concern. In terms of the environment, whether a substance is accidentally or deliberately discharged is irrelevant.
Furthermore, although the direct dumping of industrial materials, including military dumping of redundant munitions, is largely a practice abandoned by Member States, the sites of such dumps continue to present a real threat to fisheries and, in some cases, to human safety. Often fishermen's lives are at risk, as is the health and welfare of the public who either visit the coast or live by the sea.
Furthermore, as the sea is the ultimate sink for industrial materials from the shores and rivers, these sources should be included within the definition. The transboundary nature of the marine environment, which means that pollution in one area can impact on a wider region, leads to the need for a Community-wide framework for cooperation in the field of accidental marine pollution. Sharing information regarding hydrocarbons, radioactive substances and other harmful substances carried at sea, discharged into the sea or which have been dumped as part of historical dumping regimes, is a vital prerequisite in facilitating the preparation and coordination of any response necessary to mitigate the impact of pollution incidents on the environment and human health. Effective mitigation requires a rapid response: the longer an accident is allowed to go unchecked, the wider the impact. Hence, it is too late to start trying to get information after a serious pollution problem has occurred.
Knowledge about the type and extent of potential pollution problems is also a prerequisite for correct preparation in terms of techniques, personnel and equipment at appropriate locations. It is also necessary to be clear about the risks to the public and the environment and to alleviate justifiable public concern, with accurate assessment of the risks. The public's trust in the authorities is important to ensure adequate response.
Furthermore, the public has a right to know what preparations are being made, what types of materials are threatening and what impacts can be expected. To this end, the publication of information is a vital component as it establishes a route through which the general public can obtain information, e.g. emergency phones and contact numbers. Such information can easily be made available and updated on the Internet as well as through established channels.
Finally, once the marine environment has been contaminated or polluted, it is impossible to fully clean up and repair the damage. The Erika is a good example of that. However, a rapid, efficient, adequate and effective response coordinated across national boundaries is needed to mitigate the impacts on the environment and public health in the case of pollution incidents. This is a prerequisite in the necessary information sharing with all parties.
Mr President, like you I am going to welcome the work carried out by our fellow Member, Mrs McKenna, on this Community framework for cooperation in the field of marine pollution. This should prove to be an instrument of particular interest, as is perfectly illustrated by the latest marine disaster to hit the coasts of France.
In January, this Parliament adopted a resolution, following the oil pollution related to the sinking of the Erika. What is the situation today? Fuel oil is still leaking out of the hull, which is lying at a depth of around 100 metres, and, contrary to the statements made six months before, this oil is continuing to pollute our coasts and to poison the marine environment. Implications for the environment and for animal life have been tragic, and there are still serious threats. Serious social consequences are expected in future: fishermen, hotel owners and all the people involved in tourism are going to suffer for years from the effects of this oil slick.
The International Oil Pollution Compensation Fund, or IOPCF, seems extremely reluctant to provide compensation for the victims and, in any case, the amounts it is prepared to release would not be at all adequate. This proves, once again, that the principle of 'polluter pays' is not being applied. I should like to see real cooperation being established in order to guarantee, pursuant to this principle, repair of the damage caused.
This framework for cooperation will, therefore, make it possible to improve existing local or national resources, particularly by creating better conditions for intervention in the event not only of accidental pollution but also of deliberate pollution. This would therefore make it possible to include illegal degassing and any other source of pollution.
We must also stress the importance of research. This winter, on the Atlantic coasts of France, effective techniques to combat the oil slick in Brittany were seriously lacking. Cooperation and the exchange of know-how must be encouraged and supported in this highly technical field.
Regarding the extension of this cooperation to the countries of the Mediterranean and to the countries of central and eastern Europe as well as to TACIS programme countries, I should like to inform Mrs McKenna that I do not entirely agree with her, and this is perhaps one of the few points with which I do actually disagree. There are international conventions on the Mediterranean and the Baltic, which already fulfil this purpose. Mrs McKenna' s idea may seem perfectly generous, but the appropriations and the staff allocated to this framework for cooperation, with appropriations of EUR 7 million for a period of 7 years, seem much too little to me. On the same grounds, I do not think there is any point in providing for a management committee.
In its resolution on the oil slick in January, the European Parliament requested that this framework for cooperation might come into force as quickly as possible. Let me today stress the fact that the 5 compromise amendments should be adopted and that we should not delay the establishment of Community cooperation which will prove an excellent instrument, one that European citizens are awaiting impatiently, out of concern for the protection of our marine environment.
Mr President, first of all, I too should like to thank Mrs McKenna for the work she has done on this matter as rapporteur. Enormous destruction is caused by oil spills and discharges into the sea of other substances which are damaging to health and to the environment. It is destruction which spreads far and wide. We see before our very eyes the destroyed coastal areas, birds covered in oil, and fish floating on top of the water, and we also hear the reports about the polar bears which have become hermaphrodite because of hormone-affecting substances also supplied through the sea. Sometimes, the pollution occurs by accident, sometimes through indefensible conduct and, at other times, through the deliberate actions of a variety of individuals and companies. But, however it has occurred, the damage to animal life and the environment is equally disastrous and, very often, it of course cuts across national borders. I therefore think it is important that, by means of this proposal, we create the basis for close cooperation between the Member States, with a good information and warning system and with a guarantee of mutual assistance when needed, so that harmful spillages can be prevented or combated effectively. I am able to support the report with the amendments that have been tabled, and I shall only single out a few of the latter. I think it is good that radioactive substances have been included in the report. I also think it is good that pollution due to dumping and to used ammunition has been included. Like Mrs Grôssetete, I think it is important that we establish the polluter-pays principle and, in this regard, I can support the rapporteur, as well as Mrs Grôssetete' s amendment. Finally, I think it is good that we can get the neighbouring coastal countries involved, both in the Baltic area and in the Mediterranean. I hope that, by means of the compromise amendments that have just now been tabled, we can achieve a result that can be translated into effect very quickly and so with no need for any Conciliation Committee procedure.
Mr President, ladies and gentlemen, I would like to say a few words on accidents at sea. The accident involving the Erika off the French coast is just one of the many accidents which have occurred involving a ship. It is also often the case that cargo goes overboard. Either way, the marine environment is polluted.
This directive only contributes in a small way towards cross-border cooperation in order to prevent this type of accident. A far greater contribution would be if a piece of EU legislation governing environmental liability with regard to dangerous cargo were to be laid down. Unfortunately, we still only have a communication and a White Paper, not a bill.
Moving on to accidents involving radioactive cargo, it is unfortunate that the Environmental Ministers did not expressly acknowledge this problem and dealt with it accordingly in the common position. According to European Commission officials, radioactive cargo is implicitly covered in the text. I would invite Commissioner Wallström to take a stand on this issue, explicitly so. Let us, as a European Parliament, have the courage to include radioactivity explicitly in the text too.
When the Drinking Water Directive was reviewed a couple of years ago, the European Parliament insisted on a tough limit for radioactive substances. Thanks to the European Parliament' s perseverance, this was also included in legislation. There is a well-known Dutch expression 'Goed voorbeeld doet goed volgen' [Example is better than precept] which captures the above.
Mr President, now more than ever it is necessary to tackle the matter of a Community framework for cooperation in the field of accidental or deliberate marine pollution, at a time when the preliminary work for pumping the fuel oil is just starting off the coasts of Brittany.
Whether deliberate or accidental, even if we cannot equate illegal degassing and the use of obsolete vessels and flags of convenience, it is still the same rationale of maximum short-term profit which is adopted by oil companies such as Total, Elf and Fina, for example. This is why we must, at every level - French, European and international - support any restrictive legislation concerning contractor liability, for either civilian or military contractors, by enforcing the principle of 'polluter pays' . It is scandalous, moreover, than no serious penalty has yet been considered following the wreck of the Erika.
Quite clearly, risk prevention measures must be stepped up by improving vessel design and construction standards, one such measure being mandatory double hulls. This also requires establishing an independent system of classification societies, increasing the number of inspectors in European Union ports, and also banning oil tankers that are more than 20 years old from European waters. Naturally, tipping harmful substances from the shore must be prohibited and, of course, radioactive substances must be specifically included in the list of toxic substances.
Finally, the fact that many States tolerate over a hundred flags of convenience, offering guarantees that are more than dubious, is a serious threat to the safety, the working conditions and even the lives of many sailors. The European Union will have to take action on this issue to and work towards establishing international standards. The McKenna report represents a move in the right direction, and we shall therefore vote in favour of it. We must, however, remain vigilant to ensure that the fine resolutions adopted by the European Parliament and the Council take the form of directives and mandatory regulations in the near future.
Mr President, I can assure you that the victims of the Erika disaster were expecting something more than the extremely insipid text before us for second reading. Admittedly, the proposed Commission Decision dates from December 1998 and the wreck of the Erika took place in December 1999, yet the inconsistency of this proposal, in spite of the repeated oil slicks occurring well before the Erika disaster, testifies to an extremely disturbing lack of resolve.
In such a clear area of common interest, the main priority should have been to do everything possible in order to prevent the recurrence of similar disasters and to finalise, as a matter of urgency, a preventative mechanism that was effective and dissuasive. The few measures before us today, however, presented as the elements of a Community framework for cooperation, deal only with managing the effects of pollution, principally in terms of the transmission of information, and say nothing about prevention. Furthermore, the slim size of this text betrays the inflexibility and inertia of Community procedures which are incapable, while in progress, of taking account of the effects of new events as significant as the sinking of the Erika, which did, however, reveal the serious implications of the lack of transparency in the chain of operators, the lack of polluter liability, the absence of deterrent penalties and the inadequate compensation schemes.
The text before us does not deal with any of these key issues and continues to be inspired by a philosophy which prioritises freedom of movement above any other considerations, particularly those concerning the security of our territories, our seas, and the citizens that live there and make their living from them.
Six months after the Erika disaster, with the entire Atlantic coastline suffering greatly, there has been no real progress. If a disaster similar to that involving the Erika were to take place today, then everything would happen in just the same way, because nothing has changed, and this mild text is not about to provide any significant help for the victims, who are now struggling with insurmountable problems.
We are told that, by the end of the year perhaps, there will be legislative proposals. It is high time. When will the matter finally be referred to Parliament? For the time being, Mr President, there are a few amendments which attempt to introduce the principle of 'polluter pays' into the common position. We shall, of course, support these.
Mr President, at the very least, the Erika disaster will have enabled us to highlight the importance of European cooperation on accidental marine pollution.
France did not have enough anti-pollution vessels to deal with this oil slick. Fortunately, the British, Germans, Dutch and Norwegians spontaneously came to our assistance. This goes to show that it is time to establish a new regulatory framework in order to optimise this cooperation, enabling reciprocal assistance. We therefore agree with the philosophy behind this report.
Exchanging information and know-how between Member States will make it possible to make faster and possibly better decisions, particularly during clean-up operations, where there is a certain amount of disorder. Stress must be placed on transparency with regard to the public, particularly in the event of health risks related to the nature of the pollutant. It is inconceivable that the risk of cancer should be kept from volunteers, as was the case in the Erika disaster.
We are also in favour of extending the definition of accidental marine pollution to include radioactive pollution, arms and degassing. We think that extending cooperation to neighbouring maritime countries is a good idea. The sea is our international heritage, and protecting it is a matter for international responsibility. Recognition of the principle of 'polluter pays' is essential.
At the present time, the owner of the potentially polluting products is not held accountable for the pollution. In practice, only the carrier is accused. This is not acceptable, and our hope is that the Member States will ensure that the principle of economic responsibility extended to the owners of the cargoes will be applied. The proposed budget of EUR 7 million is, in our opinion, however, much too little to fulfil these objectives properly.
Mr President, as speakers have already pointed out, when the Erika sank last year it released an oil slick into the waters along the French Atlantic coastline, threatening wildlife and the local tourist and fishing industries. Regrettably, however, this was yet another in a catalogue of marine environmental disasters which included the Braer spill off Shetland and the Sea Empress off Wales. Recently in Ireland we were fortunate to escape a similar disaster when an oil spillage some 88 miles west of the Aran Islands threatened to engulf the Irish coastline. Thankfully the danger passed.
An added difficulty with marine pollution is that because of the nature of the sea it can rapidly spread to the coastlines of many Member States at once. Hence the need for a coordinated, effective EU response rather than simply leaving it in the hands of the Member State initially affected.
I welcome Ms McKenna's report. I would like to pay tribute to her for her work. But the real question is how we implement the legislation and what sort of action we take. The ability to respond quickly with sufficient resources is an essential element of any strategy that must be put into place immediately in the wake of a disaster to minimise environmental damage. It is doubtful that this could be adequately provided at a national level, which is why it must be done at a Europe-wide level.
The most effective way of achieving this is by establishing an EU coastguard which, as well as having responsibility for pollution control, could also undertake responsibilities for policing the high seas, enforcing the common fisheries policy and also marine rescue. I believe this is an issue which should be tabled for discussion at the forthcoming IGC.
Commissioner, Mr President, it is indeed an ill wind that blows nobody any good, and Mrs McKenna' s report comes at an opportune moment, even if she did start to work on it before the Erika disaster. How many times have we expressed our feelings, within this chamber, regarding the implications of this disaster, and how many times have we debated the issue of the European Union and the Member States' inability to respond quickly to the expectations of victims and to react to the ecological damage?
Parliament cannot today fail to respond to public opinion, which is continually urging us to issue a strong, positive message. Let us not miss the opportunity which this report affords. The problems caused six months ago by the Erika, for example, have still not been even partially solved. Apparently, nothing has yet been solved, and this is the lesson we must learn from this disaster. We are aware, moreover, that containers loaded with radioactive materials are sailing the seas from The Hague to Japan.
Let us not wait until a fresh disaster occurs, this time a nuclear one, before doing something, because we know how oil reacts but we do not yet know how radioactive waste reacts when it is spilt into the depths. Mrs McKenna' s report offers us an opportunity to include radioactive substances. Let us please, ladies and gentlemen, not hesitate for even a moment. Let us avoid a disaster and vote in favour of the amendment to include nuclear substances.
Mr President, there is an important meeting on 26 June of the OSPAR commission in Copenhagen. Let us recall for a moment that the central objective of the OSPAR Convention is to reduce marine pollution to close to zero and to historic levels by the year 2020. From an Irish perspective we know that marine pollution in the Irish Sea has been on the increase in recent years and this is a direct result of the go-ahead given to the Thorp nuclear reprocessing plant in December 1993. Surveys carried out in the Irish Sea have clearly shown that levels of a particular nuclear product, technetium-99 have increased 15-fold in the last seven years alone.
To date the British Government has only given broad general outlines as to the strategies it intends to take to comply with the provisions of the OSPAR Convention. This is simply not good enough and the people of Ireland and the people of Europe have a right to receive the real answers to many questions from the British Government. For years the British Government has tried to fob off many politicians and environmental groups in Ireland with reassurances about the Sellafield and Thorp nuclear plants. They cannot do this any longer because of the startling revelations this year about the wholly inadequate safety and quality control standards in operation at these plants.
The Irish Government has tabled a draft decision for the OSPAR meeting calling on the contracting parties to an agreed acceleration of implementation of the OSPAR strategy. This will include the cessation of nuclear reprocessing and associated activities at the Sellafield and Thorp plants. This in turn will play a key role in reducing marine pollution in the Irish Sea. If the British Government wants to comply with its legal obligations under the OSPAR Convention it should state on 26 June in Copenhagen that it will outline a time framework for the closure of the Sellafield and Thorp plants. I would like to compliment Mrs McKenna on her excellent report.
Mr President, ladies and gentlemen, I want to begin by thanking the Committee on the Environment, Public Health and Consumer Policy and, above all, the rapporteur, Mrs McKenna, for their work on this important issue of how we in the European Union can become better at combating both accidental and deliberate pollution of the sea.
The purpose of the Commission' s proposal is to reinforce and further develop the various Community measures which have been taken in this area during the last twenty years, as well as to combine them within a solid legal framework. Since the European Parliament' s first reading of this proposal, the Erika disaster has occurred in France, which is probably the accident involving marine pollution which has caused more damage than absolutely any other. I was at the scene of the disaster myself in January and was able to see the drastic consequences for human beings, animals and the environment. I also saw the considerable efforts made by hundreds of volunteers who arrived to help with the cleaning up operation. These people, I think, deserve our special appreciation.
Where preventive measures are concerned, the Commission responded directly in the shape of my fellow Commissioner, Mrs De Palacio and, on 21 March, adopted a communication concerning safety when transporting oil at sea. This report proposes a range of different measures for improving the safety of marine transport.
Even if the best preventive measures are taken, there will never be no risk at all of accidents. We therefore also need to improve cooperation within the EU when an accident does, in fact, occur. We require an effective framework of cooperation as a way of supporting and supplementing the measures taken by the Member States and of making these measures still more effective. The Erika disaster and its consequences show that we still have a very great deal to learn when it comes to dealing with major pollution accidents.
Following the first reading of this proposal in Parliament, the Commission approved or reformulated 20 of the 29 amendments you proposed. The Council has included most of these amendments in its common position. These changes have meant that the text has been improved. Above all, it has been explained what type of accidental pollution is included in the decision, for instance operational spills. The need for appropriate coordination with current international conventions and agreements relating to Europe' s seas has also been made clear. Where the amendments tabled for the second reading are concerned, the Commission is able, wholly or in part, to approve seven of these. Amendment 16 acknowledges the important role played by non-governmental environmental organisations in this area. The Erika disaster has been important in this respect, too, and shown how crucial it is for these organisations to be involved, something we also saw when birds injured by the oil had to be taken care of.
Parts of Amendments 6, 24 and 25 make the scope of the directive clear. Parts of Amendments 17 and 19 are completely in accordance with the Commission' s proposal concerning the most appropriate committee procedure. Amendment 22 introduces an important reference to the polluter-pays principle.
The remaining amendments are problematic for the following reasons. Amendment 2 and parts of Amendments 6, 10 and 24 introduce a specific reference to pollution caused by radioactive substances. Naturally, radioactive substances too are included in, and covered by, the cooperation elucidated here in this proposal. The Commission nonetheless believes that there is no justification for introducing a reference to specific substances, for this is not done in other international conventions that exist to protect the Mediterranean, the Baltic and the North Sea and to which the Community is a party. An express reference to radioactive substances would also mean complicating the legal situation because of the link to the Euratom Treaty and consequently delaying adoption of the decision. The Commission cannot therefore approve these amendments. So what kind of protection is there? There are two directives and an information system used in the event of accidents involving radioactive substances. There is Directive 96/29/Euratom on the establishment of basic safety standards. It is in accordance with this Directive, which specifies what is required in terms of joint operations in the event of a radiation accident, that the Member States are to establish action plans and develop networks and forms of cooperation. The Ecurie system is a system for the rapid exchange of information in the event of a possible radiation accident. It is a system which operates 24 hours a day. There is also Directive 89/618/Euroatom on the provision of information to the general public about measures for protecting their health in the event of a radiation accident. We therefore already have a number of different tools and regulations which have bearing upon a possible accident involving a ship carrying radioactive materials. Including a specific reference in this proposal is not only unnecessary but would also lead to an unclear legal situation. Why delay this proposed legislation, which really ought already to have been in place?
Several amendments, namely 5, 6, 9, 10, 12, 23, 24, 25, 26 and 27, deal with the question of dumped ammunition. On this issue, the Commission supported the European Parliament at first reading. The Commission nonetheless believes that the text of the common position constitutes a reasonable solution. A number of Members of the Council were not prepared to accept that reference should be made to this issue other than in a recital. It is only because I insisted on it that a reference was finally introduced in Article 1.2(b) of the common position.
Amendments 5 and 9 introduce a definition of accidental marine pollution. This question has been discussed at length in the Council, which finally came to the view that the scope of the proposed decision should not extend to include constant streams of pollution from sources on land. The Commission concurred in this, because it has never been its intention to allow this decision to embrace this type of pollution, with which we deal in various other proposals. Amendments 5 and 9 cannot, therefore, be approved.
Amendment 14 and parts of Amendment 17 are aimed at improved cooperation with those countries which participate in the PHARE, TACIS and MEDA programmes. There is already a certain degree of coordination with the countries concerned within the framework of current international agreements concerning protection of the Mediterranean and the Baltic. Enlarging the proposed framework for cooperation would unfortunately lead to a number of administrative and resource problems.
Amendments 11, 20 and 21 go far beyond the framework of the proposal and, in preference to these, the Commission supports Amendment 22 regarding the reference to the polluter-pays principle.
Other amendments are aimed, like Amendment 15, at increasing the participation of the bodies affected or, like Amendment 1, concern the need to take account of international conventions for protecting certain regional seas. The Commission considers that the common position constitutes an acceptable way of meeting these justified requirements.
To summarise, the Commission can accept Amendments 16, 19, and 22 in full and Amendments 6, 17, 24 and 25 in part. Other amendments cannot be approved. Finally, I want to thank the European Parliament for the two resolutions it adopted earlier this year in connection with the consequences of the investigations into the loss of the Erika. In these resolutions, Parliament urged that this decision be adopted swiftly. It is my hope that your contribution and support today will confirm this commitment and will lead to our being able to reach a rapid decision on this issue which is so crucial to the marine environment.
The debate is closed.
The vote will take place at 5.30 p.m.
(The sitting was suspended at 1.06 p.m. and resumed at 3 p.m.)
Substances that deplete the ozone layer
The next item is the report (A5-0161/2000) by Ms Hulthén, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation on substances that deplete the ozone layer [C5-0156/2000 - 1998/0228(COD)].
Mr President, Commissioner, we know that this question, in connection with which the third and final reading is about to take place, is a major problem for humanity. What is at issue here is the vital ozone layer which is getting thinner by the day. Perhaps we notice it most in the northern hemisphere, but it nevertheless affects every living thing right across the globe. We also know how we can escape from this problem. It sounds like an easy equation, but it is unfortunately more complicated than that. There are so many interested parties involved in a question like this.
What we now finally have to adopt a position on in this Chamber is a regulation which would give us tougher rules but also acceptable margins within which industry could successfully complete the changeover. I consider that we have succeeded in producing draft legislation which provides sound incentives to change and which also encourages ecological foresight. Our task has been to produce an acceptable plan for the way development should look. By means of this regulation, we want to show that we can go one up on the time-frame under the Montreal protocol, and we know that industry within the Union will manage the adjustment required, even if certain parts of industry have done their utmost to ensure that this directive should never come about.
At second reading, Parliament adopted ten amendments to the Council' s common position. The Council was able to accept seven of these amendments without any problems. The remaining amendments, namely 14, 15 and 21, were not accepted, and we therefore began informal negotiations with the Council at the beginning of the year. Both the Council' s and Parliament' s intention was to reach an agreement without embarking upon the formal conciliation process, so avoiding possible delays to the regulation' s coming into effect.
The first amendment concerns HCFCs in certain forms of air conditioning equipment which Parliament had proposed should be removed. These were reintroduced as a result of our negotiations, but with a stricter phasing-out date. The second concerns a total ban on HCFCs in refrigeration and air conditioning equipment which the Council was not as interested in arranging. In the negotiations, we agreed to postpone the phasing-out until 2015 by means of a review clause. I consider that this was one of the most important changes which Parliament contributed in its negotiations with the Council. The third amendment concerns an extension to certain time limits where, too, Parliament and the Council together arrived at an acceptable solution.
If we now decide to approve the Conciliation Committee' s proposal, we should have hoped to have seen everything signed, sealed and delivered. There are nonetheless still three outstanding problems. At the final stage, three mistakes were discovered in the proposed wording of the Act. By mistake, the export of inhalers for asthma sufferers and of pain-relieving cancer pumps had been banned. Moreover, the text relating to certain companies' imports of CFCs contained a wrong base year.
The Commission will now be tabling supplementary proposals which, in accordance with the timetable and with a view to correcting these errors, will be dealt with during the plenary session in July. It was never the intention to ban exports of this kind or to have an out-of-date base year as the basis for companies' import quotas. In spite of this, I should still like the Commission to comment on how these things could happen and should like to know whether the Commission considers that we are now solving the issue in the best way.
I want to conclude by thanking the Commission and the Portuguese Presidency, as well as Parliament' s Conciliation Committee, for their extremely constructive cooperation. Everyone has done their utmost to come up with a sound regulation and also recognised how important it is for this to come into effect as quickly as possible. I believe we have found a compromise of benefit to all parties. It will not repair the hole in the ozone layer, but it is a step in the right direction. My hope is that, today or tomorrow, Parliament will adopt the proposal and that, by no later than October of this year, the Union will have new and better legislation governing substances that deplete the ozone layer.
Mr President, ladies and gentlemen, the first warning call about the reduction in the ozone layer was sounded in 1970. In 1985, with the revelation that there was a hole in the stratospheric ozone layer, the media began to take a real interest in the problem.
After numerous attempts to reach agreement, the countries that are the main producers and users of chlorofluorocarbons, the famous CFCs, with the exception of the Eastern European countries, China and India, signed the Montreal Protocol in 1987. This was a truly historic protocol, because, for the first time, people understood the global scale of the profound climatic imbalances that could threaten survival, people' s health and even their lives. It has therefore been held up as exemplary.
The recent report by the European Environment Agency, entitled "Environmental signals" , was curiously alert, not only to the increase in ozone concentrations in surface layers, but also to the fact that the ozone layer that protects the upper atmosphere above Europe has decreased noticeably since the beginning of the 1980s, at a rate of 8% per decade. This is extremely worrying. This factor has occurred in spite of the decrease in chlorine compounds and despite the fact that other gases affecting the ozone layer and the troposphere have decreased as a result of international agreements, which have proven to be reasonably efficient.
The production and sales of compounds that attack the ozone in the atmosphere' s upper layers have in fact decreased since 1989. According to the European Environment Agency report, however, the lasting effects of these products, given their long life cycles, means that the ozone layer will not fully recover until the year 2050. That is precisely why any action that the European Union can take, any measures that it can adopt to protect the ozone layer, are crucial, compared to which the controversies about global warming and the 'greenhouse effect' for example, are insignificant. Whilst there may still be doubts as to the scale of these changes, there can be no doubt in the case of ozone. Saving the ozone layer is crucial to saving the lives of human beings, plants and bio-diversity itself.
The amendments to the Montreal Protocol that are now being proposed go some way towards improving protection for the ozone layer, this filter which is so precious to life on earth, and to improving the apparatus for monitoring the trade in substances that degrade the ozone layer. The rapporteur deserves our applause and gratitude for her speedy work on this report because, where this issue is concerned, speed is of the essence.
Mr President, for many years now we have constantly been receiving new reports describing the depletion of the vital ozone layer. At first, the hole in the ozone layer started getting bigger over the southern hemisphere, i.e. a long way away, and for some time now we have had to face the fact that the ozone layer is also changing over Europe.
Since 1976, the ozone layer over Europe has been contracting continuously, and is now depleted by 15%. The Commission only informed us about this recently and warned against a rise in skin cancer ailments, allergies and eye disease. People knew as early as the eighties which substances led to depletion of the ozone layer and continue to do so. According to estimates, for every one per cent less of ozone, the earth is exposed to 2% more UV, which means that people are at greater risk of contracting skin cancer. I am therefore delighted that a decision has at last been reached on such an urgent matter, which we will use to transpose the Montreal Protocol at Community level and to go even further in some respects than the demands that were raised there. Although I endorse the outcome of the conciliation procedure, I make no bones about the fact that I am not satisfied.
I am referring to the issues that have been controversial to the last, concerning the ban on partially halogenated hydrochlorofluorocarbons, which are mainly used in refrigeration and air conditioning plants. If we are going to opt for a ban on the use of these substances on the basis of definite findings pointing to the damaging effect they have on the ozone layer, then I would have hoped for a more consistent approach on the part of the Council as regards transitional periods and exemptions, particularly as ecofriendly alternative substances are available for all types of application.
I would remind you that the ban on using virgin HCFCs in refrigeration and air conditioning plants will not take effect until the year 2010, whereas the European Parliament had called for it to be 2005. And in the case of recycled HCFCs, the full ban will not take effect until 2015, rather than 2007, which is what the European Parliament wanted.
But cleverly, a transitional clause was incorporated which allows for a modification of the phase-out date of recycled HCFCs. I believe that reports on further damage to the ozone layer and also new scientific findings as regards alternative substances will soon show the present compromise up as having fallen too short. Time will tell, and if my prognosis is right then the European Parliament will soon be raising the issue of the phase-out dates for partially halogenated HCFCs again, and will be in a position to deal with this matter in the interests of the environment and public health.
Mr President, ladies and gentlemen, I welcome the good result which the European Parliament and the Council have achieved on this important issue. I want to congratulate both institutions on the major efforts they have made to reach agreement concerning the many technical questions which characterise this complex regulation. We have both worked hard to find compromises and to ensure that we obtain effective environmental legislation in this area.
I want to take the opportunity to express special thanks to the Committee on the Environment, Public Health and Consumer Policy, the European Parliament' s delegation to the Conciliation Committee and, especially, the rapporteur, Mrs Hulthén, for the thorough and constructive work they have done.
This new regulation envisages a range of measures to minimise discharges of ozone-depleting substances. The most important of these are further measures to reduce the production and use of HCFCs, the phasing-out of the production and consumption of methyl bromide by the year 2004, a ban on the use of substances such as CFCs and halogens, the production of which is already banned, stricter requirements for the handling of ozone-depleting substances, new staff training requirements, compulsory recycling and disposal and improved supervision and licensing requirements.
Adopting this regulation will lead to a more rapid phasing-out of all ozone-depleting substances within the European Union than is possible under the Montreal Protocol. This will not only lead to clear improvements in the health of EU citizens but will also mean the European Union' s accepting the political leadership of the world on this important issue.
I should also like to respond to the question put earlier. I shall reply in English.
The Commission is in the process of agreeing the two proposals for amending the new regulation on ozone-depleting substances - one for the metered done inhalers (MDIs) and the other for the allocations of quotas for HCFCs.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place at 5.30 p.m.
Digital television in the European Union
The next item is the report (A5-0143/2000) by Ms Thors, on behalf of the Committee on Industry, External Trade, Research and Energy on the Commission communication to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions on 'The development of the Market for Digital Television in the European Union - Report in the context of Directive 95/47/EC of the European Parliament and of the Council of 24 October 1995 on the use of standards for the transmission of television signals' [COM(1999) 540 - C5-114/2000 - 2000/2074(COS)].
Mr President, it is an absolute thrill for me to be able to start this debate in the absence of the rapporteur. You will have seen my look of desperation as I was scanning the room for Mrs Thors, but I am nonetheless pleased to do the honours. I wanted to begin by extending warm thanks to her for the excellent cooperation and the sterling work she has done. This is still the case, of course. But I am still sorry that she is unable to attend.
Convergence plays a huge role across the globe and naturally relates to both the Internet and the mobile sector, which will soon be closely interwoven. This is one of Europe' s great opportunities, but digital television also plays an important role. There is enormous potential there too, provided we meet three pre-conditions which I will briefly outline for you.
My first pre-condition is that we need to do more in the field of standardisation and interoperability. What do I mean by that? Interoperability of the set-top boxes is intended to avoid a situation where before long, users are having to place a whole assortment of boxes on top of their digital TVs in order to continue to watch the various programmes. We need to avoid this at all costs. I therefore welcome with open arms the DVB group' s recommendation of the Multimedia Home Platform as a possible standard. This is a step in the right direction. It has to come from the industry. I think that we can guide this process along to some extent, but the initiative has to come from the industry. Given the developments in the DVB group, it looks as if the industry has made good progress. I therefore hope that the industry will continue to seek open standards, because there are all kinds of exciting developments underway which we do not want to sabotage. But if the industry cannot achieve an open standard or interoperability, the politicians can and must speak out. A solution must then be found on a political plane as a last resort.
My second remark concerns open access. It is of utmost importance that open access be established and that the current must carry rules remain in place, because Europe is more than just a digital economy. It is also a cultural Europe. This is why I think that the amendment tabled by Mrs Thors with regard to her own report is sound. The must carry rules must continue to exist as long as they are proportionate and restricted to those stations which are intended to fall within the scope of Protocol 32 annexed to the Treaty of Amsterdam.
Finally, it is absolutely vital that the directive on television without frontiers be reviewed. I hope that our Commissioner will be able to include this when he presents the new telecom legislation relatively soon, because a total package is desperately needed in order to eventually move convergence along much further in Europe, both in terms of telecomms and digital TV, and I hope that this package will enable Europe to take a leading role, which is what we called for in Lisbon.
Mr President, Commissioner, it seems as if I am forever subject to Murphy' s law where this report is concerned, because I myself was in Romania when we voted on it in the Committee.
I want to thank Mr van Velzen for his work in introducing the debate during my absence. I think it is important that we remember how matters stood when the directive was adopted. It was believed on that occasion that it was conditional access which would present the worst bottleneck when it came to our obtaining open TV. That is perhaps not the case now, but it is other parts of television' s distribution network which will become bottlenecks or gatekeepers if we do not watch out.
Not only must it be possible to use different types of technical apparatus in combination with one another, but different computer programs must also be required to understand each other. At the same time, consumers have a great need for easily accessible information and can reasonably demand that the market should also be predictable.
I think that, where TV is concerned, we shall, in the future, have a situation where digital TV will be a part of ever more integrated electronic functions in the home. It is therefore important that we should have an API, an Applications Programme Interface, which can be used as part of this integrated environment. This is also crucial when it comes to the electronic program guides. It is these two factors which the forthcoming provisions should especially concentrate on.
I would also draw my fellow MEPs' attention to the fact that these electronic program guides will be important in, for example, enabling parents to protect young children from material they do not wish them to see.
Neither the decoders' operating systems nor the electronic program values are at present mutually compatible. The parliamentary committee shares the view, as did the Commission, that the markets and techniques within the field of digital television have been developed beyond the scope of the directive. The regulations in the special directive we are now discussing ought therefore to be revised and can usefully be incorporated into those clusters of proposed modifications to directives governing the communications sector which we can expect from the Commission in a few weeks' time.
The rapporteur' s conclusion is that open standards are now needed. We are now seeing the second and third generation of equipment for digital television. The work being done on creating that kind of open standard for home multi-media equipment is well advanced, and the European Telecommunications Standardisation Institute, ETSI, will hopefully adopt the MHP standard. There are good reasons for accepting that this standard will form a basis for the future. Nonetheless, we cannot exclude the possibility that political decisions concerning standards will be needed in the future if the market cannot reach an agreement.
Digital TV is distributed in a number of different ways which are technically not quite the same. Like traditional TV, digital TV can be broadcast across terrestrial networks, by cable and via satellite. These distribution systems at present have different degrees of penetration, but satellite distribution is the dominant system. Tomorrow, distribution by cable may, however, gain ground. With distribution by cable, there is an inbuilt return channel which provides direct access to interactive services on the network. I believe that access to interactive services is the sine qua non of digital TV' s becoming one of the important gateways to the information society. The different distribution systems mean that digital TV can also become a particularly important way for sparsely populated areas to access the Internet.
An end to analogue TV broadcasts and a total changeover to digital TV are important if we are to be able to exploit the limited resource of the radio spectrum in an effective way. No one has yet been able to define under which conditions analogue broadcasts can cease.
Digitalisation means that there will be challenges, especially perhaps for public service broadcasters which cannot subsidise the extra equipment required in the same way that conventional broadcasters can. How are licence fees to be collected in countries which finance broadcasting in this way and have a free-to-air tradition?
I would also point out that the rapporteur vigorously supports the 'must carry' principle, or obligation on the part of cable operators to broadcast certain channels, and believes that this must continue. On the other hand, we ought not to make such demands as would impede the development of the very interactive services in question. Nor ought we to jeopardise the will to invest in upgrading the network.
Even public service companies which previously broadcast their programmes free of charge are now in the process of setting up boundaries and making it more difficult to broadcast across national borders. In the background are issues of copyright. The TV companies' copyright organisations ought to make the most of new opportunities to give those who want to watch digital programmes the right also to do so beyond the borders of the broadcasting country. That is a goal which we are already committed to achieve by the Treaty and by the 'Television Without Frontiers' Directive.
Mr President, ladies and gentlemen, as the President pointed out in his introduction, it has taken five years for the basis of the October 1995 report to evolve into the report we are dealing with now. This can be attributed to the fact that the market development of digital television has been much slower than anticipated. However, digital television has become increasingly important over the last few months and years, in the wake of media convergence. The Internet and home banking via digital television are examples of how the range of services has widened.
This report will form the basis of a draft directive. Our group has two demands to make of the framework regulation for digital TV. Firstly, the framework must not restrict the meteoric technological development in this sector, and it must not be too rigid.
Secondly, the framework must, however, safeguard the European internal market and consumer interests. We want to, and must, work within these two parameters.
This entails the following: firstly, the transmission obligations are still an important means of meeting social requirements, for example minority language programmes or the important role of the public broadcasting sector.
Secondly, there is the interoperability of the access systems to digital TV at subscriber level, as mentioned by the previous speaker Mr van Velzen. It is unacceptable for subscribers to need several receptor boxes in order to receive programmes. It should be one box per subscriber and no more.
Thirdly, technical interoperability must not be compromised or undermined on account of national monopoly formation or abuse of a dominant position.
As I see it, our aim is to create a European internal market, promote technical development and bring about television without frontiers - something the two previous speakers touched on - and that includes making sure that in future, citizens of other countries who are resident in the European Union are able to receive their pay TV services.
I am delighted with the report by Mrs Thors. We adopted a very well balanced report in committee.
Unfortunately, I am unable to endorse the two proposed amendments tabled by Mrs Thors, on behalf of our group, for the same reasons advanced by Mr van Velzen. We intend to vote against both proposed amendments. Apart from that, we congratulate you on this report and hope that in the course of the next few days and weeks, the Commission will present a sound basis for a directive.
Mr President, Commissioner, ladies and gentlemen, I would, of course, first of all like to congratulate Mrs Thors on her report, which she had to complete in a very short space of time and which looks excellent. Ladies and gentlemen, digital TV will be one of the key access roads leading towards the digital highway and will help in the distribution of high-capacity networks throughout Europe, including the more remote areas. As such, this means of communication will grant many more Europeans access to all kinds of information. It is therefore of utmost importance that a favourable investment climate be created for digital television within Europe.
After all, we are at the dawn of a new era. Traditional boundaries between telecom companies, entertainment industry and journalistic media are becoming increasingly blurred. These industries are being replaced by multinational cable media giants which are created by mergers. This is a pattern which is emerging throughout the industry. Infrastructure and content industry are coming together. This means that two aspects should be monitored effectively.
Firstly, we should look out for unwanted media concentrations, because otherwise consumer prices will as yet spiral out of control. Moreover, we must guarantee - and this is directly linked to this - journalistic neutrality, which is so important to our democracy.
In this respect, technological developments naturally affect the legislative framework and vice versa. Legislation should not hinder the interoperability of different technologies and should, therefore, be laid down at European level, as a minimum, and preferably worldwide. We have noticed that in many Member States, media policy, in particular, is still all too often being adopted at national level.
My final point, Mr President, concerns the transmission rights which are currently still being sold purely on a national basis. As a result of this, people outside a certain country cannot subscribe to television services from another Member State, whether this relates to free or pay-TV programmes. This is an unwanted development. It should be possible for all citizens to subscribe to television services from another Member State. This means digital television but also television without frontiers.
Mr President, in common with all the previous speakers, I too would like to congratulate Mrs Thors on her report. It is a very sound and important report. Digital television is one of the most important contributors to convergence, and will become one of the primary means of accessing the data highways. Digital television will afford increased and wider access, also for the more remote regions. Therefore, it is important to make operators' lives easier, rather than introducing far too many regulations.
But this balancing act between investment, development and minimal regulation gets particularly difficult when there is a need to safeguard cultural diversity and general information. This is where we need to look for ideal solutions within the new framework conditions, with all due respect for quality.
Accordingly, Mrs Thors' report meets with our approval. We echo her demand for separation of content and infrastructure and for the obligation to transmit on particular channels. We are calling for decoder parts to be made part of the information infrastructure, for the interoperability of decoders to be addressed, and for Member States to be afforded the opportunity to demand open networks. We also welcome with open arms the fact that the Commission approves of mergers, provided open standards are used. This will be another useful tool in our efforts to prevent abuse of dominant positions.
Last but not least, I too would like to endorse what previous speakers have said. There is no internal market for TV services. We need to tackle this with sensitivity, and fast. In the light of the developments that have taken place, it is absolutely essential that we enter into a comprehensive debate on public service broadcasting. Without infringing the subsidiarity principle, we in Europe have a responsibility not to put public service broadcasters at the mercy of the forces of competition, when they have a duty to provide information and to safeguard cultural diversity. I would urge every one here to be particularly sensitive in this respect.
Madam President, before I left to come to Strasbourg, I said goodbye to a pensioner - Mrs Lucia Boroni from Mozzanica in the district of Bergamo - who had come to see me off. She asked me, "What are you going to do in Strasbourg?" I said, "I am going to speak on the Thors report." "But what is this Thors report?" "It is a report which deals with the fact that, soon, a pensioner will be able to turn on the television and see Mr Fatuzzo making a speech in the European Parliament and hear what he says." "Oh, that is very good," said Mrs Boroni, and then she asked, "but can I see how many contributions I have made to the Italian National Social Welfare Institution as well? Can I see what my pension will amount to when I retire?" "Of course, Mrs Boroni, this is the future, the future of the citizens. There are no more barriers. You will even be able to see what is happening in the pension companies of other States." "But I have to live on 700 000 lira a month" said Mrs Boroni. "How will I be able to afford this television of the future?"
I have taken the floor to tell you what Mrs Boroni wants: namely for the European Parliament - and I am sure that this was among Ms Thors' intentions when she wrote her report and I call upon the Commissioner to see to the matter when he issues the directive - to ensure that the less well-off citizens, whether they are pensioners or not, are able to access the new digital television services of the future free of charge.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Astrid Thors for having completed her work so swiftly and acquired such intimate knowledge of this subject. I wish to mention one or two problems connected with this issue. Firstly, I support the open standard and compatibility: that is only sensible. Access has been conditional in the cable network, which has been spoken about here, but it is also important to have diversity, and not only access. Competition alone does not guarantee it. We know that global competition in the television sector has often led to uniformity of supply: they all compete with the same sort of soap operas. This is a big issue, and it relates to access.
In general, I support the notion that technical systems are not neutral. They make some things possible more than others. Thus, for example, the ease of availability of interactive services - which the previous speaker was perhaps speaking about, in a way - is a political question. At least it is a social question, if not a party political one, because, for example, Gallup polls and voting in local elections will depend on interactive facilities, as will the extent to which people can intelligently participate. The MHP, or future Multimedia Home Platform, which transfers facilities from the apparatus to software, is, in a way, the final revolution in this chain, making it possible - as the rapporteur remarked - to receive everything off the television on the Internet, obviously including papers and magazines, films and everything else, perhaps even fragrances, which, for us older men, would be a real pick-me-up. It is important that the correct policy is established here as well: the cost of the equipment must not impede public participation.
Mr President, Mrs Thors, the ARD (association of German broadcasting corporations) wants to bring a complaint before the European Court of Justice against the television alliance between the media companies owned by Kirch and Murdoch. These are the new dangers facing new media: mergers between market leaders. Similar discussions to the ones that have already taken place over Microsoft are now attracting attention in this sector. The question of the moment as regards digital TV is whether it is possible to secure a monopoly with the access hardware alone, i.e. the D-box in this case, particularly when leading companies in the IT sector merge with traditional media businesses.
Nor should we be under any illusions from a cultural point of view. There will not automatically be more interactivity or more people who know how to handle their computer via the TV. Therefore it is still important to stand firm on the duty public service broadcasting has to society, to prevent the formation of monopolies, particularly in the media industry, and to work towards fair access and educating people in self-access to these media.
Mr President, I would like to congratulate Ms Thors on her work - a difficult task since we are regulating the future. I will dwell on a few critical aspects which I feel should be brought to Parliament' s attention.
For example, in my opinion, it is extremely important to concentrate on the copyright rules because the restrictions resulting from copyright agreements and the differences in standards used for transmissions are likely to hold back progress towards a genuine television without frontiers and a genuine European internal market in television services. This would probably mean losing a unique opportunity to develop a European television industry.
Citizens who live or work in Member States which are not their country of origin cannot legally subscribe to foreign platforms as these do not own the right necessary to broadcast in the Member States in question. The European Parliament has already raised this issue in the past and the rapporteur analyses it, while drawing attention to the problem as it presents itself in the border regions, where the linguistic minorities live on the other side of the border. In any case, we should place greater emphasis on actions aimed at implementation.
I feel that it must be stressed, as the rapporteur pointed out clearly, that in the new regulatory framework, a balance must be struck between the need to ensure the diversity of culture and contentin television networks and the risk that regulation might hamper the will to invest in digital TV. We need a flexible approach in order to regulate the economic situations which are going through a period of deep-rooted change.
The regulation of the market must not hamper its development and, in particular, the development of new television services. In this regard, I feel that we should go back in the forthcoming months or years to certain factors such as the separation of the regulation of the content in TV from regulation of the infrastructures. Moreover, I would argue that there should also be great focus on the interoperability of systems which, although its aim is general protection of the possibility for users to access the data broadcast via the digital platforms, is emerging at this time as a competition protection measure, protecting the possibility of access to the market for the different operators and thus opening up unprecedented legal horizons.
Mr President, ladies and gentlemen, Commissioner, as the first rapporteur - back in 1994-1995, I believe - on the subject of digital television and the standards pertaining to this, I would like to tell the present rapporteur how highly I rate the importance of the work he has done on this subject and to tell the Commission how much I appreciate the Commission communication.
I feel that, over a period of a few years, we have all been able to gauge the progress made in this area and to emphasise that the initial choices which we made were valid ones. Incidentally, today, at a time when we are facing a significant stage of development, I think it important to stress that in all our policies we must find the necessary balance: between the Community approach and Community standards, on the one hand, and the specific national features and national disparities on the other hand; balance between the need, in terms of production, to cover a large European market and promote European products, i.e. developing 'television without frontiers' , and, on the other hand, the ability to retain options as regards wavelength standards and local television. These are crucial issues for us, requiring the utmost flexibility on our part.
At the outset, digital television was seen as something apart from high-definition television, another subject area that I knew well. Today, we are coming to realise that it enables vast flexibility and quantity. At present, we must strive to find a fair balance between what needs to be done at European level, what can be done at national level and at local level, since this has implications both for European and national action as regards deregulation, the market and technology.
It was certainly important to sum up the situation regarding digital television at the present time. Once again I should like to congratulate Mrs Thors on the quality of her report and to say that I shall remain personally very attentive to the work done in this field. The important thing is to keep in mind that information, communication and television should be aimed primarily towards the citizens, and any inflexibility which might tomorrow prove an obstacle to a culture accessible to all should be avoided.
Mr President, as the final speaker I, too, would like to join in thanking Mrs Thors for what is, as Mr Caudron has just said, a very well-balanced report. It is a focused report.
I should like to conclude by making a link to the next debate on electronic communications. In this whole area we have to be very conscious about how fast technology is moving and how that technology is beginning to change our whole thinking and indeed the whole form of competition in which digital television and other media are developing. I come from a country where there is a long tradition of public service broadcasting and that is one of the areas Mrs Thors has addressed powerfully in her report: the questions of access to this new technology and access to the viewer.
Let us not forget that one of the key things that all people in the industry are facing is competition for a very scarce amount of viewer time. As channels multiply, viewers are having more choice - not just in looking at programmes but in being able to shop, to use interactive Internet media through their digital televisions; interactive media which they can pay for. They can pay for a sports event with interaction to be able to choose the sort of format that they want. It will not be long before they are able to buy a digital recorder which will hold hundreds of hours of television time on a hard disk which will be sorted for them so they will be able to watch things in time shift. They will have different forms of competition.
We have to make sure that our legislation does not constrict the growth of technology and does not constrain the growth of competition that is going to come through these new forms of technology. That is an issue we have to think about, both in considering Mr van Velzen's report and in the new report on copyright in the information society which will be before this House in a few months' time.
Mr President, I wish to begin by thanking Mrs Thors for her excellent work. The Commission welcomes this report. It raises the need for a balanced approach to regulation. We need to balance two things: first, commercial freedom and incentives to invest and, second, protection of defined public interests in a focused and proportional way. The new regulatory framework will provide regulators with much greater flexibility to achieve this balance.
The directives that the Commission will propose this month take account of the three key points raised in Mrs Thors' report. First, the need to update ex ante regulations for digital television. The new framework will allow regulators to address new gateways such as Applications Programme Interface. Second, the report supports limiting "must carry" privileges to channels with a public service remit, as defined in Protocol 32 of the Treaty. The report also points out that there should be negotiation that balances remuneration for operators with the value of public service channels to operators. The Commission will address these issues in its upcoming legislative proposals. Third, the need for increased interoperability between different television platforms.
More specifically, the report singles out two key elements. First, the need for interoperability wherever possible and access rules where proprietary standards contribute to significant market power; and, second, the need to define a new, open decoder architecture, the multimedia home platform.
The Commission prefers an industry-led approach rather than imposing standards. We have reserve powers to intervene if the market actors cannot agree. However, the market is developing open standards. In dynamic markets the standardisation process lags behind the leading edge of technology. The use of open standards reduces both regulation and the number of competition cases. The report signals this clear message to the market place very strongly. I fully support this.
The report also raises several issues which lie on the content side and are, therefore, outside the scope of the new framework for electronic communications. As far as possible, we must separate the network and content regulation.
The reception of encrypted digital television services across borders raises several difficult issues. First, there is enough ill treatment of copyright: pay-TV services only buy the rights for a particular Member State. Even digital free-to-air services are being encrypted. This creates tensions with single market principles for pay-TV services. Differing approaches to content regulation may also play a role. But here I need to reflect on this with my colleagues, Mrs Reding and Mr Bolkestein, who have particular competence in this field.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
Electronic communications and associated services
The next item is the report (A5-0145/2000) presented by Mr van Velzen, on behalf of the Committee on Industry, Foreign Trade, Research and Energy, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions entitled: 'Towards a new framework for Electronic Communications infrastructure and associated services - The 1999 Communications review' [COM(1999) 539 - C5-0141/2000 - 2000/2085(COS)].
Mr President, I would like to start by thanking those I have worked alongside. A rapporteur without such sound qualitative input is only a small cog in a big machine. We have been able to establish a sound dialogue, which is what is important at the end of the day. I would also like to express my sincere thanks to the Commission, especially Commissioner Liikanen, for the sound cooperation and meaningful debates which we held, but more than anything, I am grateful to him for his willingness to take into account the debate and vote on this report in the publication of the new directives.
Mr President, five years ago, it was totally inconceivable that today, we would be talking about competition in the field of services but also, above all, competition in the field of infrastructure within Europe. This is completely new. If we close our eyes and think ahead about what is going to happen in the next five years, then this is an enormous development. This also means - and that is my second point - that you have to think very clearly about what to legislate for at the moment within the European Union in order to promote this convergence process which is moving at the speed of light. I think that the point of departure should be that we decide, if at all possible, in favour of full competition and that, based on full competition, we identify what we still need now in terms of sector-specific regulation. There will, of course, always be sector-specific regulation, but eventually, we need to move in the direction of competition as a guiding principle. I therefore think that the Commission was right - and my report has hopefully contributed to this - in opting in favour of fine-tuning the - to my mind - more rigid model which was used by the Commission in the first instance, the so-called 'significant market power and dominant position' . I honestly hope that the Commission will move further in the direction we have proposed. The markets are moving extremely fast. The developments transcend national borders. We are witnessing all kinds of vertical and horizontal integrations. We can see inter-sectoral movement, which means that, each time, we need to examine one particular sector within the market.
Mr President, my third point is that you also need to consider the supervisory structures which are in place. It will, of course, not be the case that in five years' time, we will still have 15 telecom/ICT markets in Europe. As far as this is concerned, we will need to grow towards one European internal market. This also means that I can see two developments in this field, which cause me some concern. One is that national supervisory bodies are still working in isolation and my report offers an enormous boost to these bodies to link up, merge or integrate with the general national competition authorities and, where necessary, with media supervisory bodies. We also need to ask ourselves how long we need to continue the specific sector supervision. It is, of course, excellent to have a High Level Group, but the main drawback of having such a group is that, because of its huge significance, it is extremely difficult to sideline. I therefore hope in this respect that by means of sunset and horizon clauses, we will be able to do something about limiting the time during which these groups are active.
Mr President, it is of utmost importance to the citizen for prices to become much more transparent and the cost of roaming to drop, and for the citizen to gain an insight into how this mechanism works. The citizen would also very much welcome number portability, as would the mobile sector, so as to empower the consumer, and I think we should fight for this.
Mr President, auctions should also come under close scrutiny. Currently, auction prices far outstrip the actual administrative costs, and I am therefore very curious as to whether the Commissioner would like to answer my urgent written questions at this stage, namely to what extent the forthcoming auctions in the United Kingdom and other Member States comply with Article 11 of a Licensing Directive which explicitly states that only administrative costs should be covered.
Mr President, another important point is 112, caller location. If something happens to me, it should be possible to trace me immediately. This is why this caller location facility is so vital. But it is also important to combat the abuse of 112. In addition, it is also of great importance, in my view, certainly in the case of third-generation mobiles, to offer the caller location facility. This does mean, however, that the user should grant permission to set this up.
Mr President, a serious problem is the democratic hole within the entire ICT sector. Once we have completed 5 or 6 directives in the foreseeable future, we as European Parliament will have outlived our mandate in this field. At the same time, the Commission will carry on with the CoCom (Communications Committee), the Council delegation. In my report, I expressly call for an EP working party which is authorised by Parliament to negotiate with the Commission on the same terms as the CoCom.
Mr President, surely it should not be the case that Parliament could be sidelined in this day and age. I therefore make an urgent appeal to Parliament, but also to the Commission, to plug this democratic hole which currently exists in the way I have just described.
Mr President, we have now reached the stage where at the end of this month, the European Commission will produce the directives. I have thanked the Commissioner. I also hope that the Commissioner is able and willing to take into account the outcome of this debate in the forthcoming directives, because that is what it is all about at the end of the day. That is democracy.
Mr President, Commissioner Liikanen, ladies and gentlemen, firstly I would like to congratulate the rapporteur, Mr van Velzen, warmly on his report, which brings out succinctly and precisely the essential elements of the extensive and complex communication from the Commission, and also forms an accurate assessment of them.
Approximately two years ago, the national telecommunications markets were successfully liberalised by Community directives and the transposition thereof. A new legal framework will be framed this summer at European level, as Mr van Velzen has already mentioned. It is intended to strengthen competition, particularly at local level, and will take account of our experiences with the existing legal situation. Furthermore, a new legal framework tailored to new dynamic and unpredictable markets with considerably more players than there are today must be drawn up.
Permit me briefly to address four key points that are also to be found in the opinion of the Committee on Legal Affairs and the Internal Market, on whose behalf I am able to speak today.
Firstly, particular attention must be given to the transposition of existing directives, so that what are still major disparities in the liberalisation of the national markets do not become entrenched, thereby impeding implementation of the new regulatory framework. Of course, this is where the Commission comes in, as Guardian of the Treaties.
Secondly, the possibility of deregulation, or rather the gradual transition from sector-specific rules to general competition law must be enshrined in the directives as of now. However, that too has already been catered for by Commissioner Liikanen and his team.
Thirdly, the new legal framework must take account of the convergence of the media. However, this should not lead to the highly competitive mobile radio communications market, which has grown freely, being subject to the same rules as apply to the fixed network. In any case, the operators are currently being hit hard by the auctioning of UMTS frequencies. According to the experts, it will take them several years just to raise the funds needed for auction. This alone is very detrimental for Europe' s future industry, the mobile radio communications sector. We must not add to the problem by imposing ex-ante access and interconnection obligations on investors in transmission infrastructure and introducing the instrument of operator selection developed for the fixed network.
Fourthly, ultimately, the unbundling of subscriber access should be laid down in a binding manner. The competitors of the former monopolists should be afforded direct access to the final customer via the telecommunications cable in all Member States, so that they too are able to offer broad band services. This kind of competition will increase the number of Internet connections with a high data transmission rate and reduce the cost of Internet connections. So as not to disadvantage those Member States that have already complied with this requirement, it should be left to the Member States themselves to decide which aspects of unbundling subscriber access they wish to lay down in a binding manner.
Mr President, I would like to thank my colleague, Mr van Velzen, for his excellent work in handling the Commission' s communication. He has done an enormous amount of work on the amendments to reach a compromise.
The liberalisation of the telecommunications markets has advanced by leaps and bounds in recent years in Europe. Regional differences are still too great, however, for us to be able to speak of a free telecommunications market. Every Eurocitizen must be afforded the opportunity to use all communications services at a fair price. For example, factors that restrict competition in mobile communications, such as the overpricing of the 'roaming' facility and the lack of the preselection and call transfer facility, must be rectified through action at Community level. The Commission must give assurances that these obstacles to competition are removed as promptly as possible.
We cannot, however, simply concentrate on wireless communications. The situation regarding competition in the fixed networks must also be radically improved. The monopoly status the telephone companies enjoy must be destroyed right down to the last copper wire. Otherwise, people living in remote areas, in particular, will be at a disadvantage. I hope the Commission gives a clear response to this question: how will local loops be opened up to competition, or, in other words, how can we most effectively break up the monopolies in the fixed networks?
The question of the distribution of the UMTS frequencies is a matter that should not be regulated at Community level. Arguments could be put forward in favour of both spectrum auctions and so-called beauty contests. The fact is that the astronomical prices that result from spectrum auctions always end up with consumers having to foot the bill. Beauty contests are, in many respects, more consumer-oriented, and more of an alternative that supports the freeing up of the market. Unlike spectrum auctions, beauty contests do not involve operators having to pay a sum of money that is in the nature of a PAYE tax. I would like to ask the Commissioner, in connection with this issue, whether the Commission considers that spectrum auctions promote competition. I hope that I will receive unambiguous answers to these questions.
Mr President, the rapporteur, Mr van Velzen, is to be congratulated on having produced a balanced and well-founded report and a balanced and well-founded speech in support of it. I can applaud, as always, his comprehension of the need to regulate but with carefully argued parameters. It is right to remind ourselves that when we talk about regulation, it is not something of which we have either more or less; within the European Union we plan to regulate for a purpose, for a goal, over a certain period of time.
It is good, too, that Mr van Velzen's report has a clear appreciation of what the convergence of various technologies means. He and many other contributors to this debate have reflected on how both Parliament and the Commission have been able to look at what has happened in the past and try and guess - educated guesses - about what may happen in the future. Where we have not guessed correctly, we have been able to put things right. The speed of change, not only in terms of technology, but also in global competition in this field, has meant that the margin of error is much less. This is why this report is so important. It lays the groundwork for the future development of the Commission's plans and Parliament's response for this industry.
The Socialist Group will not be able to support all of the amendments and the details of qualified criticisms of the "auctions versus beauty contest" proposals. We had hoped to be able to have split votes on that. I regret that we cannot; nor can I support the amendment that calls for mobile telephones and the mobiles market to be excluded. We ought to take great care not to introduce rules that limit growth in this startlingly versatile market. Nor do we want to enter into a situation where mobiles are excluded and other forms of telecommunications are included.
Finally, I would like to draw attention to Amendments Nos 3 and 4. Amendment No 3 calls for a clearer and unambiguous formulation of the political aims and principles underlying the further development of the European telecommunications market, which is absolutely essential. Amendment No 4 highlights the urgent need to devote special attention to implementing the existing directives so that major differences in the liberalisation of national markets do not become entrenched and thereby hamper the implementation of new rules. We still have 15 partially liberalised and still largely segmented markets. What we have here is the basis for opening up the European Union market in a genuine sense.
I commend Mr van Velzen's report to you and congratulate him again on it; and I congratulate the Commission on the speed, diligence and thoughtfulness with which it has approached the redrafting and relaunching of European Union legislation in this field.
Mr President, Commissioner, rapporteur, it is a valuable piece of work which Mr van Velzen has carried out. On behalf of the Group of the European Liberal, Democrat and Reform Party, I want to point out that we support the original report. We cannot, however, support all the amendments because they do not show the increased clarity which might well be demanded when, within a few weeks, we shall have the concrete draft directives on the table. I do not think it is necessary for us to agree upon woolly compromises a few weeks before we have the directives in front of us.
Today, we can discuss the telecommunications area at a sociable hour and not, as we usually do, late in the evening with just a few telecommunications freaks taking part. There is therefore also good reason for noting that, since we last met, important solutions for Europe have been produced at the World Radio Conference in Istanbul.
It is also important that we in the European Parliament should support the preparatory work which has been done in the CEPT, or European Conference of Postal and Telecommunications Administrations, and that we should not criticise this work for I believe that it was one of the reasons why Europe was successful to the point that our models were adopted and that we obtained supplementary limits for the third generation telephones, as well as uniform frequencies throughout the world.
When we talk about the forthcoming principles, I think it is extremely important that, then too, we try to strike a balance regarding technology-neutral solutions. I believe, for example, that, even today, the auctions we are talking about are not technology-neutral because they discriminate against mobile telephony in relation to the existing, fixed networks. That is not being technology-neutral.
The Group of the European Liberal, Democrat and Reform Party has tabled amendments to cancel the demands to merge the national regulatory and competition authorities. We do not think that this would be in accordance with the principle of subsidiarity. There is no reason for requiring a merger in this context. What is more, we have a very great variety of solutions in different Member States.
Mr President, ladies and gentlemen, this paper from the Commission was an extremely sound document as it was but Mr van Velzen has managed to improve on a number of points in what was already a welcome paper. I would like to congratulate him on having done so. But it is pointless to make liberalisation an end in itself. Hence political objectives must be fulfilled. Liberalisation should benefit subscribers and competition.
There are a few points that we definitely still need to address. There has certainly been a drop in prices, however, this has happened in the business sector and there is little or no evidence of it in the case of local calls, roaming, or calls between the fixed network and mobile phones, and vice versa. Therefore this is a clear example of market imperfection. Perhaps it is not cost-effective for new firms to work at this level. Consequently, there is a need for regulations here, otherwise the citizens in more remote regions will be at a disadvantage because they will not be connected, i.e. they will not be part of the universal service.
Therefore we are calling for the state to be given the right to intervene. Secondly, we demand a more flexible formulation of universal service, for e-mail and the Internet used to be considered a luxury. These days, people who do not have these services are almost being discriminated against. Accordingly, Internet access ought to be counted as one of the universal services. Thirdly, needless to say, drops in price must not be to the detriment of quality of service.
Furthermore, we are agreed on transparency and on the matter of choice. Pre-selection is restrictive for the subscriber and is something they should be able to sue over. Like you, we are in favour of having transmission obligations. You have also taken account of health in recital E, which is a matter particularly dear to the heart of the Greens.
By and large, we support your report, however we cannot support 8a or 8b, both of which are new. 8a is contrary to the Amsterdam Protocol No. 32 and to the 'Television Without Frontiers' Directive. I have only this to say about 8b new: the 'television without frontiers' directive is not the object of this dossier. The guidelines for a common audiovisual policy are discussed in the Committee on Culture, Youth, Education, the Media and Sport, and specifically in the Veltroni report. This discussion has only just begun and we must not prejudge the outcome.
Last but not least, I would like to issue a rebuke of the Commission for failing to wait for Parliament. It is continuing to work on an independent basis. I just felt that this needed to be said.
Mr President, we all know that the words 'communication' , 'information' , 'networking' and 'connection' lead to the following two expressions: firstly, the information market and, secondly, the information society. Market or society. We are indeed dealing with a market. That much is certain. Everything is moving in that direction. It remains to be seen, however, what sort of a society we are dealing with.
Even though Mr van Velzen' s report is very technical, the purely technical issues end by confirming two other problems of a technical nature which are, moreover, brought up again in the amendments: access for all, democratic access to this information society market, and the definition of a public service, henceforth known as a universal service, without forgetting the development of the content of these information and communication networks, a content which seems to interest so few people, which never fails to amaze me.
Firstly, on the subject of democratic access, people will tell me that other reports and other programmes, the one on "e-learning" for example, exist to support the efforts made by European countries to promote access to the Internet and to new technologies. These programmes must not, however, be just a salve for the existing infrastructures, specifically the ones we are currently setting in place. May we hope for some consistency on this?
Next, what form can a universal service take nowadays? What undertakings must Europe and the Member States set themselves in this regard? Affordable access to all communication services is not enough to guarantee a universal service. We need financial commitments from the Member States in order to guarantee a public service, in schools and libraries for example, and we also need them to monitor the quality and diversity of the proposed information content.
This brings me to the matter of content. It might be feared that our reintroducing this question could be taken for an automatic reflex on our part. But how is it possible to agree to our opinion being consulted on the regulation or on competition without our being asked to deal with the matter of the content of information and communication?
At the present time, 94 of the world' s 106 most visited web sites are American. While Europe is certainly ahead of the United States in terms of mobile communication, it lags behind them specifically in relation to the handling of content. This reminder is, perhaps, just a reflex, as I tell myself every time our only concerns with regard to the new economy are the actual networks. Is it, however, possible that the matter has become urgent today?
I was pleased to note Amendments Nos 6 and 7 to the van Velzen report clearly acknowledging that the question of content was a problem. I also take the fact that, on 24 May, the Commission adopted a programme that was proposed to promote European content and multilingualism on the Internet, as a very good sign. It is only a start, but let us not forget that we also have the task of building a cultural Europe.
Mr President, at the outset I would like to congratulate the rapporteur, Mr van Velzen, on the preparation and presentation of an extremely balanced report on the important subject of electronic communications. I would like to focus on a few points relating to this important report.
The Union must keep pace with the technological changes which are taking place globally at this time. If the economies of the Union are to prosper and succeed, businesses must be apprised of new changes in the field of information technology. In many ways, the Union is ahead of the United States of America in the field of technology. EU-technology in mobile-phone systems is well advanced. Most Union countries have extensive competition in the field of mobile-phone markets. This is going to continue with the next set of mobile-phone licences known as UMTS licences when the respective EU governments give them out.
I fully support competition in the telecommunications market, because it is good for consumers in terms of the prices they pay for telecommunication services. The European Union is behind the United States of America with the Internet. EU governments must redouble their efforts to ensure that all businesses are fully linked up to the Internet and e-commerce companies must be promoted at every turn.
It is very important for social policies, in terms of promoting the Internet in rural parts of Europe, to be incorporated in the EU strategies. I would like to take the opportunity of congratulating Commissioner Byrne for setting in train the process for the regulating of contracts on the Internet. The Commissioner has started this process of looking into mechanisms to guarantee consumer protection.
The Commission wants to bring forward proposals to regulate procedures and for dispute mechanisms for contractual arrangements entered into via the Internet. Entering into contracts on the Internet must bring with it regulatory procedures and dispute-regulation mechanisms so that consumers will enter into such contracts.
In conclusion, in my own country of Ireland there are 750 software firms employing over 23,000 people. I am confident that this sector will increase as new opportunities and e-commerce fields open up to them.
Mr President, today we are looking into a new legislative framework for the communications infrastructure. This sector, however, not only needs regulation at European level, above all it needs regulation on a global scale. These rules require the necessary flexibility, as rapporteur Van Velzen pointed out with good reason. After all, it is unclear what the future holds for that sector. We therefore need to restrict ourselves to prescribing pre-conditions for future developments and proposing measures which can enter into force at the time when the developments are in the offing.
The drafting of pre-conditions requires attention to both the supply and demand side of the communications market. Fair competition is vital to suppliers. Accordingly, our pre-conditions should in any event create equal access to national frequencies and infrastructures. Pre-conditions are important to consumers too. A new social chasm between consumers who take part in the information society and those who do not is undesirable.
In the field of universal services and the supply of public services, the national authorities should, therefore, be free to intervene within the market. However, this sector is not just about access for everyone and as much freedom as possible for the consumer. It is not enough to optimise the customer' s freedom of choice by providing information on the services on offer. The national Member States, the Commission, but also other international legislators are required to act prescriptively in the supply of services. The Commission' s current stance against child pornography and racism are good examples of this. However, there is a need for standards which apply universally and worldwide. I would like to call for the standards of the Bible to be applied, as they offer the consumer the best protection.
Mr President, ladies and gentlemen, I would like to congratulate Mr van Velzen on his work. I agree that it would be appropriate to proceed to a new phase in the liberalisation of the electronic communications sector which will mirror market developments and constantly evolving technology.
The new legislation should affect all the communications infrastructures and related services by means of recommendations and codes of conduct and other vehicles. If we keep the regulations to a minimum, this will ensure proper coherence between market developments and the reference legislative framework in addition to promoting investment by operators, improving the quality of the services and, therefore, giving the consumer greater benefits.
In addition, considering the substantial increase in the number and size of operators and the changing conditions of competition over the market as a whole, the national regulatory authorities should, henceforth, start to use their competences, moving on from an ex ante approach to regulation to an ex post approach. In a scenario where the issuing of licences is genuinely liberalised, no prior approval should be required by the regulators before operators can enter the market unless this is strictly necessary.
We agree with the Commission that, in this second phase of opening up of the market, while full competition has not yet been achieved, it would be appropriate for there to be specific legislation governing the activities of telecommunications companies which used to have monopolies and whose economic and financial strength is such as to influence the market.
When competition is consolidated and the free telecommunications services market has fully developed its potential in the various sections, it will be possible to reduce the sector rules and the special obligations for the operators dominating the market which I have just referred to.
The Commission will have to be careful not to create inequalities between the different national product and service markets. Moreover, in the longer term, a joint public and private action appears essential in order to make it possible for all people to use all the telematic services of a distinct social nature, such as telemedicine, teleworking, electronic public administration services and electronic commerce. These objectives are an integral part of the well-known e-Europe initiative, which is a universal service based on a development philosophy which is social as well as economic.
Mr President, ladies and gentlemen, first of all I would like to extend my sincere congratulations to Mr van Velzen for his report and I would like to thank him warmly for his accommodating and constructive cooperation - it sets the tone for how this kind of report should be dealt with.
There are two questions which, to my mind, need to be asked about this report: how much regulation and what sort of regulation do we need to promote a competitive European internal market? As I see it, three questions have emerged from our joint debate. Firstly, there is the question as to what the role of the Member States should be. European rules are needed for a European market, for example the unbundling of subscriber access, and of course the much-lamented principle of subsidiarity means that we need rules where they can best be made use of. This may be at Member State level, but it may also be at EU level. That being the case, we should at least issue a reminder about the need for reinforced cooperation and coordination between the national regulators in the Union.
The second issue - also raised by previous speakers - concerns the auctions, or beauty contests. I will be quite honest with you, opinion is extremely divided in my group too, on which of the two is the best method. I still think that auctions are the most viable way of finding the most efficient and effective operator in a competitive setting. Of course it is a problem that some Member States opt for this method and others go for a different one. That is bound to lead to distortions in competition. When these come to light, surely it falls to the Commission to intervene. We should learn our lesson from that and make sure that in future, everyone is treated equally.
Thirdly, how long can rules be put in place for? There will need to be a review as of the year 2005, at all events, for no one is in a position to say at the present time what we will need in the way of new sector-specific rules in the year 2005, or indeed whether we will need them at all.
On a final note, I have a comment of a personal nature to make about the caller location system and the 112 emergency number. We had a few discussions about this in committee. I must admit that having lived behind the iron curtain in the Eastern block for four decades, and having grown up there, I am always sceptical about being monitored and controlled 'big brother is watching you' style. I therefore think it is absolutely essential where the 112 emergency number is concerned, for the prior consent of the user to be required for the use of caller location facilities, even in the event of an emergency. But that is something I personally feel strongly about. We will find a reasonable solution when it comes to the vote.
Mr President, Mr van Velzen, I am pleased to see that the demands for basic information society services and universal service feature in this report. After all, Parliament, the Council and the Commission have made the point often enough that everyone should have access to the new technologies.
Unfortunately, neither basic provisions nor universal service are defined. And it is so very important to define these tasks to my mind, because otherwise the marginalised target groups will find themselves even further back in the queue, for example the elderly, the disabled or immigrants. All the report says is how the undefined basic services are to be achieved, i.e. more market freedom and less state intervention. You are right to note that the state is not providing, in an optimum manner, for fair access to information technologies. But companies are even less motivated in this respect. They are only interested in developing for the market, as was reconfirmed by the UNIC Summit at the weekend.
It will only be possible to stop people from becoming digital illiterates if we afford them self-access to the new media in schools, universities and other public spheres. Only then will people become truly innovative in their dealings with these technologies, and will a discussion about opportunities and risks take place. Unfortunately, this is where the report is lacking in concrete proposals. For example, for there to be fair access, the state should not spend billions on Microsoft programmes when there are more democratic, innovative and secure software versions, namely Open Source, available for free on the Internet.
The opportunities are there but they are not being used. The issue of data protection, as Mr Glante has just mentioned, may have been raised here on more than one occasion, but there are no ideas forthcoming as to how to give it concrete form. It is all very vague. There has been one concrete proposal to this effect, i.e. automatic caller location for purposes other than emergency calls, for commercial applications that is. Firstly, even if the consent of the user were to be required, this would start to chip away at fundamental rights, and secondly, the proposal is completely out of touch because it has long been possible to ascertain the location of callers using mobile phones without obtaining the user' s prior consent. The market is not a panacea, and secondly, the statements on data protection are still vague. As such, commercial interests are taking precedence over the protection of fundamental rights. Therefore I intend to vote against this report.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate our rapporteur on the report which he has presented to us. The fact that Mr van Velzen' s political approach differs from mine does not prevent me from recognising a serious piece of work, such as the report which he has presented to us here today.
The aim of the European Union' s policy in the telecommunications sector is to fully liberalise the markets, develop competition and privatise public-sector corporations. The Communist Party of Greece is fundamentally opposed to such policies. We take the view that basic sectors, especially sectors of strategic importance to the economy and to the very existence of a country, should be under government control. This ensures that the necessary investments are made in order to develop these sectors and provide services even to the most remote areas, such as islands, and, at the same time, it guarantees low prices, because there is no corporate super profit motive involved.
The European Commission' s report endeavours to evaluate the application of this policy to date and proposes measures for the future. The Commission should recognise that the number one problem which needs to be addressed is the fact that the market is monopolised by a few extremely strong players. This is proof positive of the fact that the European Union is guilty of hypocrisy when it maintains that it wants to impose equal and fair operating and profit rules, since its very policy takes us in the opposite direction.
In truth, not only do the various agreements, alliances, acquisitions, mergers, etc. not want competition; they indirectly abolish it by creating extremely powerful groups which crush small- and medium-sized businesses or force them into submission. Even yesterday' s competitors are coming to private agreements and arrangements, thereby adulterating the competition. Under these circumstances, it is idealistic to believe that measures to strengthen competition further will prevent the market from being control by a handful of monopolies.
Mr President, I wish to join in the congratulations to Mr van Velzen on a very good and focussed report and to say that it has been a pleasure working with him. As a Member new to this House with his first involvement in work on the telecommunications directive, I have certainly learnt a lot from the process, and I think other colleagues have as well.
I want to focus on some of the crucial issues raised in the report and, in particular, the whole transitional period towards a future single open market for all electronic communications. The important thing about this debate is that by and large there is a strong consensus towards that. Our colleague, Mr Alyssandrakis, does not agree with that - and it is always good to have his distinctive contribution to our debates. But Mr van Velzen has quite rightly focussed on some of the difficulties in making that transition and how it is going to be regulated.
The second issue on which there is important consensus is that we do not want a centralised regulatory body at European-Union level. We want to see the national regulatory authorities have the responsibility, but there are going to be new responsibilities which will need a strong measure of coordination to ensure that process is carried out quickly and effectively.
I should like to say to Mr Liikanen that one of the things to be addressed is that in thinking about combining the regulatory authorities with the overall competition authorities in each Member State, let us not forget that those competition authorities are already taking on significant extra responsibilities through the activities and policies of his colleague, Mr Monti. We need to ensure that those competition authorities are adequately staffed, conscious of their European responsibilities and prepared to buy in to the coordination process that is being proposed in this report, because they will have that crucial responsibility. That will need very careful monitoring, a lot of cooperation between the Member State governments and as Mr van Velzen said, we as politicians have an important role to play in putting pressure on the Member States to ensure that process is achieved satisfactorily.
My final point concerns the question of universal service, which has already been mentioned earlier. It is quite right that in his report Mr van Velzen does not propose that we should move to an extension of universal service at the moment. Everything we are talking about shows how fast the market is changing. The value added, the commercial potential of every connection is going up all the time. In remote areas the potential for remote shopping and remote services is going to be much enhanced in the new world we are living in. It is right to keep that under review and not to make a significant change at the moment.
Mr President, Commissioner, ladies and gentlemen, I think convergence is a generic term to describe this battlefield of companies, some colossal, some small, where more money actually now circulates than anywhere else. If we study this issue horizontally, first there is the production of content, then the transmission systems and associated services, which are dealt with in Mr van Velzen' s report, and then comes the terminal equipment: televisions, telephones and computers. These are manufactured by companies whose methods and staff have encroached on each other' s territories, and this causes the confusion, although there is also new business, which is the issue here. We need an analysis of the situation as a whole from the Commission. I, too, believe that we can expect one, as the Commissioner has looked long and hard at the matter.
The large converged monopolies are becoming a problem for us Europeans since they often make mutual agreements on regulations to control the market and thus stifle free competition, i.e. as we deregulate here, they re-regulate: they make new regulations, and this balance - as I understood Mr van Velzen to say - is very important. In my opinion, the digital divide has already happened. It is just a question of how to get rid of it, as this equipment and hardware is so expensive that the only people to possess it are those who can afford to use it in converged form.
Then there is the universal service, about which my learned colleague, Mr Harbour, spoke. Perhaps there is no need to define it, but it should be returned to, as this concept is constantly evolving. We are always having to return to the matter of the universal service, as it must be made available. It may involve, for example, hospital services, consultation services, and other important services of this type. I agree with Mary Read that UMTS should have been included here, as they provide everything we can get from elsewhere - perhaps they were omitted for reasons of economy.
I want to say one last word on spectrum auctions. They are causing Europe to lag behind America, and this to me is a serious issue, this process that works against an eEurope.
Mr President, I too would like to join previous speakers in extending sincere thanks to the rapporteur, Mr van Velzen, for this report had to deal with two important subject areas, and has managed to strike an excellent balance between them. We need competition if we are to have any chance at all of creating the necessary conditions for the information society. At the same time, however, we want to afford EU citizens equal and secure access to these IT facilities. This report demonstrates this in the form of important points. I would like to touch on four of them.
Firstly, the report emphasises the need to separate regulation from infrastructure and content. This is absolutely essential if we are to secure not just a stronger market, but also greater diversity of information for citizens in the future.
Secondly, this report is in favour of using open standards and the common interface to secure access for all citizens to the information society and to enable them to participate in it from a technological point of view.
Thirdly, accordingly, it is both right and logical to use must carry rules to secure transmission opportunities for public service broadcasters under the terms of the content of their task.
Fourthly and finally, I would like to point out that what we need to do now is to analyse very carefully, on the basis of this report, what conclusions we should draw if we are to secure a broadly-based right to information for all citizens in the future. I hope there will be sound cooperation between the Commission and Parliament at the forthcoming discussions on the new directive, and also on the 'Television without Frontiers' Directive.
Mr President, ladies and gentlemen, the report by our fellow Member, Mr van Velzen, marks the start of a re-examination of the current regulatory framework for communications.
It is a matter, here, of the European Commission providing the European Union with a world class communication infrastructure with the best possible quality/price offer, if not the lowest possible prices. Of course, no one can disagree with this objective, and I am in favour of it myself. As for the means of achieving it, however, this is a very different matter and, personally speaking, I refuse to validate the rapporteur' s excessively liberal alternatives which go beyond the text presented by the Commission, which, however, is intended to promote the competitive European single market.
Let me add four points, which I consider are important, to this debate. Firstly, regarding the principle of competition, I could never accept this being considered an end in itself. Secondly, regarding monitoring, I am not in favour of subjecting national regulatory authorities to outside supervision. Thirdly, regarding the allocation of the frequencies necessary for UMTS licences, I think this must remain within the remit of the Member States. Fourth and finally, regarding the universal service, I am in favour of quickly implementing a review mechanism which is transparent, proportional and non-discriminatory, and I endorse the request to place Internet access within the scope of the universal service.
In conclusion, while thanking our rapporteur for his work, I incline more towards the Commission' s view on this case than the rapporteur' s, some of whose liberal, or even ultraliberal ideas I find rather disturbing.
Mr President, I too should like to congratulate Mr van Velzen on an excellent report. I totally support his emphasis on the need to protect the European consumer. We must at all costs ensure that the revolution in technology benefits everyone equally and that we do not create an information underclass. We also need more transparency, especially in roaming and international tariffs. I believe we should be looking at making invoices much clearer, for example, so that the consumer can tell whether he or she has chosen the right tariff. Where I differ with the rapporteur, however, is with his concerns on spectrum auctions.
Auctions are a fast, transparent, fair and economically efficient way of allocating the scarce resources of radio spectrum. Governments should not be trying to judge who will be innovative and successful. Industry, not government, is best placed to judge the opportunities offered by third-generation mobile telephony.
In the debate today and in committee criticisms have been levelled at allocating spectrum through auctions. It has been suggested that auctions are simply a device to provide extra money for governments. That is wrong. The fact that they raise money is subordinate to other aims such as fairness and economic efficiency. A well-defined auction with well-informed bidders ensures that licences are awarded to operators that can generate greatest economic benefit.
It has also been claimed that licence costs will just be passed on to the consumer. I do not believe so. Auctions allow the market to determine the commercial value of scarce radio spectrum. More importantly, they give greater opportunities to new market entrants. Beauty contests often favour incumbents with established track records. Auctions are fairer than picking winners, which can be more subjective and less transparent.
To conclude, what we are trying to do is to ensure that the EU maintains its position as the world leader in mobile telephony. The only way to maintain the EU's global lead in this sector is by maintaining a balance between regulation and innovation and not ruling any option out. I believe this report will help us reach this goal.
Mr President, Wim van Velzen has shown that services and competition are being properly employed in the interests of the consumer. I would also like to thank the Commission for its professional work, because it has endeavoured to stimulate dialogue and discussion. Europe' s strength is its objective problem-solving ability, and not rejection of dialogue. I believe we must have transparency, particularly where pricing is concerned. We want to be able to ascertain immediately, and at all times, what an incoming or outgoing call costs. We want to make it possible for there to be a benchmark, which the most efficient and competent operator can actually implement. We need transparency in this sector to this end.
However, we also want portability of numbers, so that a number is a personal distinguishing feature and people can actually be recognised by their numbers. It should be possible for there to be portability without the number issuer being able to charge for it. Of course, it should also be possible for there to be number portability from the mobile to the fixed network, and perhaps also to other future technologies. The emergency number 112 has very special significance. I myself have advocated in the past that 112-operators must be able to deal with calls in the official languages of the European Union, and that it should, of course, also be possible to ascertain the caller' s location, because it is in emergency situations, for example in the event of fire or accident, that a person is most likely to be in a state of shock and is often unable to provide a precise definition of their location. Therefore, I believe it would do those who find themselves in emergency situations a great service if it were possible to ascertain their location automatically.
The caller location facility should be regulated where consumers so desire, but in a clear and transparent manner. It is absolutely vital for there to be transparency in relation to the costs, and for no contracts to be awarded on the quiet here, unbeknown to the public and the consumer, but which still have to be paid for. Hence all operators in this sector must be governed by the same regulatory framework. Needless to say, it is also important to tackle damaging content. We should give thought, in this respect, to whether it would be possible to conduct studies analysing who in the European Union, is actually responsible for tackling damaging content.
My final point concerns the proceeds from auctions. I believe this is another area in which we should offer best practice models as to what should happen with the funds, so that it is not just used to cover debts but is used mainly for forward-looking investment.
Mr President, I feel that this report marks a decisive moment for the future of electronic communications in Europe. I would stress, in particular, the fact that the legislation which we are going to vote on and adopt tomorrow will, of necessity, prove to be a regulation which will become obsolete within a very short space of time. Technological development in the sector is, in fact, so rapid that Parliament and the Commission will have to go back to the issue in a very few years' time and update the legislation we adopt now.
Moreover, I would argue that the laws on telecommunications should be kept rigorously separate from laws governing other sectors, particularly the TV information and broadcasting sector, and this point will have to be clarified tomorrow when we vote. With specific regard to communications, I feel that this is a good starting point and that we all agree upon its structure and substance. The rapporteur, Mr van Velzen, has done some excellent work, for which all thanks are due to him, although we must be aware that any regulations we adopt today can, by definition, only be limited in time and are destined to become rapidly obsolete.
With this in mind and commending this approach, I would like to state that I am in favour of the report which has been presented.
Mr President, Commissioner, representatives of the Council, a condition of success for the eEurope plan is that there should be healthy levels of competition in the telecommunications markets. We now have before us a large package of reforms which it is vitally important that we adopt and implement swiftly in order to further the process of freeing up markets. It is good that Mr van Velzen' s excellent report gives weight to the importance of common competition legislation to promote competition in the telecommunications sector. It will be important in applying common competition legislation, however, that the legal provisions relating to a dominant market position are interpreted in a way that does not discriminate against operators in smaller markets.
Parliament has reservations about licence auctions for third generation wireless communications. I am also worried, for my own part, about how licence fees will affect the development of markets. As spectrum distribution will be the responsibility of Member States, however, we in Parliament have to accept that competition strategies in the different countries will vary. Only time will show what the most rational solution will be. It is also important that the trend should be towards a technologically more neutral operational environment, and that the sector-oriented approach be abandoned as far as possible.
The danger of too much regulation must also be taken into account in good time. I support the 'soft law' approach in the creation of the new operational environment, in a way, however, that the legislator is given ample opportunity to make his or her position known to the Commission and the Council, before recommendations are made concerning the matter or other decisions taken revising the operational environment. I would like to ask the Commissioner how the Commission intends to promote this 'co-regulation' approach. How will it be possible for Parliament to exert sufficient influence?
I would still like to stress that competition should be promoted openly and transparently, to a degree that is adequate, and not through price policy regulation. Tariffs must be open, consumers must be able to acquire information regarding the cost of calls easily, and pricing mechanisms must safeguard the ability people have to compare prices.
Mr President, Commissioner, rapporteur, ladies and gentlemen, I too would like to offer heartfelt congratulations to Mr van Velzen. First of all, I would like to say that everything Wim van Velzen tackles turns out well, and his report is highly principled in its responsible treatment of the issue, which he makes his own. The communications industry is having an increasingly influential effect on our lives. It has an impact on the economy, the information society, global competition, Europe' s position in the world and employment.
However, the communications industry also has an effect on democracy because it enables more and more people to participate in the democratic process. It increases the transparency of political activity. We must continue the privatisation programme. Competition led to price reductions, rapid innovation and diversity of supply. The organisation principle underlying the social market economy demands liberalisation and competition on the one hand and necessary rules on the other, so as to be able to do justice to a sense of social responsibility.
A great deal has been said. I should like to add just three points by way of conclusion. Communication also means information. I therefore call upon the European Parliament and the Commission to step up the involvement of all public bodies in their information campaigns and to enlighten them about the new media.
Secondly, I call upon all public bodies to get themselves an e-mail address, to acquire their own homepage, to own an SMS mobile phone, and to involve the constituency media in their communication by using the new media. I urge the European Parliament and all national parliaments to establish a file containing all the e-mail addresses of all the public bodies, because we should not just be drawing up framework directives, but actually making use of them as public bodies.
Mr President, the Commission' s communication provides an in-depth analysis of the sector and certainly presents a series of positive proposals. However, in my opinion, further study of certain areas is necessary, such as the way the competition criteria are applied and how to tackle a market which is as yet imperfect.
Although it is true that excellent results have already been achieved in the mobile telephony sector, I would argue - and the rapporteur has put in a great of deal of work in this area which has certainly paid off - that the cable transmissions sector is developing new infrastructures which may require convergence of regulatory policies.
I believe that the final objective is liberalisation where the general competition rules guarantee the legality of the procedures, favouring a more competitive market and producing better results for the end user in terms of both services and price. These are further reasons why I feel that the directives' application period should be limited, so that it can be determined to what extent the sector is still in need of legislation and whether that legislation would be able to react swiftly to the developments in a market which is constantly changing.
Finally, I feel that it is important for Parliament to express its disapproval of the auction system. Auctions tend to push licence fees up above their effective economic value, and this increase is then passed on to the consumer as prices are raised and it is no longer possible to introduce new services. The Member States which have applied this system should, moreover, not treat the profits as their own general resources but should use them to promote the development of the information society and electronic commerce, as they were called upon to do by the Lisbon Summit.
Mr President, as the last Member of this House to speak on this important report, whose rapporteur, Mr van Velzen, I congratulate, it seems to me appropriate to remind you that this Commission communication is the gateway to a great reform and a redrafting of the legislation on licences, data protection, universal service and access to the networks. That is the true sense of this communication and my first request to the Commission is that we act in this area diligently, and with some urgency, since time is passing at Internet speed. Each year is equivalent to four years and we ask that those proposals included in the Commission' s legislative programme be communicated to Parliament as soon as possible. I think that I can say, on behalf of the whole House, that we will show a special interest in making the parliamentary procedure as quick as possible, as dictated by the importance of the issues in question.
I believe that the citizens expect this of us and that the Treaty of Amsterdam allows us to shorten and speed up these processes.
Many important things have been said. Allow me to support what has been said with regard to universal service, access for schools, etc. However, there are three questions which seem to me to be more problematic. Firstly, we must establish a better definition of what public service means, failing which we will not be able to make progress, and for the same reason we must also define what the general interest in the field of telecommunications really means. Secondly, we must separate the regulations for private open television and public television, regardless of the transmission system. Furthermore - and this has already been said - it is necessary to promote dialogue between the national regulators and the regulators of society, of the private sectors, on this "co-regulation" which is a distinguishing mark for Europe.
Thirdly, I will say that it is necessary to protect - and we are relying on the diligence of Commissioner Bolkestein who is responsible for this area - this system which we are putting in place on copyright, which is one of the great traditions of European culture which is in real danger in this new state of affairs.
. Mr President, I first wish to join in the congratulations of many here today to Mr van Velzen, whose profound knowledge and experience can be seen in this important report. I also want to congratulate the whole Committee on Industry, External Trade, Research and Energy on the quality of its work. The debate here shows that many members of that committee have taken part not only in the reflections on this report but also on the whole range of issues on the information society.
The Commission can agree with most of the report and welcomes the conclusions and recommendations. The report reflects a deep understanding of the sector and what sector-specific regulation should do to support future development of the electronic communications area.
The Commission shares the goals of the report to regulate with a view to achieving a competitive market in this sector. We also share an understanding of how sector-specific rules can contribute to this objective. Furthermore, the report accurately notes the two kinds of ex ante regulation needed: first, the regulation needed to inject effective competition into the market. This includes a symmetric regulation related to market power and other pro-competitive regulations, such as number portability. In this respect, I welcome the fact that the report pays attention to the need to ensure that number portability is not impeded by technical measures or other arrangements which limit consumers' choice of operators and service providers. Second, the regulation needed in respect of general public policy objectives, like consumer protection and universal service.
The report concurs with the Commission's intention to withdraw ex ante regulation needed to substitute for competition and to allow the normal competition rules to apply once the markets in this sector are competitive. It is also noteworthy that this report represents the shared vision of what the sector can contribute to society and to individuals. Looking in the same direction is an important step in ensuring that everyone reaches the desired destination.
The report proposes that in order to be able to respond quickly to market developments, the directive should be in place during 2001 and that the working period of the directive should be limited to the year 2005. With regard to the fast adoption of directives, the Commission totally agrees. As to limiting the life span of the directive to 2005, this raises some questions. The risk is that it would weaken the credibility of legislation and, in particular, the independence of the regulators. However, of course we are ready to discuss any comments made in the report.
The Commission accepts that there is a certain tension between legal certainty and flexibility. Our approach to flexibility is to allow the regulators to determine on the basis of a close-to-the market analysis that effective competition in the market allows the ex ante rules to be dismantled. This sends the right signals to markets. Otherwise major players will have an incentive to simply delay until the time period expires.
It also takes account of the different levels of competition in each Member State and the different speeds of development, both of which the report recognises as needing consideration.
On licensing, Parliament calls for one-stop shopping in respect of authorisations in this sector. The Commission's proposals would both harmonise and simplify the process that companies go through in order to provide communications services. If the current widely diverse system were retained, then the one-stop shop model would be logical as the report says. If the harmonised registration system is the solution, it could be as simple as the one-stop shop model. We must consider the alternatives at the end of the process.
Mr van Velzen has sent me a written question on the auctions. I will use the normal internal procedures to reply to that question, but perhaps I can make some comment at this time. I will return to this issue in the formal way. The same question was put by Mrs Matikainen-Kallström.
According to current law, Directive 97(13), Member States determine which procedures to follow in allocating the limited-frequency spectrum available for third-generation networks, provided they comply with the principles of objectivity, non-discrimination, proportionality and transparency established by Community law. The Commission is of the view that the use of auction procedures for the allocation of radio frequencies for third-generation mobile networks is not in itself contrary to those principles and as such cannot be subject to infringement procedures.
Regarding the need to foster the development of innovative services and competition, it depends on the economic effect of the various auction formulae used. These are dependent on a variety of variables - length of licence, rules of payment for licence fees, conditions for network deployment, roaming obligations, etc. which cannot yet be assessed.
The Commission continues to monitor the licensing process in Member States with great attention to ensure that the above-mentioned principles are respected. It is making an ongoing assessment of the economic impact of procedures used. I will return to this issue in detail, when I reply to the written question of Mr van Velzen.
Mrs Matikainen-Kallström put forward the question about local laws and also put the question about the local loop. How can we guarantee that the liberalisation of the last mile will take place? When the Commission discussed this issue last time it was decided to make a recommendation to Member States to liberalise the last mile so that both full access and shared access can be guaranteed in the local loop. I find it a very important issue. Added to that, my colleague, the competition Commissioner, will monitor the issue from the viewpoint of potential abuse of a dominant position.
Thirdly, we have decided to put that issue, too, into the legal proposal for the future legal framework. The first question is: could this part be separated out to get it through more quickly? But I agree with your concern that the question of the local loop is the biggest issue this year. In two or three years' time we will have other issues, but right now we have the network ready, connecting lines everywhere and we can use the existing network with new technology to achieve an enormous increase in broad band everywhere in Europe.
Mr Glante asked the question of who decides what. This is a big issue which we have discussed in many contexts. Some people say we should have a European regulator to guarantee full European coherence on those issues. On the other hand there are people who say that it should all go to the Member States' national authorities and national regulators. Our intention is to try to balance this issue so that we have some coherence at European level, coherence of interpretation, so that we can have a European level playing field but not to interfere in the issues where the national regulators can do their jobs in a coherent manner. We shall come back to that issue in our final proposal.
I want once more to express my thanks for the report and for the very interesting debate today. The Commission will look forward to working together with the European Parliament in the course of the forthcoming legislative process. After the debate and your votes it will go back to the Commission and I hope that we will be able to make proposals at the end of this month. I share Mrs Palacio's wish that on this issue the European Parliament and the Council will be able to take decisions very speedily. Of course there will continue to be a need for an in-depth discussion, but we must be able to create a competent and clear legal framework for electronic communications in the new converged world. Otherwise the European economy will suffer severe losses and European consumers, too, will lose the possibilities that new technology can give them if applied in the proper legal framework which guarantees full competition between operators.
EU strategy on financial information
The next item is the Commission communication on European Union strategy on financial information.
Mr President, the Commission approved a communication a moment ago which forms an essential part of the financial services action plan. The capital markets within the European Union display a lack of comparability with regard to the annual accounts published by listed companies. This leads to an increase in the capital cost for companies and presents a considerable obstacle in the establishment of an efficient European Union capital market with the best possible capital allocation.
In its communication, the Commission proposes to completely overhaul this situation. By no later than 2005, all listed companies will be required to compile their consolidated annual accounts on the basis of International Accounting Standards (IAS). This is a major change which directly impacts on approximately seven thousand companies. These International Accounting Standards are being developed by an organisation from the private sector, namely the International Accounting Standards Committee.
The European Union has no control whatsoever over this organisation, even though various Europeans are actively involved in the work of the IASC. It is therefore necessary, both politically and legally, for standards approved by the IASC to gain official recognition from a mechanism set up within an EU context. This mechanism must be pro-active in providing input to the IASC in order to establish new standards. After approval of a standard by the IASC, it has to give its verdict on the appropriateness of this standard for financial accounting in the European Union. This EU approval mechanism will comprise a political and technical aspect. The technical aspect will consist of representatives of the key groups which are closely involved in the problems of financial accounting. This is mainly the compilers and users of annual accounts, i.e. the bodies which are responsible for establishing standards in the field of annual accounting in the different Member States and the profession of accountant too, of course.
The political aspect will encompass all Member States. How it will take shape exactly is still to be decided on. More specifically, thought will be given to how the European Parliament can be involved in the decision-making process. It is, of course, crucially important that the standards also be applied correctly in practice. This requires close cooperation between the Member States and between the authorities responsible for supervision on the capital market.
Finally, it is also important that the existing European annual accounts directives, which apply to approximately three million joint stock companies, be modernised in order to accommodate the new developments in financial accounting. The pressure exerted by the markets and Member States to make the necessary changes to the legislative framework as soon as possible is considerable. This is why the Commission will be presenting a draft directive or draft regulation as early as the autumn, which will formally set the legislative process in motion. This proposal will also contain transitional measures which will help to ensure that listed companies switch to the International Accounting Standards for their annual accounting as soon as possible and certainly by no later than the year 2005.
Commissioner, I would like to congratulate you on this initiative because transparency and benchmarking are the most important basic prerequisites for functioning competition. It would be worth considering - and this is the point of my question - whether you could envisage leaving it to a standardisation committee to make a voluntary decision on this issue in the first round, and only resorting to technical legislation, i.e. to the adoption of a regulation or a directive, when this is seen not to be working?
Perhaps it would make sense to implement it on a voluntary basis to begin with, taking particular account, of course, of the companies, i.e. those on the receiving end, the rating agencies and the tax offices. Furthermore, I believe the offshoot of this is that a measure of this kind should not, of course, be applied as strictly to small and medium-sized enterprises, which are not listed on the stock market.
Mr President, in response to this question, I would first of all like to point out - and I am dealing with the second part of the question first - that it is a huge undertaking to persuade the seven thousand companies which I mentioned a moment ago, to switch to the IAS, the International Accounting Standards. Seven thousand companies are required to do this before the year 2005 and this will be quite something. To say at this early stage that these IAS should also apply to unlisted companies would be too much of a good thing, or des Guten zu viel, as they say in German. I hesitate to answer this question in the affirmative.
As far as the first part of the question is concerned, which refers to the voluntary aspect of setting up these International Accounting Standards, well, the Commission is waiting for the IASC (International Accounting Standard Committee), which originates in the private sector, to submit the standards. It is thus up to that committee from the private sector to lay down these standards. This will, of course, be done on the basis of a majority decision-making process within this committee and these standards then need to be laid down and approved, first technically and then politically. Technical approval is necessary because many of the components are so complex that one can hardly expect humble politicians to have the necessary technical know-how and this must be followed by political approval because it is a political matter which should also be laid down at political level. They are standards which are laid down by a committee from the private sector and are, as such, to some extent standards which have been produced on a voluntary basis. Once these standards are laid down and the European Union is of the opinion that they should be approved technically and politically, then this is what will be done. Everyone should then adhere to them. If the latter were not the case, it would, of course, make little sense to come up with international standards at all. In my opinion, a standard which combines a voluntary start, followed up by political approval and is then imposed on seven thousand companies strikes the right balance between being voluntary and compulsory.
Thank you, Commissioner.
That concludes the debate.
(The sitting was suspended until voting time at 5.30 p.m.)
Mr President, on a point of order. I should be grateful if the ashtrays could be removed again from outside the Chamber. The President asked for them to be removed and they were removed. People stopped smoking out there and they have now been returned. I understand that somebody has ordered their return, against the President's wishes. As I keep on having asthma attacks, I hope they will be removed again.
We will certainly try to have that put right, Mrs Lynne.
Vote
(Parliament approved the Commission proposal)
Procedure without debate (Rule 114):
Report (A5-0146/2000) by Mrs Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council decision on the conclusion of the amendment to the Montreal Protocol on substances that deplete the ozone layer (COM(1999) 392 - C5-0186/1999 - 1999/0157(CNS)).
(Parliament adopted the legislative resolution)
Report (A5-0151/2000) by Mr MacCormick, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Andreas Brie.
(Parliament adopted the decision)
Report (A5-0158/2000) by Mr Zimeray, on behalf of the Committee on Legal Affairs and the Internal Market, on the request for waiver of the immunity of Johann Kronberger.
(Parliament adopted the decision)
Report (A5-0161/2000) by Ms Hulthén, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation on substances that deplete the ozone layer (C5-0156/2000 - 1998/0228(COD)).
(Parliament adopted the joint text)
Recommendation for second reading (A5-0148/2000) by Mrs McKenna, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to the adoption of a European Parliament and Council decision setting up a Community framework for cooperation in the field of accidental or deliberate marine pollution (12612/1/1999 REV1 - C5-0101/2000 - 1998/0350(COD))
Bolkestein, Commission. Mr President, as regards the Commission's position on the amendments tabled by Parliament, I should like to confirm what my colleague, Mrs Wallström, said during the debate held in this House this morning. The Commission can accept in full Amendments Nos 16, 19 and 22. The Commission can accept in part Amendments Nos 6, 17, 24 and 25. The Commission cannot accept the remaining amendments.
(The President declared the common position approved as amended)
Report (A5-0143/2000) by Ms Thors, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions: The development of the Market for Digital Television in the European Union - Report in the context of Directive 95/47/EC of the European Parliament and of the Council of 24 October 1995 on the use of standards for the transmission of television signals (COM(1999) 540 - C5-0114/2000 - 2000/2074(COS)).
Mr President, one part-session follows another and, as far as I am concerned, they are all starting to look alike. Last time, I declared an interest in the radio and television broadcasting sector. I must now repeat this statement with regard to this report. I shall not therefore take part in any votes on the matter. What is more, I shall have to repeat this same declaration in relation to the following report, by Mr van Velzen, unless you would care to take note of my statement on the subject as of now.
Mr President, I do not want to delay the House, but colleagues may recall that on 14 February there was some discussion at the opening of the part-session regarding a broadcast on the Today programme and Mr Kirkhope, who is a Member of this House.
I should like to read the following apology which was broadcast by the BBC last Monday: "On February 14 2000, the BBC broadcast a report about a new Register of Members' interests in the European Parliament, making particular reference to the interests declared by the Conservative Chief Whip, Mr Timothy Kirkhope.
The report, which was later referred to on BBC News, contained a number of inaccuracies. Mr Kirkhope has not turned himself into a political consultant and has not and does not lobby the European Parliament. In addition, the BBC report implied that he will for a fee advise on how to handle things in the European Parliament which the BBC accepts is not the case.
The BBC is happy to make this clear and has apologised to Mr Kirkhope for the errors."
It must be said that is not really appropriate in the middle of voting time.
Mr President, it is very relevant indeed because this broadcast followed a week in which the BBC spent a very large sum of public money lobbying the European Parliament about the very report we have just voted on.
Mr President, just for the benefit of Members regarding the last statement made by Mr McMillan-Scott. If they do not come from the United Kingdom the words "BBC" do not stand for Blair's Broadcasting Corporation, but many of us seem to think it does.
Colleagues, let us try to address ourselves to the business in hand.
(Parliament adopted the resolution)
Report (A5-0145/2000) by Mr van Velzen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: Towards a new framework for Electronic Communications infrastructure and associated services - the 1999 Communications Review 8COM(1999) 539 - C5-0141/2000 - 2000/2085(COS))
Mr President, due to a financial interest I cannot participate in the next vote.
On Amendment No 10
Mr President, I would like to clarify something in connection with Amendment No 10, tabled by Mr van Velzen, Mrs Ridruejo and Mr Chichester. In the German text it says in the fourth line: "... considers it important to clarify the following concepts" . Now I recall that this very sentence was the object of debate in the opinion of the Committee on Culture, Youth, Education, the Media and Sport, drafted by Mrs Ridruejo. We agreed on the sentence: "...considers it to be important to reinforce" , not "clarify" . I just wanted to clarify whether this is a translation error or has something crept in that should not be there? Could this be clarified please?
There is a second point I would like to raise. I will own up to the fact that I have omitted to table a motion for a split vote, on behalf of my group. However, if it were to be possible to apply for a split vote for Amendment No 8, then I would do so orally herewith, because although the Group of the Greens/European Free Alliance endorses the first half of the amendment, it most definitely does not endorse the second part! If you cannot accept a split vote then we will have no choice but to reject the entire amendment.
I am afraid we cannot have a split vote. It is out of time.
Could Mr van Velzen perhaps comment on whether Amendment No 10 now says: "considers it important to deepen..." or "to clarify the following concepts" ?
Mr President, I have adopted the approved resolution from the Committee on Culture, Youth, Education, the Media and Sport. That is the starting point and it should be mentioned here. So this means that I have to point out that the text should read: to clarify.
(Parliament adopted the resolution) President. That concludes the vote.
Mr President, I make this point of order now, whilst everybody is leaving. I hope that, as well as recording exactly what Mr McMillan-Scott said within his brief explanation of the BBC apology, that two Members - one of the British Labour delegation and one of the British Liberal delegation - who made similar allegations following the broadcast actually now write to Mr Kirkhope and apologise to him personally.
EXPLANATIONS OF VOTE - Report McCormick (A5-0151/2000)
Mr President, I voted against the request to remove Mr Andreas Brie' s immunity, not only because I agree with the responsible Committee' s report, but also because, in voting this way, I wish to stress that I am in favour of amending the regulation on the immunity of the Members of the European Parliament.
In my opinion, there should be a common regulation which applies irrespectively of the State of origin of the various Members. Parliament' s duties are becoming increasingly more significant and require more care and control to ensure that parliamentary immunity is only removed in cases where a genuine crime has been committed. Therefore, the entire institution of the immunity of Members of the European Parliament must be reformed.
Report Zimeray (A5-0158/2000)
Mr President, I voted against the application to withdraw parliamentary immunity. In my opinion, Mr Zimeray should continue to enjoy parliamentary immunity. Our fellow Member committed a road traffic offence, which is a culpable offence but not a crime. In Italy, this type of offence does not merit withdrawal of parliamentary immunity.
I fail to understand why a State employee, a worker or an office worker would not lose his job over such matter while a Member of Parliament would lose his parliamentary immunity.
Report Hulthén (A5-0161/2000)
Mr President, I voted for this report because it is important for us to intervene wherever anything harms our environment. It is my opinion that, in this report, Parliament has been able to marry the requirements of the industry, which needs time to reorganise itself, with the requirements of public health.
I refer to the fact that it is essential not to place the citizens in the situation where they have to change all the equipment they use because a potential source of harm to the environment has been found, caused by the emission into the environment of substances produced by the machines - often common appliances such as refrigerators and cars - that they use. I therefore feel that it is right for the European Parliament to intervene in this matter.
- I warmly welcome my colleague Anneli Hulthén's recommendation for tighter controls on substances depleting the ozone layer. This will introduce new controls to the agreement reached at Montreal in 1987 and will provide a higher degree of control of trade in ozone-depleting substances.
When thousands of people from Britain hit the beaches and slap on their suntan lotion to sunbathe this summer, there will be something different in the air. There will be a measure to prevent the hole in the ozone from becoming any larger. People will therefore be better protected from getting scorched or going blind from glaring sunlight through an ever-depleting ozone layer.
Tighter controls on substances destroying the ozone layer is just one element of a broader environmental strategy that is needed to save our planet. Britain's Labour Government has been leading the fight to protect our citizens and to clean up our planet. At Kyoto, Deputy Prime Minister John Prescott managed to secure an agreement to cut global emissions. Britain is already well on the way to achieving its target of cutting carbon dioxide emissions by 20% by 2010. This target has now been raised to 60-70% by 2050.
Strong, coherent action is urgently required at local, national and European levels to clean up our air, land and sea. Our citizens want to see concrete action, not just hot air from politicians. This is our chance to continue our battle for a safer, cleaner world.
Report McKenna (A5-0148/2000)
Mr President, when I was 21 years old, I used to travel in cruise ships which went from New York to the Bahamas and back. One starry, very romantic evening, I was standing with a girl towards the stern of the ship, stargazing as one does when one is 21 years old, when a stern porthole opened and all the ship' s waste was thrown out into the sea. Despite the fact that it was evening, the seagulls immediately arrived to feast on the refuse.
Twice as much harm was done on that occasion by dumping waste in the sea: it affected both the sea and yours truly. I therefore support this report which will prevent the dumping of waste in the sea.
- It is astonishing that the Commission did not accept Parliaments' amendments at first reading.
We must insist that the build-up of hazardous wastes is put high on the OSPAR agenda. Hazardous substances are dangerously toxic, the contamination persisting and building up in rivers, lakes and seas. I urge the governments involved to push for a halt on the release of new substances and to continue the phase-out of existing hazardous substances, putting in place a substitutes plan.
Chemicals which potentially disrupt the endocrine, or hormonal system must be completely banned. Governments have already taken steps to ban some "endocrine disrupters". OSPAR provides another opportunity for governments to operate the precautionary principle based on the known problems of letting industry rush ahead with the use of "dirty" chemicals.
In the case of the weapons industry, I am astonished at the continuing refusal of European Ministers to consider discussions on how to deal with the 1 million tonnes of hazardous chemical and radioactive munitions dumped in the Beaufort Dyke. The Irish Minister for the Marine, Frank Fahey, must place this topic on the OSPAR agenda as a matter of extreme importance. The dumping of toxic used weapons is seriously dangerous and should be taken up at OSPAR.
Minister Fahey must also produce a report on the munitions dumps around the Irish coast. This report can be used at OSPAR as a platform for discussing hazardous waste of all types. The Irish Government must now prove its commitment to protection of the Irish people and the marine environment.
We need to demand answers from BNFL on the high level of technetium-99 lobster samples. A lobster sample taken in May 1997 measured an alarming 52 000 Bq/kg of Tc-99 which was then hidden within the reported average radiation levels of 18 500 Bq/kg. These concerns were raised during the OSPAR convention in July 1998 and were buried with bland assurances.
The UK Environment Minister, Mr Michael Meacher, has clearly stated that "BNFL is unable to explain the high measurement" of Tc-99. Levels of radioactive contamination from Sellafield in the Irish Sea are continually increasing. What will it take to stop the poisoning of the seas by Sellafield? How long will the health of Irish and UK people remain in the hands of BNFL?
Results from vegetable plots near Sellafield where seaweed is used as fertiliser have been published in the Scottish Environment Protection Agency report: "Radioactivity in Food and the Environment 1997". The results show spinach has been found with a staggering 8 400 Bq/kg which is almost 7 times higher than the EU intervention level following a nuclear accident.
Levels of radiation are measured in Bq/kg. The EU intervention level for food following a nuclear accident is 1 250 Bq/kg.
. (FR) During the debate I highlighted the disturbing gap between the extremely mild nature of the text on which we were required to vote and the particularly harsh reality affecting the victims of the Erika disaster, which caused such extensive damage. By rights this tragedy should have had the effect of seriously reorienting Community procedure. This was, unfortunately, not the case, and the procedure stands. It is limited to proposing the exchange of information, which is no doubt highly useful, for the period 2000-2006. On the key issues, we are still waiting.
Indeed, the victims are becoming aware that the principle of 'polluter pays' is still not truly recognised and that the compensation system set up in 1992 is extremely unsatisfactory and even, bizarrely, lets the vessel operator off scot-free.
In a six-month period, the International Oil Pollution Compensation Fund (IOPCF) has not paid out 2 million in compensation. Indeed, the IOPCF apparatus looks particularly perverse. It is a compensation system with no liability, which sets a ceiling unrelated to the extent of actual damages suffered. It is not fair that the State and local authorities should be required to a great extent to take the place of the polluter in meeting expenses. This system benefits the oil companies and, as we have just seen, makes it possible for unacceptable pressure to be put on the victims, be they workers in the affected sectors or local authorities, forced to go to court in order to have their damages recognised.
This system must be renegotiated and must be supplemented by a strict legal framework, similar to the one which the United States provided for itself long ago. This time the necessary debates and the necessary action must not be postponed. The victims of the Erika disaster want their ordeal to serve to prevent the recurrence of this sort of disaster in future. Fortunately, this House adopted the amendment confirming the principle of 'polluter pays' . This is a small step in the right direction.
Report Thors (A5-0143/2000)
Mr President, I voted for the Thors report because I feel that it is right for the European Union to intervene in the regulation of digital television. I fervently hope that the regulation of digital television and new transmission systems will take into account the fact that there always has to be competition between the public and private sectors. The public sector, public television and public telecommunications activities must always be facilitated, promoted and supported, but not excessively so, for that would result in a distortion of competition. It would be better to give pensioners a sum of money to buy a new digital television than to give money to public entities which enjoy an unfair advantage in competition with private companies.
. Major changes to European culture that will happen as a result of digital technology are welcome. However, continued good public service broadcasting is essential.
Guaranteed access to public service and public interest content will be a vital guarantor of universality. It will also be a key driver of digital take-up, extending its appeal. For public services to be universally available it is necessary to ensure that whichever digital system people may use they can be guaranteed access to the information that is essential to a well-informed society.
Public interest considerations suggest there will be a need for access to this content through all major delivery platforms, whatever access regime is finally decided upon. "Must access" rules will be needed to ensure universal availability to public service content on other major distribution systems, and to memory in receivers where that forms a significant gateway. "Due prominence" rules will ensure that public service content and channels can be easily found on proprietary electronic programme guides.
Digital TV is the only convergent technology without basic interoperability. Regulatory measures will be required to promote interoperability between the networks and devices that will be used to access digital TV and interactive services. Interoperability can be achieved through declaration and licensing of those key standards, interfaces and authoring tools necessary to reach the end user. This will promote interoperability without undermining innovation. Third parties will need access to this information at the same time as the gateway owners' own services.
It is important to get the right balance between the EU and Member State levels. It is right that the regulatory framework for infrastructure should be established at EU level and implemented nationally. National regulatory authorities will need the freedom to apply infrastructure regulation according to specific national circumstances, but be ready to justify this at the EU level. Content issues will affect infrastructure regulation. Where this occurs, the Member State should be free to set its own priorities.
As we are already in a world of television without frontiers, it is important in the context of Ireland that public service broadcasting, both North and South, recognises all the cultural divisions that have agreed to parity of esteem under the Good Friday agreement, which had such a strong democratic mandate.
Report Van Velzen (A5-0145/2000)
The Finnish delegation of the PPE-DE Group voted in favour of Mr van Velzen' s report and supports him with regard to its content, although it contains one point that we cannot accept, and that concerns the distribution of the UMTS spectrum via auction, which should not be regulated at Community level, as he proposes. Arguments can be presented in favour of both spectrum auctions and so-called beauty contests. The fact is that the astronomical prices that result from spectrum auctions always end up with consumers having to foot the bill. Beauty contests are, in many respects, more consumer-oriented and more of an alternative that supports the freeing up of the market. On all the other points Mr van Velzen has our full support.
Mr President, although I voted for the van Veltzen report, I feel that it is a communication on electronic communications that actually communicates very little. I have read it with great care and it appears to be written in genuine 'Brussels Spout' for the officialese is extremely difficult to understand.
While we are on the subject, I would like to inform you that my mother, who is 85 years old, is still walking round Rome without a mobile phone, which is one of the issues covered by this resolution.
In addition to regulating the market, the European Union must facilitate access to these forms of communication for the elderly and the less well-off, but especially for elderly people who live on their own. Even mobile phones and progress can serve to take away some of the loneliness from the lives of elderly people. I hope that this will happen.
. (FR) I voted against this text which does no more than set the stage for a new round of deregulation in the telecommunications sector, without the least consideration for public services or the services of general economic interest even though they are provided for in the Treaty of Amsterdam.
In the absence of any framework directive to protect these public services which are essential to regional planning and to citizens' equal access to these services, I reject any further liberalisation.
Moreover, the reports drawn up within Parliament on the implementation of opening the telecommunications sector up to competition revealed that, in virtually all countries, even the meagre, restricted universal telecommunications service could not be guaranteed. At the same time, the profits of major multinationals in the telecommunications sector are soaring, while subscriptions and local communications are becoming an increasing drain on the budgets of the poorest individuals.
The report does not introduce cheap and simple access, guaranteed to everybody, wherever they are, to Internet services as part of the provision of a universal service, thus showing that we are light years away from what a modern public service ought to be, in the age of the e-economy.
It is high time, however, that we put this fine European idea into practice. In pursuing the interests of untrammelled competition, the European Parliament does itself no credit.
That concludes the explanations of vote.
Question Time (Commission)
The next item is Question Time (B5-0487/2000). We will examine questions to the Commission.
Mr President, I raised this point of order last month and I now have to raise it again. Each of the questions is dated, presumably with the date when they were submitted, yet they are completely out of order. The first was submitted on 16 May, the second on 4 May, the third on 24 May, the fourth on 11 May and the fifth on 24 May. Is there any rule regulating how they are put in order, or some secret method of getting your question to the top of the list?
Mr Purvis, the President of this Parliament and, by delegation, her office, are responsible for the order of questions. In any event, we are in contact with them and I hope that, in writing, or next month orally, I will be able to reply in full to your question. It falls within the competence of the Presidency of Parliament.
First Part
Question No 29 by (H-0452/00):
Subject: Political intervention in Georgia's problems Georgia, the newly independent state, is encountering serious difficulties in consolidating democracy and raising its citizens' standards of living.
Its attempts are being hindered by the problem of the breakaway of South Ossetia and Abkhazia and the wave of refugees mainly taken in by Abkhazia.
In its resolutions, Parliament has condemned this situation and has asked the Commission and the Council to support the Council of Europe' s initiative to set up confidence-building measures in the area.
Does the Commission have any strategy for this sensitive region? Does it intend to operate a policy designed to safeguard peace and security in the region?
The Commission's first priority is to encourage Georgia and its neighbours Armenia and Azerbaijan to work towards peaceful settlement of the conflicts in the region. We also believe that Georgia will not reap the full dividends of peace without greater efforts to improve public finances, reinforce its democratic institutions and the rule of law and fight corruption. In future our support will be specifically targeted on these structural objectives. Since independence the European Community has provided aid and assistance to Georgia of more than EUR 300 million in grants alone. The Commission's strategy is set out in detail in the communication on relations with the south Caucasian states of 6 June 1999 which was endorsed by the General Affairs Council in June 1999. The work of the Community complements that of the UN, the OSCE and the Council of Europe.
Commissioner, I should like to thank you for your reply on behalf of my fellow member, Mrs Kratsa-Tsagaropoulou, and put the following question to you: can you cite a few specific measures and actions which you have taken for the refugees? I remember from my time as chairman of the representation for relations with Transcaucasia that we had thousands of refugees from Abkhazia who were kept in wretched conditions in Tiflida. Now these refugees have been joined by more refugees from the crisis in Chechnya. Have you, the Commission, done anything? What you say about structural sectors and encouragement to improve the rule of law in Georgia is all well and good, but what is being done about the refugees? As I am sure you understand, this problem is seriously hampering the political situation in Georgia.
I very much agree that the refugee issue is a burning problem. This is true for the whole region and one of the main ideas of the Commission through ECHO, working very closely with UNHCR, is precisely to make sure that our approach covers all the different aspects in the region, not to focus on just one activity but to try to broaden the scope. We are one of the main contributors to the work concerning refugees in the whole region. When I visited the area neighbouring Chechnya a few months ago the issue of the total number of people moving around was exactly one of the problems we brought up afterwards with UNHCR, and we are in constant contact with UNHCR on this. Also the International Organization for Migration is involved with our support.
People are greatly concerned at what they hear about the present situation in Georgia. Democratic rights, employment rights, religious rights are all under very severe pressure. I welcome what he has said and the amount of money that has been given through the EU to Georgia but surely the situation as referred to by the previous speaker of the refugees is one very serious problem indeed. Is there nothing more that he and this Union can do to help this new state?
Basically I will have to repeat what I have just said. Humanitarian activity is in many ways easier for us to organise, and this covers the first part of the problem. Where things really get difficult is when it comes to creating lasting structural changes and this is where the effort, as I mentioned in my first reply, will be concentrated - on what I would call governance issues. This is something that necessitates a close political dialogue with society, and that is the long-term perspective that we are working towards in Georgia.
Question No 30 by (H-0437/00):
Subject: Withdrawal of Cuba's application to sign up to the new EU-ACP agreement Cuba's recent withdrawal of its application to become party to the new convention between the European Union and the ACP countries, which will be signed in Fiji in June this year, indicates a considerable change of attitude on the part of the Cuban authorities.
How does the Commission view this withdrawal and how does it intend to handle relations between Cuba and the Union in the light of the new situation?
Does the Commission consider that Cuba can maintain its observer status under the new agreement?
Would the Commission have been in favour of Cuba's signing up to the convention?
Through a verbal note dated 2 May 2000 addressed to the President of the EU/ACP Council of Ministers, Cuba communicated its unilateral decision to withdraw its application to be a signatory to the new ACP/EU Partnership Agreement. Furthermore, on 20 April 2000 Cuba also unilaterally cancelled a European Union troika to Cuba that was to take place at the end of April and could have provided a useful opportunity for dialogue.
As is clearly stated in the common position of the European Union on Cuba, Europe's policy towards Cuba gives priority to a constructive dialogue. Cuba's decision to withdraw arrived at a time when discussions within the Commission and at Council level on its application had not yet been concluded. Therefore, neither the Commission nor the Council took a decision on the desirability of Cuba signing the new ACP/EU Partnership Agreement.
The European Union's future relations with Cuba will continue to be guided, as in the past, by the common position. The European Union aims at promoting pluralist democracy and respect for human rights, as well as assisting Cuba's integration into the world economy and contributing to the improvement of the living standards of the Cuban people. Regarding Cuba's future status relating to the new ACP/EU Agreement, the Commission would like to mention that Cuba's application for observer status referred to and was granted only with respect to the negotiations for a post-Lomé Agreement which have now been completed.
Thank you, Commissioner, for your reply, which is rather diplomatic and does not fundamentally answer my question.
It is often said that in politics what is not possible is false. We all know the Member States' common position with regard to Cuba; we all know that Cuba is not associated to the European Union by means of an institutional agreement. Let us get to the point. Please tell me, as far as the Commission' s responsibilities are concerned, what budgetary allocations, and for what projects, is the Commission considering in relation to Cuba in this 2000 budget, and what are the estimates for cooperation presented by the Commission in its preliminary draft for 2001.
Is it legal or not for Cuba to continue to be an observer, not in the negotiation, but in the future agreement which will enter into force when it is ratified by the Member States? Could Cuba obtain, in this new agreement, the observer status which it has had during the negotiations?
I certainly did not try to reply in a diplomatic fashion, but in a clear fashion. I can relate to the question concerning the money and the kind of activity we foresee taking place in Cuba. Generally speaking, we are expecting the level of funding to continue more or less as it is, which means that the actual annual spending is expected to be around EUR 20 million.
Until now, about half of that has been ECHO-funded activities in the form of budget support in kind for the health sector in Cuba. There is no humanitarian crisis in Cuba as a basis for carrying out ongoing ECHO activity, which is the reason why we are planning to phase out the humanitarian assistance as such and at the same time enlarge the activities that relate more directly to transformation processes in Cuban society. This we have announced and we are in the process of identifying more relevant activities than those that have been carried out so far by ECHO. However, this year we are taking care to create some bridging financing in order to facilitate a gradual shift from one activity to another.
On the issue of Cuba becoming an observer to the convention in general, this is not foreseen, and in any case, Cuba has to make up its own mind what kind of relations it would like to try to establish. It is not our decision, and we have not been involved in any decision-making concerning what Cuba wants to do. This decision has been entirely their own. When I stress this, it is not a diplomatic way of covering myself, it is simply the way it is.
Question No 31 by (H-0482/00):
Subject: Withdrawal of Cuba's application to sign up to the new EU-ACP agreement Cuba's recent withdrawal of its application to become party to the new convention between the European Union and the ACP countries, which will be signed in Fiji in June this year, indicates a considerable change of attitude on the part of the Cuban authorities.
How does the Commission view this withdrawal and how does it intend to handle relations between Cuba and the Union in the light of the new situation?
Does the Commission consider that Cuba can maintain its observer status under the new agreement?
Would the Commission have been in favour of Cuba's signing up to the convention?
I am pleased to note that the honourable Member values the initiative, announced by the Commission in its report of the 14 March, whereby an analysis is to be carried out of the way in which the new partnership agreement between the ACP countries and the European Union is affecting the regions on the very periphery of the Union. I can confirm that the Commission is in the process of preparing to implement this analysis. The results of the analysis should be available round about the middle of 2001.
Thank you very much, Commissioner, for your reply to the question of my colleague, Mr Fruteau, who has asked me to convey his apologies, since he is unable to get to Strasbourg until tonight as a result of force majeure.
I am also very grateful for your reply myself. I note that we share the Commission' s concern about the fact that an agreement between the ACP countries and the European Union, which is so positive for other reasons, nevertheless has an impact in those outermost regions which have similar production and are geographically close to the ACP countries.
Having seen that the Commission is concerned about this and having received a very satisfactory response, does the Commission nevertheless intend to implement any measure to lessen the impact of this presumably negative effect before the final date indicated? Does it intend to implement any urgent measure?
The analysis is expected to be fully completed in a year from now. It is not clear from the outset that the new EU/ACP Agreement will have an adverse impact. There also elements in it that are for the benefit of these outer peripheral regions, but it is true that they are in a sense caught in between two regimes. We will follow this very closely. As things stand, we do not have a basis for specifying what measures we would decide upon, but we are following this issue closely.
Commissioner, the Commission will have to present the European Council in Feira with a report on the development of a statute for the outermost regions, in accordance with Article 299(2) of the Treaty of Amsterdam.
In the Commission report of 14 March this year, (COM(2000) 147), the Commission refers specifically to the development of some kind of cooperation system between the outermost regions and the ACP countries. Specifically, the Spanish and Portuguese outermost regions of the Canaries, the Azores and Madeira are close to the archipelago of Cape Verde, and they all belong to the same geographical area, Macaronesia.
My question to Commissioner Nielson is whether the report or the Commission' s proposals to the European Council at Feira consider the possibility of implementing some kind of programme which integrates the action of the outermost regions in relation to this region of Cape Verde, by means of Interreg III for example.
One of the benefits under the new agreement for the peripheral regions is that they will have better access to the ACP markets. So, in a sense the relationship and regional relations between neighbours will be able to work both ways. We want to have a thorough analysis of the situation before we come up with specific proposals.
Question No 32 by (H-0444/00):
Subject: Concerted efforts in industrial restructuring process Globalisation of the economy is accelerating the structural transformation of European industry which is necessary to cope with the changes in competitive conditions. In some cases, however - e.g. Renault's actions in Belgium and, most recently, the conduct of ABB Alstoms Powers - it is clear that restructuring takes place with no regard for workers' fundamental right to influence decisions. This indicates not only that there are shortcomings with the common rules on information and consultation of workers but also that the European Union has a poor strategy for forestalling and handling the consequences of industrial restructuring.
In the light of the Gyllenhammar report, what are the Commission's views on establishing a code of conduct for managing industrial restructuring and setting up a European Observatory on Industrial Change, in line with the proposal by the European Metalworkers' Federation?
Mr President, the Gyllenhammer report on industrial restructuring makes two separate proposals: the first concerns action by companies with over one thousand employees, which can voluntarily draft a basic report at regular intervals on how they intend to restructure, and the second concerns the European Observatory on Industrial Change.
As far as the first proposal is concerned, we are already in contact with the Federation of European Employers, so that we can promote this plan within the framework of the social agenda in all companies at European level.
As far as the Observatory is concerned, the Commission has understood and stresses the importance of the Observatory, especially at a time of constant mergers and structural change in whole sectors of the economy. This issue has already been included in the social dialogue and we are awaiting the common position of the social partners on 15 June. I must point out that the Commission' s approach is not to proceed with yet another new structure, yet another new centre or institute, but to set up a section within the framework of existing structures, such as Dublin, Bilbao or Seville, which will deal with industrial restructuring.
Finally, as regards mergers and acquisitions, which generally create problems and huge job losses, we have already been in written and verbal contact with Mr Monti, the Commissioner responsible, and the Directorate-General responsible, so that the Commission can monitor application of the legislation for the Workers' Committee to the maximum and can check if all the provisions of the law have been complied with before mergers take place and major decisions are taken.
As you know, competition legislation in particular does not take account of these repercussions, which are unquantifiable, but we are making an effort and the Commission has been at the disposal of employees and employers alike, so that the best possible preparations can be made and we do not have thousands of people on the streets with no provision made for them.
I want to thank the Commissioner for her answer. Restructuring must not be prevented. Industrial restructuring is necessary, but developments in Europe in recent years have revealed a number of examples of restructuring' s having been carried out badly by companies, for example Michelin, ABB, Rover etc.
The Gyllenhammar report makes the very point that restructuring is needed and that we have to find a framework to enable us to handle it properly in the future. The Gyllenhammar report has now been around for a couple of years. It puts forward one or two concrete proposals, for example for a supervisory centre and for a special responsibility on the part of the major companies to provide information in time. I wonder in what way the Commission is going to make use of the proposals made in the Gyllenhammar report a couple of years ago. How, very precisely, are you going to make use of these in the dialogue with employers and employees?
Mr President, of course the Gyllenhammer report is both known and of use to the Commission; that is our aim within the framework of the social agenda. Allow me to say first of all, in connection with one of the basic aspects of the report concerning companies operating with over one thousand employees, that it is not easy for the Commission to communicate directly with industries and companies throughout Europe. These are matters governed by subsidiarity, matters for national federations of employers, which is why the dialogue is taking such a long time.
I think that we will be able to use some of the more important aspects of the Gyllenhammer report within the framework of the social agenda. However, I must stress, Mrs Andersson, that these measures mainly concern preparing workers or companies for major structural changes so that we can avoid job losses and major social problems. The Commission' s main task is to complete and apply the strategy for employment, the aim of which is to channel all these human resources into new jobs. In other words, how we intend to address structural unemployment and how the people hit by the impact of industrial restructuring can find new jobs in the new sectors being created which, as you know, are mainly services and the information society.
Question No 33 by (H-0473/00):
Subject: New agenda for social policy The European Commission has announced its intention to bring forward in June a new social policy for the new economy which takes globalisation into account.
Will the Commission outline the main elements of that policy, and will that policy include any new measures aimed at tackling poverty and the issue of homelessness in the Community?
Second part
Questions to Mr Busquin
Mr President, I must say in reply to Mr Crowley, as he will have heard umpteen times before, that housing policy and policies to combat homelessness are purely national issues. However, having been given a specific remit at Lisbon, the Commission is drawing up a social agenda which endeavours to take an overall approach to the problem. Social exclusion is a particularly complicated problem which cannot be addressed through education, health or social security policy or through employment strategies.
However, we should point out that, in the housing policy sector, any endeavour on the part of the European Commission comes, it must be said, as added value to action taken by national governments. Thus, in view of forthcoming preparations for the social exclusion programme and the social agenda, the Commission has already funded pre-preparatory action, especially in the sectors which interest you, the homeless living in railway stations, homes for the elderly, a new social housing policy and social housing. Each of these plans has been drafted by non-governmental organisations and cover all the Member States.
Our aim with the new social exclusion programme, which is orientated towards political collaboration between non-governmental organisations or between local governments, is to implement joint innovative programmes and joint studies and draw up statistics, analyses and proposals for policies which will help the Member States to learn from one another and apply more integrated policies.
I wish to thank the Commissioner for her response. However, since the Delors White Paper on social exclusion, since Commissioner Flynn, your predecessor in the present job, we have had studies, theses, information and strategies coming out of our ears on how to tackle the problem. I agree with you, with regard to the proposals laid down in the Lisbon Summit, that maybe now is the time for you and us in Parliament to be innovative ourselves to catch the Member States on the back foot and to present them with an imaginative and innovative plan to tackle social exclusion, because we have achieved the big picture. We have achieved huge growth in employment and economic terms; we have looked at new innovative ways of creating jobs, of educating people and so on and yet still 20% of our population in Europe are lagging way behind and do not have the opportunity of benefiting from that growing economy or of having any quality of life. Maybe we could be innovative. Commissioner, you have us as your partners to drive that forward.
I agree. It was noted at Lisbon that a large section of the population of Europe, 18% to be exact, lives below the poverty line, with housing and myriad other problems. Obviously, and I repeat, the housing problem is a complicated issue, it differs from one Member State to another and it depends on numerous parameters, from the employment rate to the land development policy in individual Member States and from the organised social system to social benefits; it is not therefore an issue which can be addressed by national polices.
The European Commission can play an important role here, as you said, by making innovative efforts, by supporting innovative polices and by helping the Member States to learn from each other' s experience. And that is what we intend to do in the exclusion programme, which we hope will be implemented mainly by non-governmental organisations which already have a great deal of experience in this sector and have a decisive contribution to make.
I certainly accept that there is a place for social policy in these more extreme situations. However, there is a risk of taking it too far. Would the Commissioner not agree that the most important thing for the European economy, in order to provide the social benefits that we would all like to have, is for it to be allowed to develop without millstones round its neck of excessive social commitments and problems? If we are to compete in the global economy, as this question asks, there should be a measured level of social support and policy and not an extreme binding of our businesses and our economies by social requirements.
Clearly, the European Commission has stated its position on the need for a balance between competition and social cohesion. However, I should like to remind you that in countries with a very high growth rate and a highly competitive environment, such as the United States of America, or in countries in Europe such as Great Britain, there are also high levels of poverty, a significant number of excluded people and acute social problems. Obviously, therefore, competitiveness alone or development alone cannot solve social problems, which are particularly complicated, given that the weakest in society cannot always reap the rewards of economic development. This is why we need a social policy in order to redistribute wealth and allow the weakest sections of society to integrate. And that is what we are constantly trying to achieve: maintaining social cohesion with no loss of competitiveness.
Question No 34 by (H-0507/00):
Subject: Implementation of the Fifth Framework Programme On 11 October last year, Commissioners Schreyer and Busquin promised in separate letters to provide regular information to the European Parliament on the implementation of the Fifth Framework Programme. This was a welcome step. However, only one further item of correspondence has been received.
On a related subject, provision has been made for a mid term review of the Fifth Framework Programme. However, if this review is not undertaken by the end of 2000, it will lose much of its value.
Could the Commission reaffirm its commitment to provide information on the implementation of the Fifth Framework Programme? Does the Commission believe it is still worthwhile completing outstanding projects from the Third and Fourth Framework Programmes? Could the Commission say when it is likely to produce a mid-term review of the Fifth Framework programme?
Questions to Mr Liikanen
In accordance with the undertakings made in the letters from my fellow Commissioners, Mrs Schreyer, Mr Liikanen and myself last October, the Commission plans to continue to inform Parliament on a regular basis regarding the implementation of the Fifth Framework Programme and of its budget, as it has already done on several occasions, in October and December 1999 and then in January and April 2000.
The Commission confirms that, pursuant to contractual arrangements, all outstanding projects from the Third and Fourth Framework Programmes must be completed properly. The Commission shall, furthermore, ensure that these projects produce the best results possible and thereby fulfil the scientific and technological expectations for which the Community funding was granted.
As regards the mid-term review of the Fifth Framework Programme, the Commission will adhere strictly to the terms of Article 6 of the decision on the programme. The Commission plans to present a mid-term appreciation of the framework programme and its progress this autumn. I believe this is what Mrs Gill would like to see.
Indeed, the Commission will take into account the results of this mid-term review of the fifth programme, as well as the results of the independent assessment of the last five years, in formulating the strategic guidelines for the future, i.e. for the preparation of the sixth programme.
I should like to thank the Commissioner for that answer because I share his view that Parliament should be involved in the evaluation of problems relating to any execution of the Fifth Framework Programme or any previous programme as well.
We need to have a framework for the future as to how we operate because I am concerned about the financial burden of the previous framework programmes. Whilst I accept the need for the continuation of the Fourth Framework Programme, I find it a bit odd that six years later we are still dealing with payments that need to be settled for the Third Framework Programme. Has the Commission given thought to a policy of cancelling all commitments after two or three years if they have not paid? I know from my Committee on Budgets role that Commissioner Patten has been pursuing various methods of removing some of the huge backlog of outstanding payments within the field of external relations. Does the Commission believe that these policies could be applied to the research budget?
Finally, how does the Commission propose to improve the implementation of the research budget in the forthcoming Sixth Framework Programme?
. (FR) I understand Mrs Gill' s concern and I share her feeling that the Third Framework Programme should no longer be impacting on the budget at this stage.
That being said, even if the amounts in question are minimal, they are still covered under contractual liability.
Furthermore, procedures have been revised since the Fourth Framework Programme. At the time, we were bound by the procedures legally adopted for the Third and Fourth Framework Programmes. The Fifth Framework Programme quite rightly took some of the previous difficulties into account. Nonetheless, previous legal undertakings must be respected, even though, I believe, quite negligible sums are involved, at least for the Third Framework Programme.
Indeed, as far as the Sixth Framework Programme is concerned, we shall be having a discussion about the matter of procedures. Following discussions with Mr Liikanen, we believe that these matters of procedure must be reviewed in the light of previous experience. The Fifth Framework Programme has, I believe, already solved the problem of procedure on the point you raise.
Question No 35 by (H-0445/00):
Subject: Export refunds Having noted the answer to my previous question (H-0280/00), that 'the Commission simply proposes to adapt the calculation system used in order to take into account the price differences on the world market and in the Community for the cereals used as raw materials in relation to Export Refunds, does the Commission agree that the proposals to change the methodology for calculating the level of export refund rates affecting spirit drinks producers should be accompanied by a detailed explanation as to how this is to be achieved along with supporting justification?
Does the Commission agree that it is essential that this information be made available to the Community' s spirits drinks industry, giving them time to respond before any decisions are taken at Commission Management Committee level?
Does the Commission acknowledge that a change in methodology might be used as a cloak for bringing about a substantial reduction in the level of refund rates and that such a reduction would be unreasonable unless accompanied by a detailed justification of the rate reduction achieved by a change in methodology?
First of all, the background for problems in the export fund is budgetary. We have had the decisions for Agenda 2000 since Berlin 1999. It has meant tighter constraints and ceilings for budgetary spending and for that reason an adaptation has been necessary.
On 20 March, the Agriculture Council endorsed the Commission's approach on specific measures for savings in export funds for foodstuffs. These specific measures are designed to replace the across-the-board cuts currently in place. The Council asked the Commission to take into consideration the observations made by Member States during the debate on this approach. These observations also covered the question of spirits. As far as spirits are concerned, no withdrawal from the list of goods eligible for refunds is foreseen. The Commission's proposal provides for adaptations of the current method used to calculate the price differences between the EU and the world market in cereals used in processing spirits. The intention is to continue to promote the consumption of EU cereals as laid down in Protocol 19 to the UK Accession Act.
According to the procedure decided by the Council, the detailed proposal and the best way of adapting this calculation method will now be discussed in the management committees with the Member States.
In the course of this discussion the Commission will supply detailed information justifying its approach. As far as informing the industry is concerned, details of the new calculations have already been forwarded to them. In fact there was a meeting with representatives of industry and Member States today when specific measures were examined. Unfortunately, I do not yet have a report from the meeting.
Acknowledging the general objective of budget savings, the Commission proposal will indeed reduce the refunds for spirits as was clearly indicated to the Council. The Commission will closely follow the situation of the markets, the development of exports and the repercussions on industrial competitiveness and will consider any necessary adaptation of policy.
I am grateful to Commissioner Liikanen for a characteristically thorough answer to each of the points which I raised in my question. I am grateful for the assurances about communication with the industry as well as with governments. That is very important.
I should like to underline, however, that although this is an issue about the spirits industry in the Community as a whole, the fact is, as we all know, that by far the major exporter is the Scotch whisky industry. Commissioner Liikanen will be well aware that production, particularly of malt whisky, for export is concentrated in the peripheral parts of Scotland: in the islands and in the glens of Strathspey and in other remote parts. These parts are suffering very heavily for a variety of reasons, agriculturally and in other ways at the moment. I do not suppose that it is the intention of the Commission to make life impossible in these places but a combination of measures might well have that effect by accident. I ask him to direct his attention to that.
We are very well aware that whisky is a very important product in some areas of Scotland. I will pay attention to the issues which were raised by the honourable Member.
Question No 36 by (H-0448/00):
Subject: Prospects for creating incentives for developing gas-fuelled cars The new rules on motor vehicle exhaust gases come into force in 2006, covering hydrocarbons including methane. Gas-fuelled cars emit lower levels of most hydrocarbons, but more methane. Methane emissions from gas-fuelled cars are negligible compared with the reduction in CO2 emissions achieved by replacing petrol with natural gas (or biogas), but gas-fuelled cars will not meet the new requirements.
Does the Commission consider it appropriate to grant derogations from the rules already adopted on exhaust gases so that gas-fuelled light vehicles may continue to be sold after 2006, or does it take the view that new rules should be introduced that are adapted so that gas-fuelled cars have no greater difficulty than petrol-fuelled cars in satisfying the exhaust gas requirements (whilst of course not emitting greater quantities of the regulated substances than petrol-fuelled cars, e.g. along the lines of a principle similar to the EEV levels for heavy vehicles)?
The potential of gas vehicles to emit a lower level of regulated pollutants than petrol diesel vehicles is well known. However, gas vehicles emit high levels of methane. Emissions of methane cannot be ignored in the context of the EU's climate change policy. Because of their methane emissions, gas fuelled passenger cars or light commercial vehicles seem today to have difficulty achieving 2006 emission limits for total hydrocarbons - that is methane plus non-methane hydrocarbons. Further technical developments in catalytic reduction of methane may be possible but the efficiency and cost of such catalysts are not fully known.
Derogations are not provided for in the European system for type approval. So in this respect the Commission would agree that further technical evaluation should be carried out to determine if an amendment to the 2006 total hydrocarbons limit is necessary, to split it into methane and non-methane components for gas vehicles. The Commission is presently studying the possible enhanced environmentally-friendly vehicle requirement for light duty vehicles to address traditional pollutants and perhaps also global warming potential. Like heavy duty vehicles the EEV concept aims at being both technology- and fuel-neutral to encourage best available technology wherever possible.
I should like to thank the Commission for its answer. The problem with this issue is that it is difficult to develop new types of alternative fuels and vehicles because we have already built ourselves into a traditional system based on petrol-driven engines.
At the same time, there are developments under way involving vehicles and also filling stations. There are also a number of quite well-developed networks. The main advantage here is that the cars can be run on both petrol and biogas.
However, the fact that methane emissions are over the limit threatens to put a stop to the project and, in that way, to technical development. My question to the Commission is: How can we promote further development and help those who are still trying to invent new systems to progress a little further along the road, instead of stopping them in their tracks and concentrating on possible methane emissions to the exclusion of everything else?
- Thank you for the question. This issue is very technical in character and I am ready to raise this in the Commission and in the technical discussions with the motor vehicles emission group, where we can determine the appropriate course of action in this area. I will be happy to inform the honourable Member of the outcome at a later date.
Question No 37 by (H-0467/00):
Subject: Release of financial resources for implementation of the Europe initiative The Commission's initiative for an information society for all, eEurope, is very ambitious. It is tremendously important that vigorous efforts be made to take Europe into the information society. Reducing inequality in terms of the use of modern technology is most probably this project's most important aim. But it would seem rather difficult to implement such an ambitious project as eEurope if it is not allocated its own financial resources.
Will the Commission propose that financial resources be released for implementation of the eEurope initiative?
Mr President, first I want to express my gratitude for this question. I have today been able to witness a discussion about eEurope which is really one of the top initiatives of the Commission at the moment. The question of how much Community funding we can channel into this programme was discussed in preparing the draft action plan which was presented to the Council and Parliament two weeks ago. So far we have decided that the Commission will try to reallocate existing funds as far as possible to e-Europe priorities.
For my part, that includes particularly the Fifth Framework Programme for Research and Development, especially information science and technology programmes and TED/Telecom. They are particular actions which specifically try to strengthen the networks between research centres and regions in Europe which we want to finance from the research budget. On the other hand, with the Commissioner responsible for structural funds we have drawn the attention of the Member Countries and the regions to the fact that information projects should be given high priority in those areas. I wrote a letter with Mr Barnier to all regions of Europe on that issue. We emphasised that in the knowledge-based society, investments in the infrastructure of eEurope are totally essential to guarantee the growth of jobs and also to have more efficient policies of cohesion because the digital economy information society means the death of distance. So if the infrastructure is there, the importance of distance will be less.
Outside this issue, it is very much a question of the Member States. What we want to do there is to agree at the European level on the objectives, in particular how to connect schools, how to increase the literacy of young people because the Internet comes to homes through children. There the question is how to make this essential issue a priority for the Member States. We are trying to combine efforts at the European level and the national level so that they will reinforce each other and so that Europe can really become a fully competitive information society and, at the same time, an information society which includes everyone.
I would thank the Commissioner for his answer. I am delighted with this, and my feeling is that we think the same way on this question, which was framed before we had seen the preliminary budget. I agree that the Commission' s draft budget provides openings which might make that document particularly interesting.
There are a number of areas I should like to draw attention to, in addition to those of regional, research and development policy, etc that the Commissioner himself mentioned. One important area is that of educational initiatives, and it is perhaps especially important to prepare for the enlargement of the Union towards the East. This is an incredibly important question when it comes to creating solidarity in Europe, not only among the present Member States but also among the candidate States, which are otherwise at great risk of falling behind in this context. There is also, of course, the risk of rifts of this kind opening up within the European Union.
Where Parliament is concerned, we have used our Budget guidelines in order very clearly to designate this area as being one of high priority. For this reason, I should like quite simply to put this question to the Commissioner: could we set up a very specific dialogue between the Commission and Parliament so as to try to come up with these resources no later than in next year' s budget?
Where the candidate States are concerned, I was delighted, a few weeks ago in Warsaw, to be able to participate in a major conference on the information society in which all the candidate States also took part and in which there was a great demand for cooperation between the EU and the candidate States.
We decided at that conference that we must try to adjust the Union' s action plan to the candidate States, too, and try to accumulate experience with a view to combating the threat of discrepancies arising between different countries.
I am very pleased to have the opportunity to participate in discussions with Parliament with a view to strengthening the basis of the Union' s action plan. I really do believe that this is a major priority for us now, and time flies. We need to act quickly in order to be able to create a special European information society, broadly based in the sense of including everyone and excluding no one.
Commissioner, you said in your answer to Mr Färm that the Member States have a great responsibility in the implementation process with regard to eEurope. The only problem they have, however, is not financing and its rechannelling, but the fact that national authorities as well need to be altogether more active in the implementation of the eEurope initiative. You said today, when dealing with Mr van Velzen' s report, that subscriber line differentiation is, in your opinion, a very important part of the eEurope initiative. Now, however, the telecommunications regulatory bodies in the British Isles, at least, have had huge problems establishing competition in local networks, although last Thursday we received a slightly more positive message from them. How, then, does the Commission intend to persuade national regulatory authorities, too, to take a more active role and intervene in the market if they need to?
Mr President, Ms Kauppi is right when she says that subscriber line differentiation is a very important issue. Only in that way can we increase competition at the last mile, which is from the centres to people' s homes, and, ultimately, that alone will be important when Internet charges are determined.
The Commission' s view was a three-stage plan of operation. Firstly, we made a recommendation regarding a procedure to be followed in order to differentiate between subscriber lines. Secondly, using the tools of competition policy, we shall investigate abuse of a dominant position in local networks. Thirdly, we said that subscriber line differentiation will be a part of the new legislation. At present, we are putting together a package on the new legislation. The issue currently being considered is whether subscriber line differentiation could be introduced separately alongside the package and a prompt reading requested for it. It always takes time to debate a whole package of measures of this size. We could perhaps adopt a faster procedure when debating special matters. The Commission has not yet taken a decision, but serious consideration is being given to such a procedure.
Mr President, Commissioner, the auctions held in Great Britain have given the national coffers an enormous boost. Do you think it would be possible to draw up a voluntary agreement, in conjunction with the Economics and Finance Council, with a view to agreeing a form of words covering both auctions and beauty contests, and then in future, spend a certain amount of the proceeds on the e-commerce sector? I have in mind a voluntary agreement, according to which 30% or 50% of the funds would be used for research, training and further education, and for new infrastructure. I believe that in view of the fact that in Great Britain, the proceeds were approximately ten times higher than expected, people are now willing to think again about this revenue. I believe now would be an opportune moment for the Commission to put forward proposals.
I would like to thank Mr Rübig for a very interesting idea, but I have followed the debate in those countries which have been going for auctions. I have had the feeling that they already have very many ideas on how to spend the money. The possibility of a solution at European level as to how this particular part of finance should be used, when only some countries are going for auctions, while others are using beauty contests, may be very difficult.
The issue of auctions will be carefully monitored. We will monitor carefully in the context of the existing directives how the purpose of transparency, economic efficiency and affordability will be applied. I am sure we will come back to this issue later.
Question No 38 by (H-0477/00):
Subject: Defence industries Given the importance of the defence industries as a driving force for technological research and job creation, particularly in SMUs, would the Commission indicate what action it has taken to follow up its previous communication on the future of the European Defence Industry and whether it will be publishing a new communication?
I want to thank Mr Titley for a question which is high on the preparatory agenda in the Commission at the moment. We recognise that the competitiveness of the European defence industry is vital to our political and economic interests and also an additional element in the credibility of the European security and defence policy. In addition, we must remember that the defence industry acts as a catalyst for growth and innovation in other industries, ranging from the high-tech, such as aerospace and information technology, to the more traditional industries, such as steel and shipbuilding. The Commission's task is to promote the defence industry's competitiveness through exercising its competencies for policies such as the single market and external trade.
In December 1997, the Commission launched its work in this field by adopting a communication entitled "Implementing European strategy in the field of defence-related industries". This document presented a 14-point action plan and at the same time encouraged the Council to adopt a common position on a European armaments policy. However, we have not so far been able to make as much progress in implementing this strategy as we had hoped. That is why at the moment the Commission is reflecting on how to revitalise this process in order to identify the immediate priorities for the Commission action to match the recent political and industrial progress. This will allow us to assess the merits of a follow-up communication, refining and updating the earlier plan in order to take account of new subjects in the light of the recent changes and at the same time to accelerate some key measures presented in the 1997 paper. I went through this 14-point action plan and I can really say that many of them are as typical today as they were in 1997. Moreover, a number of important topics that were addressed only partially or not at all in the early action plan now deserve more attention. These include security of supply, the offset practices in defence sales and also the treatment of intellectual property rights.
I thank the Commissioner for his reply. In the last Commission this was a priority, it was an agenda being driven forward by Commissioner Bangemann, supported by Commissioner van den Broek. Do I get the impression that this Commission has really lost interest in pursuing this initiative and that the Commission as a whole would prefer not to take this forward? It seems to me ironic, at a time when we are reconsidering our defence capacity, that we seem to have lost impetus on the restructuring of the defence industry.
In particular, is the Commission, despite its role as guardian of the Treaty, afraid to take on Member State governments over Article 296 in order to enforce the fact that many defence items should be subject to the single market? Will the Commissioner reassure me that he intends to take the initiative in this area and not run away from it?
A few months ago I launched internal discussions in the Commission amongst the commissioners who have competence in this field, from the external sector to internal markets. We are analysing what points of the action plan it is most important to tackle soon. I hope that come the autumn we will be ready to report on what particular actions we are going to take. This will be an important issue, and I agree with the honourable Member that after the recent changes, especially in the Helsinki Summit, these issues are even more important today.
Secondly, the political atmosphere in Europe is such that they do not actually create contradictory positions between the Member States.
Thirdly, the consultation which has taken place - and continues to take place - in the industry also reinforces the understanding that we need to use normal internal market instruments where possible. That can create more competition, cut costs, make European companies more competitive and, at the same time, save defence budgets.
Since the time allocated to Questions to Commissioner Liikanen has elapsed, Questions Nos 39, 40 and 41 will be replied to in writing.
Questions to Mrs Reding
Question No 42 by (H-0438/00):
Subject: Legal basis for sport The European Union does not have competence in the sphere of sport because it is not included in the Treaty.
Can the Commission supply information about the negotiations for the inclusion of an article or a protocol in the Treaty?
Without a legal basis, how can we ensure that a budget is allocated specifically to sport each year, and avoid having to use other budget lines to develop measures in the field of sport?
It must be pointed out that, to date, the matter of including sport in the Treaty establishing the European Community, at the Intergovernmental Conference, has not been raised by any Member State or by the European Commission. These are the parties with legal competence to do so, pursuant to Article 48 of the Treaty on European Union.
The Commission wishes to inform the honourable Member that, on the occasion of an informal meeting of Ministers for Sport, on 10 May in Lisbon, a number of delegations indicated that they were in favour of including sport in the Treaties establishing the European Community, while others were opposed to the idea. There is a lack of agreement between Member States, even among Sports Ministers.
Mr President, I would nonetheless like to inform you of the comments made by Mr Lionel Jospin, the French Prime Minister, when making a governmental statement on the objectives of the forthcoming French Presidency. Before the French National Assembly, he mentioned a statement which might be adopted at the European Council in Nice in order to assert the special nature and social role of sport within Community law.
Finally, the Commission has taken note of the declarations by sports organisations requesting some reference to sport in the Treaty. The Commission has also noted that these requests differ as to the nature of the precise reference, in the sports world too, and we have acknowledged the autonomy of sports federations. There is a lack of agreement.
Lacking a legal basis, it is clearly not possible to assign a specific budget line for sport. On the other hand, the Commission is aware of the role played by sports organisations on the European social scene. This is why many Community programmes are open for such organisations to take part. In my own area of activity, for example, I can tell you that the relationship between Youth and Sport will be one of the areas focussed on in the forthcoming national and European youth conferences which are being held now in Member States and which, during the French Presidency, will be held in Paris.
What is more, next year, sport will be a priority objective in the Youth Programme. I know that one of the themes adopted in the new Community Action Programme against discrimination is the elimination of obstacles due to discrimination impeding access to sport. Even without a legal basis, then, we have continued to concern ourselves with sport and to invest in sport, which is an element of society with a very important social role.
Commissioner, I believe that we all agree on the importance of sport, its specific characteristics, its social function and the many areas in which we use it in the fight against racism and xenophobia. It serves to bring people together because of the enjoyment it gives, of course, but also because of its educational role in relation to our young people.
Since we are very clear about this, both in Parliament as well as in the Commission - as the Commissioner has demonstrated on many occasions in her work in favour of sport - I would like her to continue working and convincing people so that sport may be included in one way or another in the Treaties and, thereby, we will be able to work for sport, in this Parliament and in the Commission, and we will have specific budgets for it.
Commissioner, you give a very full response. I would have liked such a response to the written question which I sent to you. Your answer simply referred me to the Commission's opinion on the IGC. It is not acceptable for a Member of Parliament to take time to write a question and then to get a response from your services which is two lines long. I can read documents. I wanted your personal view on Mrs Zabell's question about legal issues.
We have a tradition with the Treaty of Amsterdam of using protocols to protect specific characteristics. We could perhaps look at the potential of a protocol to protect the specific characteristic of sport in Europe. There are many areas now where we have legal challenges, as you rightly know, in the sport domain, particularly in the commercial sector. We could have a protocol that would allow us to give a political direction to authorities to take proper account of the specific nature and structure of sport in Europe. Would you be prepared to back such a protocol and do you see a way for us to try and protect the specific nature of sport without, as Mrs Zabell asked, having a particular legal competence?
I should like, firstly, to apologise to the honourable Member if she finds that the written answer was not full enough. I shall ensure that answers to written questions are more complete in future.
As far as the legal basis is concerned, obviously, since sport is not included as such in the Treaty, the Treaty must be interpreted rather broadly in order to find some legal basis. Let me give you a concrete example. In order to initiate a Community action in the context of the anti-doping campaign, we used inter alia the basis of texts relating to health, but there, too, the Member states, on the initiative of Sports Ministers, formed a committee to look into the best legal basis for the Commission' s anti-doping campaign.
As regards sport as a social activity, the Sports Ministers also set up a working party to investigate how they could reach agreement among themselves, because they do not necessarily always agree: there are some Member States that wish to promote sport, and others that do not wish to get involved, for reasons of subsidiarity. We set up the working party among Sports Ministers in order to reconcile these conflicting points of view, because what we all want, in the end, is to restore the credibility of sport, to prioritise the idea of fair play, to allow young people to receive training in sport and, above all, to prevent abuses such as the sale of children, and damaging their health and bodies in sport, not to mention the economic abuses. This, then, is a problem which, as you can see, we are tackling unremittingly.
Ladies and gentlemen, you have to be aware that the Member States must agree unanimously in order to introduce even a protocol, and that this is even truer in the case of an amendment to the Treaty. If you wish to achieve something, then you must lobby your own governments.
As the author is not present, Question No 43 lapses.
As they deal with the same subject, Questions Nos 44 and 45 will be taken together.
Question No 44 by (H-0504/00):
Subject: CONNECT initiative The CONNECT initiative was launched in 1999 at the European Parliament's instigation. Ninety-one of the 517 projects submitted have been co-financed by the Commission.
What is the Commission's assessment of the initiative's first year of operation?
Does the Commission consider that the CONNECT objectives and activities are sufficiently well incorporated into the new education and culture programmes?
If not, how can the discontinuation of the initiative with effect from 2002 be justified?
Question No 45 by (H-0505/00):
Subject: Future of the CONNECT initiative (education, culture and new technologies) The CONNECT initiative was launched in 1999, at the European Parliament' s instigation. Since then, 91 of the 267 projects submitted have been co-financed by the Commission. The latter has also created a CONNECT page on the Internet which is proving very useful and which gives the projects a high profile. All of this demonstrated that the Commission has worked professionally and energetically and that the CONNECT initiative is achieving the objectives which the European Parliament set for it.
These innovative pilot schemes must therefore continue to be comprehensively monitored so that the sound practices they embody and the results they achieve can be maintained and extended. How does the Commission intend to perform such monitoring in order to ensure that the excellent results achieved so far are maintained and improved?
We are not currently in a position to assess the results of the 91 projects cofinanced by the Commission, since the projects only started at the beginning of the year.
It is obvious that an assessment can only be made once some progress has been made in the projects. So please allow me a little time, until autumn, before making an initial assessment of the progress made in the projects.
The Socrates, Leonardo and Youth for Europe programmes have taken account of the objectives of the Connect initiative, i.e. stepping up liaison and synergy between the fields of education, training, culture and innovation, with the involvement of new technologies, through their joint actions. As part of these three programmes, the Commission has provided for the possibility of financing projects in the above fields in order to encourage and strengthen synergy. The Commission therefore considers it too early in the day to plan the renewal of the Connect initiative for 2002 before we have checked the results.
So, let us give it some time and let the projects develop. At the opportune moment, during autumn, we shall then consider the best plan of action in view of the experience gained. Furthermore, the implementation of joint actions in 2001 will demonstrate promoters' interest in submitting projects.
I am very grateful for your reply, Commissioner, which, furthermore, contains reasonable arguments, and I am glad to see that the decision to remove CONNECT is not irreversible.
I must tell you that we have the opportunity to renew a budget line which is very successful and viable because, with a truly modest amount of money - as you have said - almost a hundred very interesting and innovative projects are being carried out.
My supplementary question is as follows: Do you not believe that, even if only provisionally, CONNECT should be renewed as a coordination programme for the other programmes? Do you not believe that, if we remove CONNECT, it could be interpreted as a new milestone in the tendency for the issues within your competence to lose importance. I am beginning to suspect that this is what the Council intends: to see to it that all educational and cultural fields should lose importance.
Let me tell the honourable Member that I have absolutely no intention of getting rid of the essence of CONNECT. I feel the content of CONNECT is extremely important, whatever it is called. Indeed, to give you a specific example, I have just informed the French Presidency, which is planning to organise a major conference on the subject of "Learning about the history of Europe" , that there is a CONNECT project to do with learning about citizenship and European identity through history.
As you can see, it all hangs together. The French Presidency has tabled this conference, which I feel is of the utmost importance, without thinking of CONNECT directly, but it is up to us to make the connection with the projects underway, because the content is of interest and because the content also points the way to the future.
In future, if we wish to make progress, we must add the development of new technologies to our list of priorities.
Commissioner, I would like to offer a brief reminder. CONNECT saw the light of day with the 1999 budget, as a preparatory action covering 1999 to 2002. In fact, it was my baby.
I am therefore rather surprised - if your words have been translated properly - that no assessment has been carried out until now, because CONNECT should have begun and did begin, I am sure, at the beginning of 1999.
I am also sure, Commissioner, that there is currently not a single official or agent of the Commission dealing with the operation of the CONNECT programme, nor a single spokesperson for those organisations which are currently implementing projects.
I would be grateful if you could tell me how this situation can be reconciled with the reply that you have given.
Mr President, the Commission launched the CONNECT initiative in 1999 and since then, 91 of the 267 projects submitted have been cofinanced.
The Commission intends to make the most of the results and to disseminate them within the Member States. In March 2000, the Commission therefore held an initial meeting with the project coordinators, which provided practical information on the projects as well as establishing contact between the coordinators in their respective areas of operation, since this too is extremely significant for future developments.
We do not want people working individually in their own exclusive areas, we want networks to be set up between coordinators, so that there will be follow-up. We have already taken part in several European meetings organised by the coordinators to provide better guidelines for the projects. The fact is, it is all well and good to draw up the initial plan for a project but, once it is underway, it often becomes clear that it must be redirected. At that point, we redirect it if necessary, follow it up and assist in disseminating the contents of the project.
The Commission envisaged holding two other meetings in the near future in order to be able to monitor that the projects were being conducted properly, and to promote the implementation of the projects in national educational and cultural policy.
Finally, thanks to the scheduled interim reports which have been requested from the coordinators, we shall then be able to carry out an overall assessment in the autumn and to inform Parliament of the results of these initiatives and of any follow-up which may be required. You may rest assured that Parliament will be consulted in deciding the nature of this follow-up.
Commissioner, I am grateful for your reply, but I still require some information. Am I right in thinking that right now there is not a single official or agent of the Commission dealing with the operation of this programme?
Mrs Anastassopoulos is in charge of these files. You surely do not imagine that there are 91 projects cofinanced by the Commission without a single official to deal with them. This would be somewhat unrealistic, especially since - as I said - the essence of the CONNECT initiative is, I feel, most important. That is why I have notified the French Presidency, urging it to include the groundwork already achieved in the CONNECT action in its own projects in future. If I said as much to the French Presidency, it was not to put an end to it, but to continue along the same path.
Question No 46 by (H-0506/00):
Subject: European radio broadcasting Further to the public hearing on radio held on 24 May 2000, does the Commission intend to redefine the audiovisual sector in Community policies to include radio? Does it propose to carry out a detailed study of the radio-broadcasting sector in Europe and, if so, when? Does it consider it expedient to create an appropriate statutory framework for the introduction of digital technology in European radio and does it consider that the argument put forward in its reply to my Question No 67. H-0037/00 that Community action should be taken only in sectors displaying market failure is contrary to the principle of preventive action on which many Community policies are based? Does the Commission not consider that the introduction of a new technology such as digital technology is a commercial risk requiring Community support and that, therefore, radio broadcasting should be included in the MEDIA PLUS programme?
A public hearing on radio was held on 24 May 2000. The question was: does the Commission intend to redefine the audiovisual sector in Community policies so as to include radio? Does it propose to carry out a detailed study of the radio-broadcasting sector in Europe and, if so, when? Does it consider it expedient to create an appropriate statutory framework and how does digital technology fit into the picture? The honourable Member knows very well that the Commission welcomes the discussions held on 24 May 2000 because they confirmed the public support that radio enjoys. We all know how popular local radio stations are in our Member States and so it is important to consolidate radio.
The meeting also helped to demonstrate that there is no confusion about the definition of the audiovisual sector and that radio has always been an integral and important part of the audiovisual scene, both culturally and financially. But at the same conference, expert opinion indicated that a possible market failure may manifest itself in the period 2010 to 2015; and it is precisely this timescale which makes the approach of technological neutrality, which I have proposed to the Commission, the most appropriate one. Given the rate at which technologies develop, we foresee that TV will enter the digital age first, followed only afterwards by radio. The MEDIA PLUS programme is not intended to reduce commercial risk related to the introduction of digital technology in any sector, including the TV sector, and that is why MEDIA PLUS is totally unadapted to radio broadcasting.
Commissioner, your answer was most helpful. Whether or not MEDIA PLUS also covers commercial risks is indeed an issue. Of course, its justification is that it is supporting television so that it can introduce the new, digital technology. The question is: why have you not found a way to support radio? I tabled a question on a previous occasion to which you replied that radio probably has no problem. However, at the public hearing which we held, all the interested parties stated that there is a problem. And it is precisely the problem which you mentioned, i.e. that it is difficult for radio to introduce digital technology when it has no specific audience to address. So there is a problem here. It is not a question of commercial risk, it is a question of helping the whole sector to convert to the new technology. Consequently, the question remains. Do you intend to do anything, if not under MEDIA PLUS, then somewhere else, under some other programme, or are you leaving it until later, until you have seen how television does?
I should like to inform the honourable Member that MEDIA PLUS has no industrial aspect whatsoever. It is aid for the distribution of European films beyond national frontiers.
This is not a problem that arises for radio which, generally speaking, is not transnational and therefore has no European dimension. The problem which radio is probably going to face by 2010-2015, if you listen to the experts, is to do with the technological transition and infrastructure. Many details in connection with this have not yet been clarified, for example, the reallocation of radio frequencies. Would it be possible to reduce prices? Member States have not yet agreed what course to adopt, whether it be one involving terrestrial or satellite systems.
As you can see, there are still a great many problems to be solved at Member State level. I do not rule out the possibility that one day we may realise the need for a technological directive and for industrial aid in the transition to digital. For the moment, however, we have not yet decided on this together with the Member States because we are still a very long way off and there are still preliminary matters to be resolved.
Let me reiterate, however, Mr Papayannakis, that even for the transition to digital in the television sector, the only aid allocated is for training workers in the sector in digital technology, but this is very marginal: of the EUR 400 million allocated, only 50 million, and then only a small part of this 50 million. Otherwise, MEDIA PLUS focuses on the promotion and distribution of European films, particularly in cinemas. In this way, even then, the television aspect is not greatly affected.
If you have firm convictions and you want to make further arrangements for television and radio, then we should have to discuss this among ourselves and I should also have to discuss it with the Member States in order to determine whether there is a need for legislation on the subject.
Since the time allocated to Questions to the Commission has elapsed, Questions Nos 47 to 82 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.44 p.m. and resumed at 9.00 p.m.)
Historical liabilities from JRC nuclear activities
The next item is the report (A5-0159/2000), by Mr Vidal-Quadras Roca, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the European Parliament and the Council on historical liabilities resulting from nuclear activities carried out at the JRC under the Euratom Treaty - Decommissioning of obsolete nuclear installations and waste management [COM(1999)114 - C5-0214/1999 - 1999/2169(COS)]
Madam President, ladies and gentlemen, the dismantling of obsolete nuclear installations and the correct treatment and final destination of the resulting radioactive waste are an issue of great industrial and environmental relevance within the debate on the future of the energy supply necessary for the world' s sustainable development.
Fortunately, we now have the necessary scientific and technological knowledge to ensure that these operations are carried out in conditions which are safe for the workers involved and for the public in general, and it is the role of the public authorities to supply the appropriate resources and ensure that the legislation in force in this field is respected. To this end we should welcome the Commission' s document on the historical liabilities from the Joint Research Centre installations. This document establishes the financial and technical bases for the dismantling of obsolete nuclear installations and for the closing of others which are still operating, as well as for the final storage of the radioactive waste already generated and waste resulting from the proposed process.
The Commission' s document has been considerably improved and supplemented after its passage through this Parliament' s Industry Committee, and also as a result of the rigorous reports of the Committees on Budgets and the Environment.
In particular, I will mention six points in relation to which our parliamentary work has made particularly significant contributions.
Firstly, Parliament considers that a programme of this scope and duration cannot be left to the whim of each year' s budget. Therefore, we ask the Commission and the Council to immediately begin a tripartite dialogue on this issue during which the three institutions will set a specific, stable and sufficient budgetary action line. Of course, the expenditure incurred cannot in any way jeopardise the funds destined for research within the successive framework programmes. Given that this point, Commissioner, is, if you will pardon the expression, the weakest in the document, and recognising that with in the current financial perspective there is no easy solution to it, I would ask you to make a clear statement about this in your speech.
Secondly, the Member States that are affected must fully participate in the development of the programme, since this will be implemented subject to the respective legislation on nuclear safety and radiological protection.
Thirdly, all the operations must be carried out in a totally transparent manner, in such a way that the workers who participate in them, and the populations in neighbouring areas, are fully and reliably informed and, of course, listened to.
Fourthly, the experience gained and the technological advances which stem from these operations must be taken advantage of in similar situations in the applicant countries, who should be persuaded to participate in them by means of the PHARE and TACIS programmes.
Fifthly, Parliament will monitor the programme in detail by means of receiving an exhaustive and accurate annual report.
Sixthly, a committee of external independent experts will advise the Joint Research Centre and assess the technical quality and safety guarantees of the programme during its development.
I would not like to conclude without acknowledging the loyal cooperation of the staff of the Joint Research Centre, who have constantly gone out of their way to provide the information requested of them, as well as the valuable contributions of the various Members of Parliament with whom I have maintained useful and constructive exchanges of view, in particular Mrs McNally, Mrs Ahern, Mrs Maes and Mrs Buitenweg.
Despite the fact that any issue relating to the nuclear industry is inevitably controversial and hindered by excessive emotion, the fact that the final agreement on the text which the Industry Committee has communicated to Parliament has been unanimous, provides a measure of the maturity and responsibility of this House when it comes to supporting an objective which is both desirable and urgent: a definitive, safe and clean solution with regard to the nuclear installations which have come to the end of their useful life.
Madam President, on behalf of the Committee on Budgets, I would for once prefer not to talk about the level of finance requested but about the financing method which has been put forward. Indeed, the Commission is proposing a very strange method of financing the estimated needs. Instead of setting aside funds within a budget line, it suggests finding the necessary finance from money which was originally intended for other purposes but which was not actually spent. As the rapporteur, with whom I worked extremely well, has already remarked himself, this is an extremely peculiar financing method, and I can think of at least three reasons why this is so.
Firstly, the safety of current and future generations cannot be made dependent on the fact that there may be some money left over somewhere.
Secondly, it is giving the Commission a very ambiguous message. Indeed, the budget authority decides on how much money should be spent on certain matters, but hopes at the same time that some money will be left over for something as important as decommissioning nuclear plants.
Finally, this financing method is also at odds with the principle of transparency. Indeed, it is not made clear how much money is reserved for decommissioning activities. The rapporteur claims in his report that the nuclear plants in question have been operated for decades with a view to providing direct support to the nuclear industry, which has been able to make use of the results free of charge. Is it a coincidence that there is little transparency in such a contentious area of policy?
The Committee on Budgets has rejected this working method. As already indicated, it proposed to convene a trialogue and to include the solution which emerges from this exercise in the budget procedure for 2001. Moreover, this trialogue can also serve to plug a democratic hole. Indeed, the budget instrument can serve as a big stick in order to secure a say in the programme content. I hope that Parliament can support this proposal made by the Committee on Budgets.
Madam President, we should be delighted that the Commission is at last intending to deal in a general and in-depth way with the problem of the decommissioning of the obsolete nuclear installations of the Joint Research Centre and the management of radioactive waste. We should also be concerned, however, at the conditions in which this initiative is being undertaken, very late in the day, on the basis of partial information and in the utmost confusion regarding the funding of this action programme, despite its urgent and important nature.
Not only are there no budget provisions, but the regulations in force mean that financing arrangements are particularly uncertain. There were no provisions, even though all this was anticipated long ago. We have been aware, ever since the nuclear installations were built, that one day they would have to be decommissioned and that this would not be a simple matter. So the fact that there are no provisions is indicative of the fact that no one wanted to make provisions for this so as not to undermine the pro-nuclear dogma.
The Commission communication provides an opportunity for us to prioritise as a matter for concern the issue of the decommissioning of nuclear installations, a matter of the utmost topicality of direct concern to the European Union, its Member States and the candidate countries, not just the JRC and the Commission, an already highly topical matter which is going to become ever more urgent in years to come. This is why we consider it so important that Parliament should be kept fully informed in order to have all the facts at its disposal when debating the matter.
The Commission communication makes the pertinent comment that the Euratom Treaty, signed in 1957, envisaged the establishment and rapid growth of the nuclear sector. The time has now come, however, to decommission the installations in this sector. Clearly, then, this Treaty and the role assigned to the EAEC have now also proved to be truly obsolete.
While the European Union must respond, above all, to the problem of historical liabilities deriving from nuclear activities, then we consider it a matter of urgency to re-evaluate the Euratom Treaty and the role of the EAEC in the course of the negotiations currently in progress within the context of the Intergovernmental Conference.
Madam President, I would like to thank my colleague, Mr Vidal-Quadras Roca, for drafting an excellent report. The dismantling of obsolete reactors and the disposal of spent fuel are essential to the future of Europe' s nuclear research and energy sector. Nuclear power is currently the most important and versatile form of energy production and will remain so far into the future. For example, in addition to normal production, many modern plants can utilise the plutonium that would have been used for nuclear weapons prior to decommissioning. Serious research into renewable energy sources is possible when we have another form of cheap energy at our disposal.
Assurance of nuclear safety is one of the most important preconditions of the Union' s enlargement eastwards. Both the candidate countries and the Union have to work hard, via the TACIS and PHARE programmes, for example, to make sure that obsolete and disused nuclear plants can be made environmentally safe in a sustainable way. This, however, must be done in a controlled way. Calls for the dismantling of plants in Eastern Europe which are obsolete but which are in working order may lead to an uncontrollable downward spiral in the energy sector. Nobody wants to drive the countries of Eastern Europe into a situation where they are completely dependent on imported energy.
We must invest more in the disposal of radioactive waste. For example, several years of effort have been made in Finland to solve the problem of disposal. A sustainable model for a solution already exists. I hope that the political will to grapple with this issue as swiftly as possible will be found elsewhere in Europe.
Madam President, I extend my thanks to Mr Vidal-Quadras Roca for the way in which he undertook his role as rapporteur and the way in which he involved those of us who were shadows on behalf of our groups. It was an exemplary way of setting about proceeding on what is a very difficult issue. Of course with hindsight this is something which should have been considered long ago. However, the European Commission and the Joint Research Centre have listened to the comments made by the European Parliament about this matter of concern. I accept that they are trying their very best to put forward a solution which enables them - who know as well as anyone else the seriousness of the situation - to tackle this problem. The methodology, however, is quite inadequate and can only be very temporary.
We have this historical liability but, colleagues, this is not something that can possibly be funded from current research. This is not current research. We would be stealing money from research programmes which are badly needed and a top priority for the European Union if we financed the decommissioning from that budget That would be a completely incorrect use of research funds. These installations are the property and liability of the whole of the European Community, not uniquely of the research programmes. Conclusion 9 spells that out most clearly, and I fully support it.
The traditional budgetary procedure is inadequate and inappropriate for the reasons that have been stated by colleagues. Not least, it is far too uncertain for a very important task like this. The trialogue is urgently needed. I support Amendment No 20 which says that the present situation, the present conclusion, is adequate for this year only. That means that we must have a trialogue meeting called within days after the passing of Mr Vidal-Quadras Roca's report. We must ask the chair of our committee, the Commission and the Council to get together before the summer so that a solution can be found for next year's budget.
This work must be done in the safest possible conditions. We cannot have any corners cut in an area where it would actually be dangerous to do so. It must be done properly and properly financed; no cutting down on the amount of cooling time. Certainly not! We face a time-bomb in the Joint Research Centre: the imminent loss of very many skilled people who have the knowledge from their time at the Joint Research Centre. Those people are getting older and will retire. We have to have emergency measures to ensure that people with the appropriate skills are brought into the workforce at the Joint Research Centre.
Of course we must look at the historical liabilities, but I urge colleagues to support Mr Vidal-Quadras Roca's report.
Madam President, Commissioner, ladies and gentlemen, I too would like to congratulate the rapporteur on his report on this extremely complex issue. Mr President, the nuclear plants in the joint research centres date back to the 60s and were intended to provide direct support to the European nuclear industry. These installations, therefore, should not be considered research installations in the sense that is understood today.
It should not, therefore, be the case that the Fifth Framework Programme should single-handedly carry the cost of decommissioning. But the proposed alternative, namely to dip into budget lines which have not been used over the year, demonstrates how little insight there is into the budget discipline. It begs the question how seriously we take ourselves if, every year, we need to look for any left-over funding in order to clean up the nuclear legacy. And how seriously will the electorate take us if we deal with public health and taxpayers' money in this way?
My group will therefore support Amendment No 12 in order, in consultation with the Council and Commission, to reach a final budget decision for 2001 onwards. In addition, my group is of the opinion that we should not only find a budget for installations which are out of action. We should already make provision for the future decommissioning of plants which are still in operation at the moment.
Mr President, my group is concerned that in a number of Member States, notably Italy where most plants are located, legislation on the storage of nuclear waste is still in its infancy. This can lead to complications during decommissioning activities and can also result in additional financial problems. Also, it goes to show once again that the drafting of minimum safety standards with regard to the design, construction, operation and decommissioning of nuclear reactors within the European Union is a matter of extreme urgency. I have also suggested including this in the Euratom Treaty at the forthcoming IGC negotiations in Nice.
Madam President, the issue of the decommissioning of nuclear waste is a very serious one. I should like to thank the rapporteur, Mr Vidal-Quadras Roca, for his conscientious approach and his efforts to reach agreement on an issue of such sensitivity for our citizens. Agreement is not consensus, as political groups and indeed Member States differ strongly on nuclear matters. Nevertheless we can agree on the necessity of dealing with decommissioning and the safe handling of nuclear waste as an urgent requirement.
Nuclear power is not sustainable and should not be promoted, as it still is under the outdated Euratom Treaty which goes back, as has been said, to 1957, and which aggressively promotes nuclear power but does not adequately protect the public health of our citizens. It is not subject to the democratic control of the European Parliament because it is not part of the treaties of the European Union.
However, the European Parliament has a budgetary role, which is why the Commission's budgetary proposals are not acceptable. We can only accept it for the year 2000 pending a more correct budgetary solution in 2001.
On nuclear waste it is important to emphasise that no solution has been found. Only certain Member States create nuclear waste, and these are the states that should therefore pay for dealing with it.
Finally, I should like to congratulate the rapporteur for proposing to convene a trialogue so that the European Parliament can play an appropriate role in managing in a sound manner, as Mr Vidal-Quadras Roca has indicated, our terrible legacy of nuclear waste which future generations will have to deal with and which, with its dreadful effects, can devastate all life on earth.
There are obsolete nuclear power plants all over the EU, not just the ones that we are considering with the JRC. This has important implications for the future, so that we can deal soundly with the situation. I thank the Commission for its proposals in general and, in particular, Mr Vidal-Quadras Roca, for the way he has involved colleagues in trying to find a solution to this problem.
This report, on which I congratulate the rapporteur, is one further chapter in the debate on nuclear safety during which public concern about the safety of old and run-down installations, particularly in the new applicant countries of central and eastern Europe is highlighted. In the absence of appropriate assurances on safety, the relevance of the nuclear industry to a changing world economy and environment is likely to continue to be a controversial issue.
There is a growing unease even with the safest and most modern facilities about our increasing dependence on nuclear energy. Already we have examples of new installations not being commissioned and a re-examination of policy by some Member States. With regard to European policy and its relevance to Member States, I believe we should introduce a period of reflection before embarking on further dependence on nuclear energy.
We are living in a time of increasing awareness of the environment and public health. On these issues, the public are seeking assurances beyond reasonable doubt. This is their entitlement and in the light of the many failures and accidents in the nuclear industry, I am not satisfied that they can feel safe with what is happening.
The decision last week to close Chernobyl is belatedly welcome. There is now no credible reason for any further delay in closing the Sellafield installation, which has one of the worst safety records in the industry. The impact of Sellafield on public health and the environment is now a matter of fact. The sordid history of management and attempts to conceal serious accidents are a matter that cannot be taken lightly particularly in Ireland where our people are exposed to serious risks with no redress as far as decisions on safety are concerned.
Madam President, for years, the nuclear industry has been able, at no extra cost, to draw on the knowledge and results which nuclear plants have provided within the framework of the Joint Research Centre (JRC). Now that these plants have reached the end of their working life, we are left with the legacy of decommissioning these plants.
Recital C of the resolution of the Committee on Industry, External Trade, Research and Energy states that Europe boasts a high level of expertise when it comes to decommissioning nuclear plants. The European Commission communication, however, shows that this does not go much beyond managing old nuclear plants and storing radioactive waste. A problem in this respect is the fact that the total decommissioning process takes up several decades. It will therefore be some time before we have learned from practical experience how to decommission old nuclear plants. In addition, there is no solution in sight as to how to solve the problem of radioactive waste.
It will be evident that this state of affairs also has a bearing on finances. The European Commission suggests transferring the funds of the R&D budget, which might not be spent, to a new heading intended for decommissioning. This raises the suspicion that decommissioning is seen as unimportant. In my opinion, this is a gross underestimation of the cost of decommissioning. It also implies that the price charged for electricity generated by nuclear energy is too low. If you ask me, it would, in summary, seem more appropriate if industry and the Member States, which have also enjoyed the fruits of the JRC, were to carry the cost of decommissioning.
Madam President, I recently visited the JRC at Ispra and it served to remind me firstly of the great amount of good work across the wide range of research activity that is carried out there and, secondly, of the historical legacy from the site's origins as a nuclear research facility. In particular, I saw the need to open up stores of waste which were deemed fit some decades ago and met the requirements of the time, but now do not meet our current high standards. We must bear in mind that times change and the standards change with them.
I note that the procedure proposed by the Commission for the financing of the decommissioning and waste management work on the research reactors has a familiar ring to it. It sounds rather like the Tomlinson procedure which was adopted for financing Parliament's building in Brussels. That was by transferring unexpended funds in odds and ends of budget lines on a year-by-year basis. So, perhaps colleagues should be cautious before we criticise this proposal.
I recognise the widespread view that funds should not be taken from research lines under the Fifth Framework and that research money should not be used for this purpose. I see a certain irony in such thoughts coming from those people who also demand the internalisation of external costs, i.e. the inclusion of decommissioning costs in the overall cost structure, when the procedure now put before us is pretty much the same thing.
I support the proposal for a trialogue. It seems the sensible approach. The work must be done and has to be paid for somehow. I am very sorry to hear colleagues propagating ancient myths like "no solution has been found for dealing with nuclear waste". I am afraid Mrs Ahern has lost contact with the facts in this matter because she is quite wrong in her statement, and we should not let such myths distract us from the issue at hand.
Madam President, perestroika and glasnost used to signify change in a rigid structure. I think there are times when we could use a little more perestroika and glasnost in the structures of our administration, particularly where the Joint Research Centre is concerned. A report was compiled in 1998 investigating the Joint Research Centre. This report also contains remarks regarding the nuclear sector, ranging from the question of whether the personnel are qualified to whether our own European safety standards are being observed. The ghost of this report haunts our corridors precisely because it has not been published. That is not the way to go about things. If our aim is to develop a strategy for handling nuclear material then we must lay all our cards on the table.
People could not therefore be more justified in demanding that the aforementioned 1998 report at last be published, and that it be made clear what lessons were drawn from it as regards the handling of nuclear material at the Joint Research Centre. We are indeed prepared, on the basis of a clear analysis and a clear inventory, to develop a strategy aimed at the degradation of dangerous waste accumulated over the years. But first we must have clarity. Glasnost and perestroika are what we need when it comes to handling nuclear material in our own installations.
Madam President, first of all I should like to thank my fellow Member, Mr Vidal-Quadras Roca, for his efforts, particularly with regard to consultation: he took a good number of our proposals and amendments into consideration.
The JRC' s nuclear activities present us, however, with a twofold problem: that of reducing this type of activity, on the agenda now more than at the time the JRC was set up under the aegis of Euratom, and the problem of the historical liabilities from nuclear activities involving the matter of decommissioning, at an estimated cost of more than EUR 500 million, all told, though there is every possibility that this gross figure has been underestimated, as is generally the case in nuclear matters.
Moreover, although four JRC sites are concerned (Ispra, Karlsruhe, Vienna and Petten), there are still six of the fifteen Member States (Ireland, Luxembourg, Denmark, Greece, Portugal and Austria) that do not benefit from this research.
This whole business has a past history, a historical context which, as the very title of the report indicates, merits serious analysis, both of the origin of the research and of the transfers effected from various countries to the JRC. This is why, in the first place, we are not in favour of dealing with the problem of cost as a side issue. Using appropriations that have not been used may prove an incentive not to use all research appropriations in order to be able to invest them in decommissioning.
Secondly, a serious reassessment must be made of the research appropriations and the cost of research in relation to decommissioning and of the consequent impact on the cost of nuclear energy, which must also be re-evaluated. Thirdly, we are therefore in favour of Kathalijne Buitenweg' s proposal to set up a specific budget line and to determine this by a trialogue.
We should like, however, to draw the Commission' s attention to the fact that problems exist not only in terms of the budget, but there are also technical problems, and the Committee on Industry, External Trade, Research and Energy has useful points to make in this trialogue. Decommissioning operations are not compatible with the principle of annual budget payments and all the countries have appropriate internal procedures. The objective of the trialogue is therefore to reach an agreement between the three institutions on an appropriate regulation which will serve as a legal basis for financing the operations.
Only on this condition, which must lead us to make proposals for the 2001 budget, will we accept the interim measures for the current budget.
Madam President, I would like to congratulate Mr Vidal-Quadras on his excellent report, and point out that the Joint Research Centres at which decommissioning of installations and management of nuclear waste are planned, in particular the Ispra centre, are located in densely populated areas, and the environmental characteristics and quality of life of these areas must not be jeopardised in any way. We must therefore not only carry out the operations in the strictest observance of the current safety rules but we must also be able to reassure the local population that the operations will be of the highest quality, and they must therefore be based on the greatest respect for the quality of the whole of the environment and human life.
The Commission can no longer shirk its responsibilities, which are now being diluted in the internal debate between the Commissioners on how to finance the operations, but it must guarantee definite, substantial, appropriate, continued financial support for the decommissioning and management programme, ensuring the success of the entire operation in the medium term.
As Parliament has already stated, the deactivation of obsolete installations and waste management will have to be financed from dedicated funds, not from capital intended to fund research. At the moment, Europe is having to expand its research and technological development capacities, particularly but not exclusively in the field of the new technologies we have discussed today, but also with a view to closing the gap between Europe and its competitors, the greatest of which are the United States and Japan.
I am also concerned by the uncertainty which clouds the action programme, in terms of the final storage of the waste. As we are aware, the rules and regulations which apply are the responsibility of the Member States on whose territory the Joint Research Centres lie, but the legislation in some States, particularly in Italy, on the final storage of waste is still at the preparation stage. The absence of national regulations and the uncertainty regarding the actual volume of waste may create fresh financial problems which will have to be taken into consideration.
Madam President, first of all I should like to join all the others who have congratulated Mr Vidal-Quadras Roca on his report, which is comprehensive, moderate and intelligent, and I think this is worth emphasising. I should also like to thank the Commission for issuing this communication very promptly.
The problem before us today has been at the forefront of the discussions we have had during debates on the Fifth Framework Programme. What we must be aware of - and many of you are unaware of this - is that for a long time this problem has effectively deadlocked any agreement on the Fifth Framework Programme because the Council wanted both to reduce the appropriations for the JRC while at the same time paying all the costs of decommissioning, as it were.
Today, we are clearly in a situation where the Commission has come up with a budgetary instrument to at last start decommissioning and, in spite of everything, to undertake the necessary action on waste, but in a climate of great uncertainty, as the Commission knows well. So, as we have been quite rightly saying again and again, what we have to do is organise a trialogue as quickly as possible and find a legal basis, i.e. a regulation that makes it possible to provide multiannual financing for a concerted programme in this area. Not only does it need to be done, but it needs to be done quickly. This matter, Madam President, must be added to the current budgetary trialogue negotiations and I should like you to draw the attention of the President of Parliament, Mrs Fontaine, to this. I should also like the chairman of the parliamentary Committee on Industry, External Trade, Research and Energy to make his fellow chairman on the Committee on Budgets aware of this. Discussions have to start now, not in three or four months' time.
To conclude, I should like to make a historical point regarding Euratom. People have criticised and are still criticising the Euratom Treaty. We should be aware that the Euratom Treaty was the first example of a treaty offering protection to the public. It is thanks to the 1957 Euratom Treaty that we in Europe have the highest level of nuclear supervision and protection in the world. It warrants praise rather than brickbats. What is obsolete about it is the fact that there is a treaty specifically for nuclear energy. What we need to do tomorrow is incorporate this treaty, as it stands, into the European Community Treaty.
Madam President, this week, Mr Vidal-Quadras Roca has reaped the benefits of the dialogue, as have we. I hope that he will promote this dialogue at every given opportunity. In any event, I would like to thank him for his report.
We are talking about the management of the nuclear legacy, Commissioner, but legacy usually implies a gain and you can refuse it if you so wish. This legacy, however, cannot be refused. We are lumbered with it and will have to deal with it in some way or another. As one of the old opponents of nuclear energy, precisely because of those unresolved issues, I am not speaking with a sense of satisfaction but more with a sense of: "You see, we told you so all along" . We are lumbered with this legacy and it is not fair, really, to saddle future generations with problems.
I would, however, like to make one comment regarding the report. If Mr Vidal-Quadras Roca says that possible lasting solutions have not yet been implemented, I cannot agree with him, because I do not consider the storage of this waste a solution. From this point of view, I also beg to differ with Mr Chichester. I think that a genuine solution has not been found or cannot be found.
As far as the Euratom Treaty is concerned, I would go along with what you are saying, Mr Desama, but I would press for a critical overhaul of the Euratom Treaty, maybe on the Commissioner' s initiative. In that way, we could see how an incorporated treaty would have to be reviewed, as I find your proposal highly interesting from this point of view.
I would also argue for a programme for decommissioning which is not modelled on too narrow-minded views and for our, as from now, taking into consideration the problems of our future partner countries, as we will have to deal with their legacies from the past too.
Finally, I would like to expressly ask the Commissioner whether he would be prepared to publish the internal audit report of 28 April 1998, because, at the end of the day, there is little precise information available. I would, therefore, also ask whether the NIRAS [Belgian Institute for Radioactive Waste and Fissionable Materials] report on cost development could be published, for example. In my opinion, it is absolutely vital to achieve this transparency which our fellow delegates are pressing for, so that, in future, we can have nuclear energy pay for its legacy.
Madam President, the Commission has undertaken a courageous initiative and I would like to express my support for the excellent Vidal-Quadras report on the need to deal transparently with the problems raised by the historical liabilities resulting from nuclear research carried out at the Joint Research Centre - the need to decommission obsolete installations and manage radioactive waste. I would stress certain points which have been already been touched upon several times, starting with the premise that essential health and environmental obligations must always take precedence over economic objectives, although these cannot be disregarded.
It must be recognised that, for some time, the comparison between the cost of the different sources of energy has been distorted by underestimation of the cost of decommissioning the installations and waste management. Therefore, the cost of decommissioning nuclear installations must not be taken solely from European Union resources but must also be the responsibility of the Member States which are involved in the construction of installations. In terms of the budget, the cost must not be taken from the research heading but a separate line should be created, as has been suggested.
Europe must use this undertaking to gain fresh experience which will allow it to tackle the extremely serious issues regarding the ex-Soviet Union and the countries of the East which are candidates for enlargement. These territories contain many nuclear power stations which will have to be closed or decommissioned in forthcoming years. We must avoid the repetition of tragedies such as Chernobyl, the consequences of which have still not all become manifest, particularly with a view to the future lives of the communities affected by that disaster.
Madam President, I too congratulate Mr Vidal-Quadras on his report on the decommissioning of nuclear installations and waste management. However, it has to be said that the current situation of the Joint Research Centres, particularly the situation of the Ispra site, is the result of a past policy which did not take the problem of the disposal of nuclear waste into due account. The issue of the safe disposal of the waste is, to say the least, worrying. We need a specific and - in my opinion - short or medium-term project to promote the safety of the citizens who live in those territories and the surrounding environment.
It might be useful, in this regard, to capitalise on the experiences of the other countries of the Union, for example, England, Germany and France, where, although the disposal issue has not been completely resolved, it has been targeted for some time now. In a country such as Italy, in particular, where there is no specific legislation, we will have to rely on the abilities of the Ispra research scientists for the disposal of radioactive waste from that site.
I tabled two questions on the Ispra issue but I did not receive satisfactory responses. I, too, call for the 1998 Commission internal audit report to be made public so that a comprehensive, exhaustive assessment of the issue can be made. I feel that there is a need for Parliament' s voice of democracy to be genuinely heeded in this case, so that we can guarantee to the local communities that they will not be in any danger.
Madam President, ladies and gentlemen, first of all I should like to thank Parliament and in particular its Vice-President, Mr Vidal-Quadras, for this high-quality report. I should also like to pay tribute to the sense of responsibility displayed by the Members of Parliament today in relation to a complex problem. Finally, I should like to express my pleasure at the support which Parliament is offering the Commission' s initiative to launch this action programme in difficult overall circumstances, as you have highlighted.
Before getting to the heart of the matter, I should like to respond to three Members of Parliament, Mr Lang, Mrs Maes and Mr Mantovani, on the matter of the internal audit report for the Joint Research Centre of 28 April 1998. With reference to this subject, I shall simply say that this is no more than a draft report which has not been accepted by both sides, which may be surprising given that it is now the year 2000 and the report dates back to 1998, but I am only noting the fact.
As to the report then, I shall simply say that it concerns the problem before us today and much more, since it concerns all the activities of the Joint Research Centre. A number of points raised in this report have already been answered. Having said that, I share your wish for transparency and I would like to inform you that this draft report and the subsequent exchange of letters have been officially conveyed to the chairmen of the Committee on Budgetary Control and the Committee on Industry, External Trade, Research and Energy.
I can only suggest that you familiarise yourselves with these documents, and I shall remain available to discuss the matter. I consider transparency to be absolutely crucial and I share your feeling on this. The documents are available and we are available to discuss them. Let me remind you, however, that this is a draft audit report which has not been subject to examination by both parties.
I shall now come to the report before the House this evening. All these problems, as you have pointed out, are due to the infrastructure and installations built under the Euratom Treaty in the early 1960s, in the face of the European Atomic Energy Community, in order to further the development of nuclear energy. Most of these installations have now been shut down and have become obsolete, and they have been maintained in a secure state pending decommissioning. It must be stressed that they are currently being kept in a secure state with a view to decommissioning in future.
It is, indeed, generally accepted that this delaying strategy, which has also been implemented by many Member States, is in fact extremely costly and that faster decommissioning would make it possible to manage the sites and the waste generated, as well as the available resources, better. The Commission therefore decided to initiate an action programme to tackle, in a general and in-depth fashion, the decommissioning of obsolete installations and the management of the waste generated since the 1960s. Indeed, I attach particular importance to the Community' s assuming the responsibilities arising as a result of the nuclear activities carried out in the Joint Research Centre at the start of the Euratom Treaty.
The ultimate objective of the action programme is to enable the land and buildings concerned to be reassigned for non-nuclear use, level 3 of the recommendations of the International Atomic Energy Agency. This is a process which must, as you have pointed out, respect the environment and the health of the population, but one which will extend over around fifteen years at a cost which may be in excess of some EUR 230 million. Indeed, this sum applied only to installations already shut down. Initial calculations of the costs of the future decommissioning of installations still being used for research suggest additional costs of EUR 220 million.
Implementation of this action programme has already started. It is being carried out under the supervision of the Joint Research Centre, which is providing its experience and the personnel necessary, and with the assistance of a committee of independent experts from the Member States. When I say independent, I mean not only independent of the Joint Research Centre but also independent of industrial interests, since this is a problem that has been mentioned.
I now come to the most sensitive and problematic aspect of the matter: financing.
The solution which the Commission adopted initially, as you mentioned, was to use the appropriations from heading 3 that remained at the end of the year by means of a transfer subject to the budgetary authority.
As the Committee on Budgets pointed out, however, this is not really an appropriate solution, and I am willing to acknowledge this, for a long-term programme. The fact remains that this proved to be the only way to get the programme under way after twenty years of waiting and two refusals by the Council and the European Parliament to finance these operations form the research budget, which I find perfectly understandable. So this initial solution was adopted as a pragmatic option. I accept that Parliament, in its capacity as budgetary authority, was unhappy with this, but I thank the House for its understanding and for authorising, as I said in December, this initial step forward.
Obviously, from a personal point of view, I would prefer a much more structural solution, as you stressed in your report, and in your proposal to convene a trialogue you are sending out a clear message: the matter is specific and sensitive enough to warrant being examined by experts from the three institutions. Indeed, I share Mr Desama' s opinion in requesting that this trialogue should be convened as quickly as possible. This is what we want, and, I think, what Parliament wants too. We have every reason to adopt a pragmatic and responsible approach. This is the approach Parliament favours and which I myself favour, and the Commission is already looking into the options which might be put before the trialogue in order to avoid the pitfalls inherent in this type of activity. This may lead us to investigate an approach which bypasses the constraints of annual budgetary payments, as you pointed out.
Moreover, in the preliminary draft budget 2001, the Commission has already made proposals in line with the concerns expressed by Parliament, particularly regarding specific budget lines. I think this is a matter to be discussed in the trialogue but also with the Committee on Budgets to ensure that the budget for 2001 can already include the first "positive transactions" on the subject.
Finally, I noted a number of requests from Members of Parliament, particularly the legitimate request for greater transparency. Let me tell you, to this end, that the Internet site requested is already operational. This is not a problem. Any citizen who so wishes can find information on the subject. Generally speaking, the necessary internal arrangements have already been made in the Joint Research Centre so that it can fulfil its role as the awarding authority fully and effectively and can assume total control of the external firms carrying out the main body of the work.
Finally, we are left with the legitimate question of what is to become of the installations that are still operating. Mrs Plooij van-Gorsel spoke of this. The Commission does not wish to dodge the issue, as it specified in its communication. The Commission also mentioned that the solutions adopted by Member States are not easy to apply at Community level. I should therefore be very much in favour of the trialogue tackling this question too: not just the matter of the installations already shut down but also that of the installations still operating, which will probably present a problem at some point in future.
Whatever the case, I must thank Parliament for its interest and for its responsible proposals.
Thank you, Commissioner. I think our President will have taken note of the joint requests from the Commission and Members of Parliament that a trialogue should be convened in short order, and I shall not fail to alert her to the fact.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Restrictions for products subject to excise duties (Sweden)
The next item is the report (A5-0160/2000) by Mr Maaten, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Council directive 92/12/EEC of 25 February 1992 as regards temporary quantitative restrictions for products subject to excise duties brought into Sweden from other Member States [COM(2000)295 - C5-0260/2000 - 2000/0118(CNS)]
Madam President, I would first of all like to make it clear that I am all for the further completion of the internal market, that is to say the removal of obstacles facing EU citizens in the area of free movement of goods, services and capital. I also welcome Commissioner Bolkestein' s dynamic approach in this respect. This development results in great economic expansion and has led to more prosperity in Europe. Also, the free movement of goods within the Union has become something which both citizens and industry take for granted.
There will undoubtedly be Swedish consumers who will benefit, and also find pleasure, from the Commission proposal once beer, wine and spirits, ranging from whisky and brandy to lesser products such as gammeldansk, shellfish in brine and Beerenburg, are more readily available. There is, therefore, no doubt in my mind as to the general benefits of the internal market. Despite this, I also have the impression that it is unsatisfactory to treat alcohol only as an issue which concerns the internal market or agricultural policy, as has often been the case. This is clearly an issue which also has major public health implications.
The main focus in the discussion on the internal market' s further liberalisation and completion is the economic goal of banishing unfair competition. The aspect of a high level of public health and consumer protection, as expressly included in Article 95 (3) of the Treaty, is sometimes overlooked although it forms an essential part of the European treaties. The European Community will need to carve itself a role in the increasing cooperation between Member States in collating data and exchanging expertise and best practices. Across the Union, we will also need to take into consideration the less attractive aspects of alcohol use, which also, unfortunately, exist. This is also in line with the pledge which the European Union made with regard to the World Health Organisation. Last year, all Member States agreed to back the second European alcohol action plan drafted by the WHO. It means that, by the year 2005, all European countries must have drafted a tax policy which contributes to a reduction in alcohol-related accidents. The action plan also underlines the huge need for a higher minimum tax for alcohol in the EU as part of a general health strategy. I understand that the Swedish Presidency will be organising a conference on this subject in Stockholm in early 2001.
It is therefore difficult to overlook the significance of the fiscal aspect in this connection. It has transpired that not only the fiscal instrument greatly impacts on total consumption, but that the tax level in a particular Member State also has a bearing on the neighbouring countries. Sweden is greatly affected by the excise level in Denmark which, in turn, is greatly influenced by Germany. In the United Kingdom, people cross the Channel to France on a massive scale to stock up on alcohol. The Commission has now levelled criticism at Sweden because the excise on wine is apparently too high in comparison with the excise on beer. Beer is produced in Sweden. But it is, of course, interesting in this connection to note that seven or so wine-producing EU Member States still apply a zero tax rate to wine.
In principle, fiscal measures are a matter governed by national sovereignty. But in order for the internal market to operate most effectively, Member States should strive for a higher degree of coordination in prescribing excise levels for alcoholic beverages.
Mr President, the general benefits to be had from the internal market are beyond dispute. It is nonetheless unsatisfactory to treat alcohol only as an issue which concerns the internal market because it quite clearly has major social and public health implications, as well as implications for consumer protection. The government should not act as a moralist and the moderate use of alcohol poses no problem whatsoever, of course. It even has beneficial effects on health. But the use of alcohol which leads to fatalities on the roads, violence within the family and such like is not just a Swedish phenomenon by a long chalk. Public health and consumer protection should form an integral part of the European agenda, and it is encouraging that the European Parliament seems to be heading in this direction. The step-by-step abolition of restrictions, as proposed by the European Commission, gives the Swedish authorities the time to introduce alternative measures in order to address the problem of alcohol.
Madam President, the Scandinavian countries present us with a difficult problem with their repeated requests for derogations known as "Nordic derogations" regarding the importation of products subject to excise duties, particularly wine and beer. In this way, Sweden enjoys a derogation to this fundamental right, which we prize and which is one of the major rights acquired under the single market, enjoyed by the citizens of the Community, to carry goods bought for their own personal consumption from one point within the Community to another, without having to pay additional taxes.
This derogation, which concerns alcoholic drinks and tobacco products, was extended until 30 June this year back in 1996, and will, according to the Commission' s proposal, have to be extended once again until 2003. If this were not to be the case, then, in exactly 17 days, European citizens resident in Sweden would find themselves on an equal footing with citizens in the majority of Member States, who can purchase alcohol and tobacco in another Member State up to a value of EUR 175, which is considered a reasonable amount if you have to prove that the goods are for personal use.
I deplore this new derogation but, inasmuch as Finland and Denmark have been granted derogations until 2003, all we can do is go along with this new derogation granted to Sweden on the basis of the arrangements entered into with Finland. I do so, if I may say, with a heavy heart, because these continued derogations are not calculated - as events show - to solve the problem of alcoholism which these countries use as a reason not to reduce their exorbitant excise duties, particularly on wine and beer. These excise duties are the only reason why their citizens adopt a policy of importing from other Member States in order to achieve what I would call the citizens' 'legitimate defence' against high taxation levels. Your problem, Mr Maaten, will not be solved by abolishing the zero tax rate on wine.
In addition, Sweden has a monopoly on importing and a virtual monopoly on distribution, resulting in an price policy which penalises consumers, an area of activity in which Commissioner Monti could well let off some steam more usefully than in the matter of taxes on savings, for example.
Matters being what they are, I should nonetheless like to ask the Commission the following questions. You base your proposal on Article 93, but you do not say a word about the problem of the harmonisation of excise duties to assist the operation of the single market. Why not? Apparently Commissioner Bolkestein was opposed to extending this derogation. Why have you changed your mind? What expectations do you have of Finland and Sweden in relation to the harmonisation of indirect taxes by 2003? Are you so reticent to intervene with respect to the level of excise duties in Sweden because, by rights, you ought to be making the same recommendations to the United Kingdom and Ireland, which are not covered by derogations, but which also implement a policy of exorbitant excise duties in order to prevent their peoples consuming wine, most of all, but also beer, in moderation, which is scientifically proven to have a preventative effect with regard to diseases which cost a lot in terms of social security.
I could continue, Madam President, but my speaking time is running out. I shall conclude by saying that the solution to the problem of alcoholism in Scandinavia does not involve derogations to cater for the monopoly, but rather by reducing excise duties, particularly on wine and beer, by abolishing monopolies, and by means of an information and education policy which favours the moderate consumption of wine and beer, to make it beneficial to health and quality of life.
Madam President, this matter concerns the phasing-out of Sweden' s derogation from the internal market' s rules concerning imports of alcohol and tobacco. It may appear as an insignificant detail, given the number of rules governing the internal market, but Swedish alcohol policy has proved itself to be successful in combating harm caused by alcohol. The policy is founded partly (not solely, but partly) upon high taxes, which entail high consumer prices. It is also founded upon a State monopoly on sales and upon active efforts to protect certain areas, such as road use, from all forms of alcohol consumption.
In spite of the fact that Sweden belongs to the so-called vodka belt, with its special pattern of consumption, and in spite of the presence of illicit distilling and smuggling, the low overall consumption of alcohol means less overall harm caused by alcohol and lower social costs due to alcohol, if we include everything from accidents on and off the road to alcohol-related illnesses and deaths.
This policy will, of course, become more difficult to implement without the protection of import restrictions, which is the reason why Sweden has wished either to retain the derogation on a permanent basis or, as the Swedish Government has now agreed with the Commission, at least to be given a number of additional years in which to phase out the derogation. Quite simply, time is needed to prepare new features of alcohol policy which may reduce the risks entailed in the abolition of import restrictions. In the long run, it would probably not, in fact, be possible to isolate Sweden from the rest of Europe in this area. We are now already seeing a lot of private imports from Denmark and Germany, which is likely to increase further now that the Öresund Bridge is being opened and is creating a fixed land link to the European continent and now that the Danish Government is announcing reduced alcohol taxes as a result of competition in Germany. There is also alarming intelligence about illicit distilling, smuggling etc.
Even if taxes on alcohol are decided at national level, which ought to remain the case, it would probably be impossible, in the long term, to maintain such large differences as there are today in the level of tax between neighbouring countries without this creating problems.
One of the consequences of the high taxes in Sweden is to create difficulties for Swedish producers and vendors of beer, wine and spirits, as well as for the serious hotel and restaurant trade. Against that background, I see it as indispensable for Sweden now gradually to reduce its taxes on alcohol. It is not certain that there is a need to go right down to those levels which prevail on the European continent, but it will probably become necessary to take a few steps in that direction. In quite a few EU countries, no tax at all is paid on beer and wine, something which is also controversial from a public health point of view. In these countries, these products ought perhaps to be taxed instead.
I am nonetheless pleased that the rapporteur, Mr Maaten, is taking the problem of public health seriously and does not, like so many others, see alcohol merely as a problem for the internal market. Excessive alcohol consumption is a public health problem to which attention also needs to be paid at European level. For the Scandinavian countries, there is, of course, the risk that a sudden change in the patterns of consumption might lead to many people' s also adopting European patterns of beer and wine consumption on top of the old tradition of schnapps drinking, with serious health problems as a consequence.
The two forthcoming holders of the presidency, France and Sweden, have indicated that they intend jointly to take up this issue and to propose common public health initiatives which will also deal with the role of alcohol, a development I find gratifying and an important initiative.
How, then, is the Swedish Government to deal with the problem, now that the borders are gradually being opened so as to permit imports of larger quantities of alcohol than ever before, and at the same time as taxes are likely to be reduced? I believe in a vigorous long-term campaign to provide information, influence attitudes and promote education in schools, within the health care sector and among road users, and I believe especially in the public education carried out by national campaigning organisations etc. All this is necessary and needs to be worked out energetically and with a view to the long term.
Against this background, I therefore agree with the rapporteur' s conclusion to the effect that Parliament ought to approve the agreement between the Swedish Government and the Commission which came about at the request of the ECOFIN ministers. According to this, Sweden should be given time, between now and the end of 2003, to reduce import restrictions to the level which otherwise applies within the internal market. In that way, we should in fact achieve the double aim of, firstly, adapting to the rules of the internal market and, secondly, preventing any harm this might entail by obtaining the time to provide Sweden with a more aggressive alcohol policy.
Madam President, Sweden has a different alcohol policy from the rest of Europe. Social policy on alcohol springs from a history of serious heavy drinking. For a long time, this policy successfully held its own against influence from outside. That is not the case today.
Globalisation, an increasingly mobile population and EU membership have caused conditions to change. The current derogation regarding imports of alcohol and tobacco into Sweden was not going to last forever. The new agreement now in the offing between the Swedish Government and the EU would involve a gradual increase in import quotas. This is a good compromise which would give Sweden the opportunity to adapt to the new situation.
Mr Maaten has prepared a good report. It is no panegyric to the view that alcohol is merely an agricultural matter, a view expressed in certain parts of Europe. On the contrary, Mr Maaten makes it perfectly clear that alcohol must also begin to be dealt with as a public health issue.
Sweden' s alcohol policy has led to a situation in which both total consumption and alcohol-related illnesses have been kept at low levels. At the same time, the system, with its monopoly on sales and very high taxes, has been put under heavy pressure in a Europe with open borders. At present, a large proportion of the alcohol consumed in Sweden consists of smuggled and illicitly distilled spirits. Border trade between Sweden and its neighbours is flourishing.
The increase in import quotas will give Sweden a chance progressively to adjust both its alcohol policy and level of tax in accordance with the policy that is being pursued in other European countries. Lower taxes are required in Sweden, but higher taxes may also perhaps be required in some other EU countries. Sweden cannot conduct an alcohol policy with the aid of border controls and of tax levels higher than those of our neighbours. Now is the time to find new solutions. I believe that what is required is cooperation with other countries, together with a future alcohol policy characterised by a proactive information strategy. What is required is a sensible alcohol policy marked by social responsibility and increased responsibility on the part of the individual. A greater European input is needed in Sweden, but perhaps also a greater Swedish input in Europe.
Madam President, it does feel a little odd to be debating Swedish alcohol policy today in the European Parliament, for that of course is really what this report is about. Before the referendum on EU membership, the Swedish Government solemnly promised that Swedish alcohol policy would be maintained unaltered. Now, the Social Democratic Government, together with the Left Party and the Moderates, has given an informal promise, as the Commission' s text puts it, to approve the Commission' s proposal gradually to abolish the restrictions on imports of alcohol and tobacco so that these no longer exist by the year 2003.
In the long term, phasing out the rules on imports means phasing out Swedish alcohol policy. Doing so will, in fact, put a big strain on alcohol policy which is based entirely upon high prices for consumers, that is to say a high tax on alcohol.
Four parties in the Swedish Parliament oppose the Commission' s and the Government' s line: the Christian Democrats, the Liberals (whom we have just heard speak), the Centre Party and the Greens. These parties are demanding that the Government should stand for, and argue in favour of, keeping the Swedish derogation for as long as the Council has not unanimously taken another decision.
It is extremely important to clarify the EU' s own policy on this question. What ought the Court of Justice of the European Communities to have said? As Mr Maaten is very carefully intimating, this is not merely a question of the internal market but also a health issue. Alcohol and tobacco are the factors which cause, for example, the greatest health problems within the EU, major costs to society and great suffering to individuals.
Article 152 and Article 95.3 of the Treaties talk of how important it is to have a high level of protection, and Article 30 in actual fact permits restrictions on imports, partly on the grounds of people' s health.
Sweden has chosen another method, a successful method where alcohol policy is concerned. We have less harm caused by alcohol than most countries in the world, and very low alcohol consumption compared with other EU countries. I do not know whether it is cause for laughter or for tears, but it is certainly worth noting that, as recently as last year, the Member States approved another European action plan for alcohol, prepared by the World Health Organisation. According to this plan, States should impose more tax on alcohol, and there should also be higher minimum taxes on alcohol within the EU. This is recommended as a part of public health strategy. Why dismantle Sweden' s alcohol policy when the EU' s public health strategy points in the same direction with a view to reducing the harm caused by alcohol?
Madam President, Mr Maaten' s report states that alcohol is the second most important health factor within the EU after tobacco and that alcohol abuse is growing and giving rise to more and more illness, together with growing social and economic problems in a whole range of EU countries.
The report also indicates that, thanks largely to its responsible alcohol policy, Sweden has a lower level of alcohol consumption and fewer alcohol-related illnesses than other Member States. Sweden' s positive experiences in these areas ought therefore, of course, to be made use of by the EU. Alcohol issues ought to be dealt with in the way that, for example, tobacco and drug issues are now beginning to be dealt with.
Instead of Sweden' s now being forced to phase out its approach to health policy in order to adapt to the EU, it ought to be the opposite way around: namely, the EU should model its policy on Sweden' s and try to get to grips with the growing alcohol problems. In this area, I should like to see a convergence policy whereby countries with major and growing alcohol problems adopt the much more successful Swedish model. I am therefore going to vote against the Commission' s proposal, recommended by Mr Maaten in a move quite out of keeping with his otherwise excellent report.
I want to conclude by noting that the Swedish Government has now given in to a market imperative able to dispense with the approach focused upon health policy. I hear that many of my fellow MEPs are adopting the same view, namely that Sweden should, for example, give in, even if there are reasons in terms of health policy for taking an entirely different direction. I do not share that view. I think there are good reasons why the EU should reconsider its alcohol policy, and the Swedish experience is important in that context. Therefore, Swedish policy ought not now to be discontinued but, instead, used constructively to the EU' s advantage and benefit.
Madam President, on the other hand, the Italian Radical Members do not support the proposal to allow this system of excessive taxation and monopolies to continue for a further three years. I would argue that excessively high taxes and restrictive monopolies are, in any case, in themselves a bad thing, but they are even worse when camouflaged and justified by the alleged morality of policies protecting the common good.
But if we examine the data presented, we see that, in proposing to allow this special system to continue for another three years, the rapporteur is clearly saying that 30% of alcoholic drinks consumed in Sweden are produced illegally - which means that they are also sold illegally and that the profits are the profits of crime and mafia activity - and that another 20% is introduced illegally from abroad. This is the situation of alcoholic drink consumption in Sweden!
However, he tells us that this policy seems to work, for the mortality rate is lower than in other countries, and cites the results of a study carried out by DG-V in October 1998. However, it is a shame that, if we were to examine this study closely, we would find a marginal note, which is not really insignificant, which says that a large number of alcohol-related deaths are not reported as such (hidden population), the real figure being estimated at between 5 000 and 6 000 deaths per year due to alcohol.' These figures are over three times as high as the official figures. Let us take care, then! Let us state the figures clearly as they are: the figures demonstrate de facto Prohibition - Prohibition through taxes - a form of Prohibition which, like all Prohibition, fails.
We have the same problem in Italy with the tobacco monopoly: an entire section of Puglia, the region of Southern Italy which is directly opposite Albania, is overrun with criminal bands which commit murder on a daily basis for the sake of the black market in tobacco. It is the same problem. The figures should be quoted in their entirety and so should documents, especially when one professes to be liberal and comes from an allegedly liberal group.
Madam President, I am concerned about the delay which Sweden has now negotiated for itself. I think that deadlines are there to be kept to. I think that we should all abide by the same rules in the internal market, and I therefore intend to vote accordingly.
The Swedish Government knew that this derogation was to expire after six months, but all too little has been done to overcome the alcohol abuse which exists. I am particularly concerned about young people' s drinking habits and the easy access to illegal alcohol. Swedish alcohol policy is now in pieces.
At the same time, what we have in Sweden is a government which, having yielded to public pressure, has tried to meet the public' s demands for easier access to alcohol. The Swedish alcohol monopoly now opens on Saturdays and at more locations. In many ways, accessibility has also increased due to the larger number of premises serving alcoholic drinks. Above all, however, it is illegal sales of spirits, beer and wine which have increased at the expense of Swedish jobs, tax revenue and supervision. All too little is being done about outright abuse, at the same time as the ordinary drinker has continued to be over-protected and not to have anything like equal rights to import alcohol following visits on holiday to, for example, Denmark or France.
I am concerned about this inability to get to grips with the real problems. Today, perhaps not more than 30 per cent of sales in Sweden take place via the channels controlled by the politicians. The rest are illegal and may, for example, involve gangland operations, illicit distilling or smuggling by private individuals who, as the politicians see it, are bringing more than their ration into the country. That is why I am saying that Swedish alcohol policy, which involves charging high prices for alcohol and making it difficult to obtain, has foundered.
I would say to Göran Färm that there has been ample time to do something about this situation. The catalogue of initiatives he mentions should have been embarked upon a long, long time ago. What is more, a lot can be done in the way of providing information and disseminating knowledge. The Swedish Social Democratic Government' s bargaining on this issue shows, however, that there has been no concern about, or belief in, people. Instead, it is only the tax base to which close attention has been given.
Madam President, what entitles the EU to undermine Sweden' s alcohol policy and its campaign against drugs? What makes imports of alcohol into more of a trade issue than a public health issue? In the 1994 referendum on Swedish membership of the EU, Swedish citizens were told that the derogations could be extended beyond the year 2000. The temperance movement and many citizens, including myself, were satisfied with that.
On 13 March of this year, Mr Guterres, Prime Minister of Portugal (the country currently holding the Presidency of the Union) described the EU' s cultural diversity as a form of wealth. He talked of there not being a single, general opinion, but 15 different arenas. Through the Commissioner responsible, Mr Bolkestein, the European Union should now nonetheless normalise the conditions which enable the Member States to continue to pursue national, democratically determined alcohol policies. Mr Bolkestein and the Commission maintain that the internal market functions in such a way as to require that every citizen be given the so-called right day in and day out to bring 210 litres of alcohol across national borders. For a family with three older children, this corresponds to 7 metric tons of alcohol per week. Should that be a so-called right? Is that a level consistent with moderate consumption? There is no question of Sweden' s being a nanny State. It is about a one-nation mentality and of taking the issue of alcohol and drug abuse seriously in terms of an integrated view of society.
In the light of this issue and of the disquiet felt during Euro 2000 on the subjects of hooliganism and alcohol abuse, the Commission' s decision and the actions of Sweden' s Social Democratic Government appear absurd to say the least.
Madam President, I would like to start by thanking the rapporteur, Mr Maaten. The Commission proposal reflects the compromise which has been reached between Sweden and the Commission regarding prolonging the possibility of applying restrictions to products subject to excise duties which may be brought into Sweden by travellers from other Member States. This arrangement would normally have expired at the end of this month. Sweden has requested more time to adapt its alcohol policy. This has also been stressed by Mr Färm who said that we need time to adapt our policy. Well, the European Commission is prepared to give Sweden until the end of the year 2003 at the latest.
I believe that the compromise which has been reached is fair and reasonable. It guarantees that the restrictions for travellers will disappear once and for all by the end of the year 2003, as I have already mentioned. But at the same time, it provides for a short, further period of adjustment. The gradual liberalisation during the transitional period underlines Sweden' s commitment to finally do away with derogations and will ensure that Swedish citizens will finally be able to benefit from the unified market in the same way as other EU citizens.
I am also delighted that Mr Maaten' s report supports the Commission proposal. But the Commission cannot accept the tabled amendments, although it very much understands the reasons which have led to their tabling. The Commission is of the opinion that it is not advisable to make reference to general issues, such as the connection between alcohol policy and health policy or the need to aim for more coordination of excise levels on alcohol, within the context of a proposal on derogations applied by one Member State. These derogations from fundamental principles of the internal market have been granted in order to allow Sweden to adapt its alcohol policy. As such, - and I would also address Mr Sacrédeus here - we are dealing here with fundamental principles of the common internal market.
Whatever the justification was for Sweden enjoying this derogation since joining the Community - and if I could once again address Mr Sacrédeus - as far as I can remember, no exceptions which were to apply forever were made at the time. The derogation was supposed to lapse at the end of this month, and this has always been provided for. But as I have said before, Sweden was granted a few more years to adapt its alcohol policy. But - once again - this exception was certainly not meant to last forever. I repeat: whatever the justification was for this derogation, the Commission is of the opinion that the transitional period will have been sufficiently long, namely nine years from Sweden' s accession to the EU until the end of 2003, and that it is now time to establish a definite expiry date for this derogation from the principles of the free movement of goods and persons.
Maybe you will allow me, by way of concluding, to address a few points which have been raised by Members of Parliament this evening. I would especially like to stress once again that the public health aspect which Mr Maaten mentioned is, of course, important. All countries, all EU Member States have alcohol-related problems, and know about alcohol-related problems, and all EU Member States are adopting an anti-alcohol policy. It is only natural and very sensible that Sweden should do the same, but this should be possible without prejudicing the rules for the free movement of goods which, as has been mentioned before, is one of the European Union' s cornerstones.
So once again, it is very understandable that that health policy is pursued in Sweden. Mr Färm and Mrs Carlsson have already clarified the way in which it should be pursued. It is important to take measures in the form of information campaigns, information in schools and vis-à-vis the public, as happens elsewhere in the Community. This is the first point which I wanted to raise.
The second point concerns the harmonisation of excise duty on alcohol products. Could I inform you that, as the Members of this House are aware, the Commission does not have any instruments at its disposal to impose a specific excise policy? The Commission might wish it had, but it has not. What the Commission can do, however, is to ensure that the minimum tariff, which is the only rule which pertains to the whole of the European Union, is maintained. Furthermore, the Commission will, as it is required to do, be drawing up a report either at the end of this year or at the beginning of next year which will outline the state of affairs within the EU with regard to excise. This report will thus be available around the beginning of next year, and the Commission will naturally make some recommendations in this report because, after all, the huge discrepancies in excise levels between Member States lead to distortions within the internal market, something which the Commission does not like to see. So the report will contain recommendations, but the Commission does not have instruments at its disposal.
I would recommend Parliament to adopt Mr Maaten' s report without amendments.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Exchange of information with third countries
The next item is the report (A5-0142/2000) by Mr Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directives 85/611/EEC, 92/49/EEC, 92/96/EEC and 93/22/EEC as regards exchange of information with third countries [(COM(1999) 748 - C5-0011/2000 - 2000/0014 (COD)].
Madam President, we must bear in mind that the powers of investigation and control available to the supervisory authorities in the financial field are incomparably greater than those which exist in other fields. In the financial field - to a large extent because there is public concern about credit and savings, including, therefore, companies which use the securities market - there is a public interest in safeguarding the interests of huge numbers of third-party savers who put their confidence in companies which manage other people' s money while the real owners of that money have no capacity to intervene in that management.
The protection of the interests of third parties justifies a high degree of intervention by the public authorities, which leads, amongst other things, to very great powers which provide the authorities with information about the internal affairs of companies.
There is no doubt whatsoever that, if the data obtained as a result of the exercise of these authorities were to be made known to third parties, this could not only cause irreparable damage to the bodies under investigation, but could also cause serious fluctuations, and ultimately changes, in the market.
Therefore, as a counterbalance to such broad powers of investigation, the authorities are obliged to keep the information secret. That duty of secrecy, taken to the extreme, could hinder certain objectives pursued by the control authorities, which, ultimately, consist of ensuring that the markets behave properly.
There is no doubt that one of the areas in which the phenomenon of globalisation has had the most obvious effect is the financial field, in which the large companies use the securities market. Today large companies operate in many countries, but there are no supranational supervisory authorities and furthermore the Community authorities find it difficult to carry out their work outside their own borders. Ultimately, we are talking about issues which involve sovereignty. To sum up, the problem is that the authority supervising the activities of a certain country cannot itself access the data relating to the activity of that company, its parent company or its subsidiaries in other countries because its powers of supervision do not extend beyond the borders of the country to which it belongs.
In order to resolve this problem cooperation is needed between the authorities of the various countries. This cooperation, amongst other things, has to take the form of an exchange of the data obtained. The problem is that this exchange generally involves a degree of non-compliance with the obligation to secrecy.
It is therefore necessary for the regulations to provide for a way to overcome this conflict between the obligation to secrecy and the exchange of information, and to seek balanced solutions to the problem.
With regard to the European regulations, after the previous unstable regulation which furthermore was different for the different sectors, in 1998 the first banking sector directive was amended to allow Member States to reach agreements on the exchange of information with third countries, on the condition that the information exchanged was subject to guarantees of professional secrecy at least equivalent to those in force in the European Union. Now, by means of this directive, the corresponding amendments are being made to the other financial sector directives, in the same way that they were made in the case of the banking sector directive.
Just as we agreed with the 1998 amendment, and for the same reasons, we are going to support these amendments in the terms proposed by the Commission.
A final comment. We are currently awaiting a report by the European Parliament on the review of the SLIM initiative aimed at simplifying the legislation on the internal market. What has happened in this field may be very significant and it may have very beneficial consequences. If we want to simplify the legislation, it will also be necessary to reduce the number of regulations and rationalise the initiatives.
We should consequently ask the question why, when the banking sector directive was amended in 1998, the directives on insurance and collective investment, that is to say the ones that are now being amended, were not amended at the same time. The simplification and coherence of the legislation may perhaps have required this.
Madam President, I am delighted to at least have the opportunity of contributing to this debate on behalf of the PPE, and firstly to congratulate Mr Berenguer Fuster for the work that he has done in relation to this report.
I recognise that his report is quite brief, but that belies the amount of work that has had to be undertaken because the issue that we are considering is a complex one as he made clear in the course of his remarks. We are dealing in essence with the compromise between access to confidential information, information which comes into the hands of a whole range of regulatory authorities, and the use that is subsequently made of that information. We know that the information is in general gathered as a result of the obligations that rest with companies from the whole of the inspection regime.
We have a range of regulators now, across the whole of the European Union, but we very often have a whole range of regulators within Member States themselves, and the dilemma of how information is in fact used is one that is not just a dilemma for the Community and its exchange of information with regulators beyond the Community itself. We often have that dilemma within Member States. I certainly have had first-hand experience of government in the United Kingdom where I can remember very many instances where the government has been on the point of granting a contract to a particular company only to find out that another branch of government is actually engaged in starting legal proceedings for one reason or another against that very company. This is often described as the left arm of government not knowing what the right arm is doing, but what it is really about is the willingness on the part of the regulatory authorities within Member States, but also within the European Union and beyond, to exchange information whilst at the same time respecting confidentiality.
That brings me to the second brief point that I wish to make this evening which is about the need for the consolidation of regulatory authorities themselves. That is a process that has been undertaken within the United Kingdom. Recently, Howard Davies, who heads the new Financial Services Authority in the UK, was speaking to our Economic and Monetary Affairs Committee and outlining what that experience has been. It has not been a wholly easy experience, but I think that people are broadly of the view that the consolidation of regulatory authorities within the United Kingdom has been a success. It is something that could be commended to other authorities within the European Union, not least because it would lead to a common approach to the use of the information that is made available by this process, to the advantage of investors throughout the whole of the European Union itself.
. I thank the rapporteur, Mr Berenguer Fuster, very much indeed for his report and for the helpful coordination and cooperation. The approach of the Committee on Economic and Monetary Affairs has facilitated prompt adoption of the proposal.
The aim of the proposal is to amend several financial services directives, to align them with rules already in force in the banking area in order to improve the exchange of information with third countries. The proposal is also a response to international recommendations on the exchange of confidential information. It is necessary to improve supervision of financial conglomerates. This is an aspect which was stressed by Mr Berenguer Fuster this evening and also Mr Evans. I fully agree with both of them that confidentiality of that information is absolutely essential.
The measure proposed will allow European securities and insurance regulators to exchange, on a cross-sectoral basis, confidential supervisory information with third country competent authorities. It also allows European securities and insurance regulators to exchange supervisory information with third country bodies, such as clearing and settlement systems, auditors, etc. which by virtue of their functions help to strengthen the stability of the financial system. The proposal makes clear that information is exchanged for supervisory purposes and it provides for protection of the confidentiality - the important point mentioned - of the information exchanged.
Mr Evans has spoken of the consolidation of regulatory authorities. That indeed is what happens in the United Kingdom. The Financial Services Authority, headed by Mr Howard Davies, is indeed a consolidation of regulatory authorities. That example is followed by Sweden, or perhaps it is the other way around. In other words, both in London and in Stockholm there is a consolidated regulatory apparatus.
Within the FSA in London there is a unit working with banking. There is another unit working with insurance undertakings and there is a third unit working with the stock exchange. They are under one roof, but under that one roof there are still distinct entities. Mr Evans implies that they are cooperating - and indeed they are cooperating - but cooperation means more than being under one roof. Mr Evans would like the Commission to exhort other Member States to follow the British example or the Swedish example. Opinions differ very much indeed. We are dealing here with a very sensitive question. In some countries there is consolidated regulation but in other countries there are three separate entities, for example in the Netherlands and other Member States. They say: we cooperate, so what is the worry?
I am not saying that there is no reason to be worried. A report was recently produced by a committee under the chairmanship of Mr Brouwer, who is the second in command of the Bank of the Netherlands. It was welcomed by ECOFIN. It is available on the Internet so anybody can take cognisance of it. The report says that basically, as far as banks and insurance companies are concerned, the institutional framework is adequate but it leaves aside the matter of how to deal with systemic crises. Nor does it deal with stock exchanges. But thinking does not stop. If it did we would be in a very bad position. Everybody knows what has happened in other parts of the world in the way of systemic crises. Also, everybody knows that the alliances between various stock exchanges are the order of the day. So we must give this further attention and see whether the rise of conglomerates leads to the need for further supervision. Certainly in the case of stock markets, whether we should leave everything to national supervisory instances or whether there should be something at European level is a valid question.
This thinking has not led to any firm conclusions but it is continuing. If developments are favourable then I look forward to engaging in a dialogue with this Parliament on these very matters.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Imports of beer into Finland
The next item is the report (A5­0144/2000) by Mrs Lulling, on behalf of the Committee on Economic and Monetary Affairs,
I. on the proposal for a Council directive amending Directives 69/169/EEC and 92/12/EEC as regards temporary quantitative restrictions on beer imports into Finland [COM(2000)76 - C5­0137/2000 - 2000/0038(CNS)],
II. on the proposal for a Council regulation amending Regulation (EEC) No 918/83 as regards a temporary derogation for duty-free imports of beer into Finland [COM(2000)76 - C5­0138/2000 - 2000/0039(CNS)]
Madam President, Commissioner, in its 1995 accession treaty Finland obtained a derogation until 31 December 1996 to restrict beer imports from other Member States.
This derogation is an exemption to the fundamental right of Community citizens to carry goods purchased for their own consumption from one point in the Community to another without having to pay further duties. Finland obtained an extension of this derogation until 2003. At the same time, in order to comply with European legislation in force in the context of customs union, Finland was required to increase the quantity of beer that could be imported tax free from third countries from 2 to 15 litres.
Now, in the face of the massive amount of importation carried out by its citizens from Estonia and Russia, which primarily affects the livelihood of the many SMBs retailing beer in border regions, Finland has requested that the limit for residents' beer imports from these two countries be reduced from 15 to 6 litres. Finland also mentions problems to do with health, public order and loss of income. In the meantime, such imports account for some 10% of Finland' s beer retail market. The reason for this is simply the vast price difference resulting from the exorbitant taxes on alcohol in Finland.
The Finnish population' s response to this situation is a perfect illustration of the truth of La Palice' s maxim according to which too much tax kills tax, because citizens react against what they consider to be excessive taxes.
In comparison with other Member States, Finnish excise duties on alcohol are the highest, and for beer, for example, they are 17 times those in Spain and 44% higher than those in Ireland which, in the hit-parade of excise duties, comes in second position behind Finland, which is the champion of the European Union, though, admittedly, it is beaten by Norway, which is not a member.
It is true that, due to Finland' s geographical position, imports by private individuals from other Member States are much less, and this is not, for example, the case in the United Kingdom and Denmark in particular, which have much higher excise duties on alcohol than their neighbouring Member States.
Given the seriousness of the situation, I recommended in my report that we should agree to this new 6 litre limit for beer from Russia and Estonia, but only until 2003 and not until 2006, principally due to the fact that Estonia is an accession candidate and that the traffic in goods, even the illegal traffic, will not cease after 2006 unless Finland decides to impose less stringent taxes on alcohol products, especially beer and wine.
The majority in the Committee on Economic and Monetary Affairs did not agree with me on this. I persisted, and I even tabled an amendment, principally due to the review of the derogation on imports for personal use from other Member States. The amendment of the directive in question, which was referred to us at the same time, effectively envisages gradual liberalisation from the 15 litres currently allowed up to 64 litres in 2003, and then, as of 1 January 2004, the general regulations will come into force. This represents definite progress in relation to the current situation which may continue until 2003.
There was a great deal of controversy in committee regarding the problem of alcoholism. I still claim that the problem of alcoholism, especially the Scandinavian style of consuming alcohol for the purpose of getting drunk, cannot be solved by excessive taxation, quite the contrary, because it makes alcohol a luxury product, a sort of status symbol. I therefore dare to recommend that Finland take advantage of this new derogation period in order to reduce its high rates of taxation, particularly on alcoholic drinks such as beer and wine.
The real alcoholism and health problems which result can only be combated by information and education. High taxes do not stop serious drinkers from drinking, they just penalise the great majority that consume beer, wine and other alcoholic beverages in moderation, which is very well known and scientifically proven to have beneficial effects for health and for the prevention of diseases such as cancer, Alzheimer' s and cardiovascular illness. Let us put an end to hypocrisy, and let us give up on solutions that do not work.
Obviously, we all know that we cannot, and do not, wish to challenge the prerogative of Member States, in matters of fiscal policy, to set their own excise duty rates as they see fit. We at least hope, though, that Finland may be persuaded that reducing the gaps between its own excise duties and those implemented by the other Member States and neighbouring third countries would be the best means of preventing an increase in the cross-border trade which presents a problem, and that such a policy would have much more chance of success than maintaining and intensifying restrictions on quantities.
Commissioner, I deplore the Commission' s reticence on this subject, especially given that you use Article 93 of the Treaty as a legal basis, and this deals specifically with the harmonisation of indirect duties and taxes. Make of it what you will!
Madam President, Commissioner, representatives of the Council, it is often said that Parliament is far removed from the people and that what we speak about here does not interest the people in our home countries. Ladies and gentlemen, for once we have a report to discuss that is guaranteed to interest consumers, at least in my home country of Finland. Before we joined the European Union we Finns were promised that the EU would mean a more open policy on alcohol, that it would bring down the astronomically high prices of alcoholic beverages due to heavy taxation and that it would free up the retail market as well as break up the state monopoly on alcohol. I quite agree with what Mrs Lulling said, that the alcohol problem cannot be resolved by restricting imports, nor can it be resolved by keeping prices high and the sale of alcohol in the hands of a monopoly. Consumers have had to wait for reforms as regards the policy on alcohol, on account of the fact that the long transition periods and the various restrictions on imports have blocked healthy competition. The report we now have to discuss is a giant step forward in the gradual opening up of the Finnish markets.
As a counterbalance to the opening up to EU imports, Finland, however, is asking for the right to reduce quotas on beer imported from non-member countries. This restriction that is being sought is, in itself, justifiable, as long as the restriction is not a permanent one. Also in connection with non-member countries, Finland must, in a determined manner, approach a situation where the market is as open as in other Member States. The restrictions with regard to non-member countries should be lifted by the end of 2003, as the faster Finland is obligated to open up her market entirely, the more likely we will be able to see a real solution to the question of excise duty. This is what everything hinges on at the end of the day. Obviously, lifting the restrictions by the end of 2003 on imports from Estonia and Russia, for example, would, at present gross price levels, lead to an undesirable situation. Opening up the market in respect of non-member countries more rapidly than scheduled, however, will increase pressure to lower taxes, and the faster taxation reaches a European average, the healthier the situation in the internal market will be.
Madam President, Finland' s special regulations governing beer imports are naturally of great importance both for public health and for commerce. The problem is, of course, much more acute because of our proximity to third countries, that is to say Russia and Estonia. Clearly, special rules are also required when it comes to customs relations with these third countries.
As we saw in the previous debate on Swedish alcohol policy, Finland, like Sweden and Norway, has a quite distinctive policy in this area, based partly on high taxes in the belief that high consumer prices will also lead to reduced consumption. The fact is that, in Finland too, this policy has proved to be successful when it comes to combating the harm caused by alcohol. In spite of the special pattern of consumption traditionally to be found in countries like Finland and Sweden and in spite of there being a good deal of smuggling and illicit distilling, the relatively low overall level of alcohol consumption does in fact lead to less harm and lower social costs as a result of alcohol. Where this is concerned, I do in fact believe that there is convincing proof that the rapporteur, Mrs Lulling, is wrong when she states that high taxes do not lead to reduced consumption or that a restrictive policy would not be effective. On the contrary, there is a good deal of research to show that it is in fact effective. It is also now the case that the UN, for example, is recommending an alcohol policy based on the Scandinavian experience and is recommending other European countries too to go down the same road. However, this more restrictive policy is naturally more difficult to implement without the protection of import restrictions. That is the reason why Finland, in common with Sweden, has requested until the year 2003 to increase the quantities of beer imported from within the EU. Quite simply, time is needed to prepare the new alcohol policy and incorporate new features which may reduce the possible risks involved in abolishing import restrictions.
For Finland, the problems it shares with Sweden are exacerbated by its proximity to non-EU neighbours, especially Russia and Estonia, for these countries have quite different cost levels and quite different levels of prices and taxes than is the norm within the European Union. The proximity of southern Finland to Estonia and the enormous differences in prices and taxes have led to a situation in which Finland and the European Commission wish to retain the restrictions in connection with these countries for a further two years, that is to say until the year 2005, which I in actual fact think is reasonable. However, the rapporteur, Mrs Lulling, felt unable to accept this and is instead demanding that the same time limit apply in regard to third countries as applies to the internal market. Happily, the Committee nonetheless elected to follow the line taken by myself, the Finnish Government and the Commission who considered that these big differences in price and tax levels do in fact justify an additional two-year period of adjustment, as long as Estonia does not become a member of the EU before this period expires for, if it did, then it may only be right that the EU' s rules should also apply to Estonia. Of course, the risks concerned relate, above all, to public health problems but also to problems involving the national production and sale of beer in border areas.
Mrs Lulling has, above all, chosen to use her report to argue the case for reduced taxes on alcohol in Finland. I agree that high taxes are likely to be difficult to maintain in the longer term when more and more people are crossing borders and have the opportunity to import alcohol on a private basis. As Commissioner Bolkestein noted earlier, it is, however, in spite of everything, an important principle that this type of tax is an issue for individual nation States and not a subject for formal harmonisation in the context of the internal market.
Nonetheless, it will now probably become necessary for the Finnish Government to begin adjusting tax levels downwards so as to avoid major problems when the restrictions on private imports of beer are gradually reduced to that level which is to apply to the rest of the internal market.
It is nonetheless a little sad that the rapporteur, who is of course a well-known champion of the interests of wine producers, does not take the public health problems at all seriously but, unlike Mr Maaten (the rapporteur on the issue of Sweden' s restrictions on alcohol), only sees this as a tax problem and as a problem concerning the internal market, for it is in fact obvious that low-price imports into Finland from Estonia and Russia have already led to undeniable social and public health problems. It is therefore gratifying that the forthcoming presidencies will - as I understand it, during the coming year - in actual fact be taking up this issue in terms of public health initiatives concerning the role of alcohol. However, a whole range of new methods will certainly be required. Against this background, I nonetheless propose that we support the Committee' s proposal to approve the agreement between Finland and the EU.
Madam President, now that Finland has joined the European Union, she must apply the EU regulations regarding competition. These include regulations on the importation of beer. As representative of the ELDR Group, I wish to defend the abolition of competition distortion as well as the principle of free trade, which, however, must benefit the public.
I would approach the problem, however, from the angle of the principle of subsidiarity. For a very long time in Finland, there has been a successful social policy in force where the aim has been to restrict alcohol consumption. All the statistics relating to alcohol consumption speak in favour of continuing with this policy. On the other hand, I will admit that consumption is not evenly spread. In Finland there are groups of alcohol abusers, such as the young, for example. It is alcohol consumption among these groups that we aim to influence. One reason for keeping stringent restrictions on imports is, for example, the matter of public order.
An essential part of health policy has been high taxation and, at the same time, well-maintained border controls. Finland' s geographical position is very different from all the other EU countries. Beyond our frontiers are countries where prices are low. If, for example, the general EUR 175 tax-free import limit were applied on imports from these countries, permitted imports would double in terms of litres. That is why Finland needs an independent mechanism regarding what it itself perceives as reasonable import restrictions.
In this matter it is necessary to advance in stages towards lower taxation on alcohol and a gradual liberalisation of imports, but let us respect the conditions that now prevail in the Member State as it itself sees them. Finland believes it justifiable to have a two-year extension to the restriction on imports from non-member countries. We cannot therefore support the amendments that were reintroduced in plenary after having been voted down once in committee.
Madam President, Commissioner, Mrs Lulling has done a great job with this report, in my opinion, in the sense that she has endeavoured to adjust the restrictive approach of the Commission.
There is an initial point which needs to be cleared up: it is true that the free movement of goods and products within Community countries seriously hampers the creation of the single market. And it makes no difference whether the products in question are beer, as in this case, or other products. The discrimination between consumers who are citizens of other countries and Finnish consumers is clear and self-justifying. The discrepancy between the restrictions imposed by countries such as Finland on importing beer for personal use and Community standards must therefore be eliminated, and eliminated immediately. There are no grounds for setting the deadline stipulated of 2003, and there are even less grounds for setting the deadline of 2005 for importing for personal use from third countries. On this point, we Radicals will support the amendments tabled by Mrs Lulling.
Neither are we convinced, Madam President, by the social or health reasons put forward in support of the derogation. The bans, the high level of taxes and the public monopolies, which are as unacceptable as all other monopolies, generate smuggling and unlawful activities even though they might benefit the Treasury. In the long term - and there is not even any need to cite the case of prohibition of alcohol in the United States, last century - they harm society and health rather than generating awareness in the consumer. Information on smuggling in the Scandinavian countries of products which are in themselves harmless, such as beer or wine, must serve as a warning against political prohibition of alcohol, and against prohibition of other products as well, rather than being an example which some have maintained should be followed by the other countries of the European Union. And that is not to mention the serious harm to individual freedom caused by all paternalistic excesses, whether they are engaged in by States or politicians.
Madam President, Finland is prepared to increase imports of beer from the internal market. The derogation has been restricted in terms of time, and I thus support the Commission' s line here. Finland' s alcohol policy has been a valid one, and we see evidence of this that goes unchallenged anywhere in the world. Our problem is the enormous difference in taxation. Hardly anywhere else does such a huge difference exist as is the case on the eastern border of our country. The reason is obvious if you think about it for a moment. A whole state collapsed over there and, at the same time, the price of vodka and beer likewise collapsed. That is what happened over there, and we will not get carried away in the flood, whatever you tell us. The cost of alcohol fell. Besides, they concoct alcoholic beverages over there by mixing tap water and home-made spirits. That makes for a pretty powerful brew. You can buy that virtually for the price of the bottle alone. What production could be so cheap that you could compete with that? Besides, who will be bothered by this restriction on imports from the east? It will not bother anyone, at least not the EU.
It is being said here that taxation cannot reduce the consumption of alcohol. What sort of experience have you had in this regard? Because we do have experience of it. The first thing that the poor cut back on if prices rise is alcohol consumption. There is research data on that. Then you say that education helps. I happen to come from a region where such education has been provided. What happened? Vodka continues to be drunk as before, and on top of that there is wine. In other words, total consumption is increasing. And we still have an additional problem. We have high taxation, which I used to be in favour of. If private citizens are allowed to bring in more foreign beer, tax revenue will fall. Then we would be obligated to lower taxation in our own country with a consequent decrease in tax revenue, but in either case the consumption of alcohol will increase. In other words, there is quite a significant double-edged problem.
I regard a gradual switch as being the correct approach and one where consideration is given to our country' s levels of taxation. Excise duty on beer is very high in our country but, ladies and gentlemen, what we cannot eliminate is the price gap that exists between us and our neighbour to the east. Our resources are insufficient for that. This gap is so great that, as a result - as Mr Pesälä said - our special position is quite important for us. And if it is removed, I will just say that our roads to the east will be soaked in vodka if all import restrictions are lifted. That is the issue here.
Mr President, Commissioner, unlike my fellow MEP, Ms Kauppi, I think there are better ways of celebrating the first anniversary of the latest election to the European Parliament than by taking up the time of the Member of the Commission to discuss this minor issue as late as 11.00 p.m. We could have dealt with this issue in a more appropriate way.
It is also obvious that this is mainly a fiscal problem. To my fellow MEP, Ms Kauppi, I would say that it is quite right to identify matters of concern to liberals here, but what has Ms Kauppi' s party colleague, Finland' s finance minister, done to try to adapt conditions in Finland to take account of this or other tax issues? It is, as has been said, in actual fact a fiscal problem.
I have referred in part to points of order. I am very disappointed that the Court of Justice of the European Communities considered that a discriminatory time limit could be introduced for citizens from third countries. My party, the Swedish People' s Party, was against this, but was unfortunately forced to give in when the Court in Luxembourg made its decision.
It is worth noting that, unlike a number of Swedish colleagues, the Finns were no doubt aware that our derogation for other alcoholic drinks from EU countries was a temporary derogation. For my part, I nonetheless support the Commission' s proposal whereby the year 2006 would be the time limit where imports of beer were concerned. I am also concerned that we should not relinquish future opportunities for transitional regulations in the negotiations with Estonia. The Committee has introduced an addendum concerning Estonia, among other countries. We have a similar problem in many border regions, and I would refer in this regard to Mr Paasilinna' s intervention. It is a question of not making a hasty decision.
I would also refer to the difficult situation where competition between transport operators in the Baltic is concerned. The situation is very unequal, and there is a risk of its deteriorating further.
Madam President, Finland has had a period of transition to adapt regulations for imports of alcohol to EU levels. This is being done by 2004, according to the deadline fixed in respect of the Internal Market. In asking for extra time for harmonising exports from non-member countries, however, Finland has been keen to ensure that imports from the Internal Market, considered a priority, are harmonised in a controlled way. The European Court of Justice and the Commission accept this order of priorities, and I thus hope for understanding on the part of Parliament as well.
In my opinion, the picture created in Mrs Lulling' s report of the situation in Finland is a false one. Commissioner, you can surely ascertain that from what we Finns have been saying here in our speeches. The essential problem regarding imports from non-member countries is that an EU-wide restriction on imports has been imposed on strong alcoholic beverages and wines among products liable to excise duty, but, for some reason or other, there is no such restriction on beer. Therefore, as regards the importation of beer, the general euro limit has to be observed, which is products to the value of EUR 175. At Russian prices, as we have heard, this means more than 200 litres of the best European beer. That is double what a citizen of the EU can bring in from another EU country. At what limit the importation of beer from non-member countries should be set is not as important as attending to the issue of imports from non-member countries according to a timetable only after the Internal Market has started functioning. The border between Finland and Russia is quite exceptional in the EU. I would point out that no other EU country faces such a wide price differential on its borders as Finland - and the problems resulting from this price differential will not be resolved at any level of excise duty.
Recent information, for example from research carried out in France, shows that alcohol causes serious public health problems in all EU countries. I also understand that Sweden and France are planning an EU policy, when they hold the presidency, aiming at preventing health problems caused by alcohol throughout the EU. Knowing the high social costs of alcohol-related problems, the harmonisation of excise duty should preferably come about at the average rate for Europe, not its lowest. Excise duty is not fiscal in nature, simply a policy to provide revenue for the state, but clearly it is an instrument which will lead to healthier lifestyles, aided by a market economy.
Madam President, may I start by saying that, with this proposal, the Commission is meeting a request made by Finland which is aiming to combat increasing levels of beer imports from neighbouring third countries, such as Russia or Estonia, where beer is much cheaper. Finland has also agreed to gradually increase the quantities of beer which travellers coming from other Member States can bring into that country without paying excise duties. In this way, Finland is bracing itself for 2004 when travellers will be able to bring alcoholic beverages for their own use from other Member States for free, in line with the internal market principles.
Despite the large number of amendments tabled, I am delighted that Mrs Lulling' s report largely supports the Commission proposals. Although the Commission very much understands the motives behind the tabled amendments, it is unable to accept them. A number of these amendments concern the level of the tariffs applied by Finland. As I explained earlier this evening, as Community legislation stands at present, stipulating only minimum excise tariffs, it is up to Finland - and Finland alone - to decide whether the adaptation of its alcohol policy should also entail a reduction in the tax level. In any event, the Commission will be dealing with the level of tariffs in its wider context in a report which will be presented either at the end of this year or the beginning of next year. That report will also take into account the Treaty' s general objectives, such as health policy.
Neither is it necessary in this proposal to draw attention to the fact that Finland has so far failed to fulfil its obligation to liberalise the intra-Community restrictions in stages. This obligation is already embodied in the existing text of the directive, and the Commission has reminded Finland of this obligation in its general report of 24 May last on the application of the restrictions in the Scandinavian Member States, a copy of which has also been sent to the European Parliament.
With regard to the restrictions on imports from third countries, I would like to note that it is the first time that Finland is requesting a derogation. Before, these restrictions were automatically incorporated into the restrictions within the Union.
Concerning the situation in Estonia, I would point out that the excise tariffs which apply to beer in that country are already somewhat higher than the minimum tariffs laid down in Community law.
Finally, the proposed date of implementation, i.e. 1 April of this year, will have to be changed by the Council upon receipt of the recommendations from Parliament and the Economic and Social Committee. This change will not require a change in the proposal. The new date will most likely be 1 July of this year.
This concludes my comments. I would once again like to express my thanks to the rapporteur.
. (FR) Madam President, since I am entitled to do so, I should like to respond, as I cannot let some of the observations and even complaints, directed at me in my capacity as rapporteur by Mr Färm, go without comment. I shall refrain from commenting on his own rather contradictory statement.
If the policy of high excise duties, at 17 times higher than the Community minimum for beer, had indeed been successful, then what need would there be to request further restrictions? It has been clearly demonstrated that this policy is not successful. Why else would Finland be complaining about the increasing amounts imported from Russia and Estonia in spite of the exorbitant excise duties. So I would advise Mr Färm, who has unfortunately left the building, to check back over his reasoning and try to come up with something better, since he is subject to rather a lot of contradictions. He even suggested that I had reduced excise duties. That would be a fine thing, if only I could.
(The President asked the speaker to conclude) I have the right to reply, and I shall finish soon.
As I was saying, I mean to make the most of my right to speak. Mr Färm also criticised me for defending wine producers. I am proud that I did though! Must I remind you that wine is an agricultural product and a foodstuff which, consumed in moderation, has therapeutic and preventative properties, and I would like to see those citizens that get drunk on beer and vodka on Friday and Saturday drinking a couple of glasses of wine every day instead. It would be much better for their health. I should like to see these citizens in a position to purchase these two glasses of wine, for this is not possible due to the excessive excise duties applied by this country. It would even be good for the social security department in Finland.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Statistics for trade between Member States
The next item is the recommendation for second reading by Mr Beysen (A5-0153/2000), on behalf of the Committee on Legal Affairs and the Internal Market, on the Common Position adopted by the Council on 28 February 2000 with a view to the adoption of a Regulation of the European Parliament and of the Council amending Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States, with specific reference to a simplified application of the nomenclature of products [(14100/1/1999 - C5 - 0134/2000 - 1997/0162 (COD)]
Madam President, the entry into force of the internal market and the lifting of border controls have led to the abolition of VAT declarations along with the statistics which used to be kept by customs offices. Intrastat, the statistical collection system on the transport of goods, is met with little appreciation by industry, as the latter is weighed down by the red-tape involved. Indeed, not only does industry need to provide data on the products in question, it is also required to provide information which does not fall within the remit of the companies directly involved in the transaction but within that of the transport companies which they use.
The basic regulation stipulates that providers of statistical information shall make use of the combined nomenclature, which comprises more than 10 500 entries, in order to classify goods. This combined nomenclature is a tariff and statistics nomenclature which is used for the trade between Member States and that with third countries.
Within the framework of the SLIM Initiative, the simplification of Intrastat has been set up as a trial project. The SLIM Intrastat working party has proposed to simplify this nomenclature and better tailor it to the real needs of the user without adversely affecting the link with the nomenclature for the transport of goods with third countries, or the connection with other statistical nomenclatures.
In fact, this proposal was carried by representatives of professional organisations and by companies alike because they themselves have contributed to the effect of the recommendations. Indeed, the simplification must first and foremost benefit small and medium-sized companies.
The number of codes is restricted and, as such, the classification and codification of goods by companies is simplified without them needing to take any special measures. This proposal, along with all other measures to simplify the system, can only benefit industry.
The European Community could take the initiative here and propose at international level that the set-up of the harmonised system be reviewed and better tailored to the needs of international trade in the 21st century.
Finally, I would like to inform you that a tripartite consultation, held over the course of three meetings by the European Parliament delegation, finally led to a compromise during the meeting of the Conciliation Committee. The report was adopted unanimously without amendments within the Committee on Legal Affairs and the Internal Market. I would, accordingly, be indebted to the MEPs if they were to cast a unanimous vote on this tomorrow.
Madam President, on behalf of the PPE-DE Group, I would like to very much welcome Mr Beysen's report and also to thank him for the very clear and concise way he has presented the text. We entirely support his proposal to push this through without any amendments.
Why are we supporting this so strongly? Anything in today's world that is going to simplify life for businesses without, as Mr Beysen points out, affecting some of the key business statistical information they need to plan their businesses has to be welcome. As someone who has founded and started small businesses himself, it is a very frustrating thing when you are trying to manage a business to be asked to fill in statistical returns, taking resources from your business that you could well be using on developing new sales and moving your business forward.
Reading Mr Beysen's report, the history of this proposal is rather depressing. I was not in the last Parliament, and it is clear that Parliament has put a lot of work into this, but it has taken three years to get to the point where we are now. It may well be that Mr Beysen's report hides a deceptively complex set of variables that the Commission has had to deal with. Nevertheless, it seems to me that if we are going to make serious progress on slimming down legislation, making the environment for small businesses better - and that after all is an aim of the Lisbon Summit, we have seen that - we must get better at approaching these sort of projects.
So, I would like you to assure us this evening that you are making a serious effort to move more quickly in this area; and also, given the benefits of new technology moving forward in this area, with many more business-to-business transactions being handled electronically, more business-to-government transactions being handled electronically, that you are planning to exploit that technology in such a way that statistics can in future be collected automatically. Both more reliably and automatically and also, as Mr Beysen says, "internationally as well".
The final area, Commissioner, is to look at ways in which we can work with you as a Parliament to speed up the approval of the process. Surely it should not be taking this amount of time to work on largely technical areas. Mr Beysen was talking about the way that Parliament has been working internationally on some of these issues. Surely we should be setting our own house in order first. If you want a special committee within the Internal Market Committee to look at small business issues, simplification issues and statistical issues, then ask us to work with you and for heaven's sake let us not have to consider these proposals again when we had to wait three years to make serious inroads into what ought to be a comparatively simple area of progress.
Madam President, firstly, I would like, on behalf of my Group, to thank Mr Beysen, our vice-chairman in the Legal Affairs Committee, for having drafted the report so rapidly and for recommending that we adopt the common position in its unamended form. One of the reasons we should take this advice is that it was hard enough to reach this modest compromise in the Council as it was, and we would not wish to jeopardise it. That does not mean, however, that we can actually be satisfied with this compromise; it is only the first step along the way.
If you ask companies what they think of the EU internal market, more often than not you hear people say that they are positive about everything on the whole, that it is an OK thing as far as they are concerned. There are two problem areas. One concerns the disparities in VAT levels and the other relates to the statistics and numerous forms that have to be filled out. We are well aware that business people like to whinge; it goes with the territory. But when you hear these comments in Austria, of all places, a country that is more than a little resourceful when it comes to forms and bureaucratic requirements, and which found itself to be even more snowed under after joining the European Union, it really makes you think.
I can cite examples of companies that have to report the official registration number of lorries they are expecting to collect goods as much as three to four weeks prior to their anticipated arrival. The next important step is to raise the simplification threshold to a minimum of EUR 200 000. The Commission was asked to examine this step via the Council Decision. We also know from past experience that, in principle, the Commission is very much in favour of taking this step. Therefore, might I ask Commissioner Solbes Mira what initiatives we can expect the Commission to come up with and will there be another proposal to this effect? Likewise, more simplification measures are called for within the framework of the SLIM 2 project.
Madam President, I would like thank all the speakers and especially Mr Beysen for his work.
In 1997, the Commission presented proposals for the simplification of the basic regulations for the Intrastat system, reducing the list of variables to be introduced into declarations and also simplifying the nomenclature of the products used for exchanges.
It is true that each time a simplification of this type is produced, we have a debate between, on the one hand, the necessary reduction in administrative charges to reduce the cost to companies and, on the other, the lack of information resulting from reducing this information.
At the time, the Council reached an agreement on the basis of the Commission' s proposals by amending them, and Parliament is reaching a solution which in our view is an intelligent and practical way to partially resolve this contradiction.
We are happy to accept Parliament' s proposal and we believe that the idea of reducing the number of products exchanged to ten, only indicating the country of origin or destination of the products and their value, may be a good way of resolving the difficulties which I referred to earlier.
You also ask us to analyse the change of threshold from EUR 100 000 to EUR 200 000, which would exclude a greater number of companies from the obligation to present statistical declarations.
As I said before, we consider the work of Parliament' s committee to be excellent and we therefore support and accept it totally. I would like to congratulate them on their work.
However, you have raised a couple of issues. Firstly, Mr Harbour asks how the process can be speeded up. The Commission is not concern about the delay. We are prepared to accelerate the process as far as possible and we are interested in reducing the cost to companies to a minimum. Nevertheless, we must recognise that we have two problems which we must address in a different way.
Firstly, with regard to the selection of the ten most relevant products for the purposes of the declaration, that will have to be done by means of the normal comitology procedures. However, we hope that excessive time will not be required in order to arrive at these results.
Secondly, the increase in the threshold from EUR 100 000 to EUR 200 000 is a problem which requires the necessary cooperation of the Member States, which is already under way, and as soon as we have the opinions of the different Member States, we will be able to make the specific proposal which will allow us to apply this increased exemption.
Lastly, Mrs Berger asks us which additional initiatives we are going to take. You have said correctly that this is a first step for us. We believe that it is essential to go further with this process of simplification.
I can therefore state that we are committed - as we have already said publicly - to continuing with the SLIM and Intrastat initiatives and, above all, with the Edicom actions in favour of companies, bearing in mind that the Council has approved the report on information needs which are essential for economic and monetary union.
I cannot give you a specific date for the new proposals, but I can assure you that we are working on them and that Parliament and the Council will receive the new proposals from the Commission as soon as we have the basic information from the Member States.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.40 p.m.)